Exhibit 10.33
(WACHOVIA LOGO) [y78627y7862701.gif]
     
 
$352,000,000
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
among
ARBOR REALTY FUNDING, LLC,
ARSR TAHOE, LLC,
ARBOR REALTY LIMITED PARTNERSHIP,
ART 450 LLC,
ARBOR REALTY SR, INC., and
ARBOR ESH II LLC
as Borrowers,
ARBOR REALTY TRUST, INC.
ARBOR REALTY LIMITED PARTNERSHIP, and
ARBOR REALTY SR, INC.,
as Guarantors,
THE LENDERS PARTY HERETO,
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
Dated as of July 23, 2009
WELLS FARGO SECURITIES, LLC
(formerly known as Wachovia Capital Markets, LLC),
as Sole Lead Arranger and Sole Bookrunner
     
 
Prepared by:

(MOORE&VANALLEN LOGO) [y78627y7862702.gif]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
Section 1.1 Defined Terms
    1  
Section 1.2 Other Definitional Provisions
    40  
Section 1.3 Accounting Terms
    40  
Section 1.4 Time References
    40  
Section 1.5 Execution of Documents
    41  
Section 1.6 UCC Terms
    41  
Section 1.7 References to Discretion
    41  
Section 1.8 References to Payment
    41  
 
       
ARTICLE II THE LOANS; AMOUNT AND TERMS
    41  
Section 2.1 Future Funding Loans
    41  
Section 2.2 Term Loan
    46  
Section 2.3 Fees
    47  
Section 2.4 Commitment Reductions
    47  
Section 2.5 Prepayments
    48  
Section 2.6 Default Rate and Payment Dates
    50  
Section 2.7 Conversion Options
    51  
Section 2.8 Computation of Interest and Fees; Usury
    51  
Section 2.9 Pro Rata Treatment and Payments
    52  
Section 2.10 Non-Receipt of Funds by the Administrative Agent
    55  
Section 2.11 Inability to Determine Interest Rate
    57  
Section 2.12 Yield Protection
    57  
Section 2.13 Indemnity; Eurocurrency Liabilities
    58  
Section 2.14 Taxes
    59  
Section 2.15 Illegality
    60  
Section 2.16 Obligations Absolute
    61  
Section 2.17 Additional Collateral
    61  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    62  
Section 3.1 Financial Condition
    62  
Section 3.2 No Material Adverse Effect; Internal Control Event
    63  
Section 3.3 Corporate Existence; Compliance with Law
    63  
Section 3.4 Corporate Power; Authorization; Enforceable Obligations
    63  
Section 3.5 No Legal Bar; No Default
    63  
Section 3.6 No Material Litigation
    64  
     Section 3.7 Investment Company Act; Federal Power Act; Interstate Commerce
Act; and Federal and State Statutes and Regulations
    64  
Section 3.8 Margin Regulations
    64  
Section 3.9 ERISA
    64  
Section 3.10 Environmental Matters
    65  
Section 3.11 Use of Proceeds
    65  
Section 3.12 Subsidiaries; Joint Ventures; Partnerships
    65  
Section 3.13 Ownership
    66  
Section 3.14 Indebtedness
    66  

i



--------------------------------------------------------------------------------



 



              Page  
Section 3.15 Taxes
    66  
Section 3.16 Solvency
    66  
Section 3.17 Repurchase of Debt
    66  
Section 3.18 Location
    66  
Section 3.19 No Burdensome Restrictions
    67  
Section 3.20 Brokers’ Fees
    67  
Section 3.21 Labor Matters
    67  
Section 3.22 Accuracy and Completeness of Information
    67  
Section 3.23 Material Contracts
    67  
Section 3.24 Insurance
    68  
Section 3.25 Security Documents
    68  
Section 3.26 Anti-Terrorism Laws
    68  
Section 3.27 Compliance with OFAC Rules and Regulations
    68  
Section 3.28 Compliance with FCPA
    69  
Section 3.29 Consent; Governmental Authorizations
    69  
Section 3.30 Bulk Sales
    69  
Section 3.31 Income and Required Payments
    69  
Section 3.32 Full Payment
    69  
Section 3.33 Irrevocable Instructions
    69  
Section 3.34 Compliance with Covenants
    70  
Section 3.35 Collateral Agreements
    70  
Section 3.36 No Reliance
    70  
Section 3.37 Collateral
    70  
Section 3.38 REIT Status
    70  
Section 3.39 Insider
    70  
Section 3.40 No Defenses
    71  
Section 3.41 Eligible Subordinated Debt
    71  
Section 3.42 Selection Procedures
    71  
Section 3.43 Value Given
    71  
Section 3.44 Separateness
    71  
Section 3.45 Qualified Transferees
    71  
Section 3.46 Eligibility of Mortgage Assets
    72  
Section 3.47 Ability to Perform
    72  
Section 3.48 Certain Tax Matters
    72  
Section 3.49 Set-Off, etc.
    72  
Section 3.50 Warrant Agreements, Etc.
    72  
Section 3.51 Representations and Warranties
    73  
 
       
ARTICLE IV CONDITIONS PRECEDENT
    73  
Section 4.1 Conditions to Restatement Date
    73  
Section 4.2 Conditions to All Extensions of Credit
    76  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    80  
Section 5.1 Financial Statements
    80  
Section 5.2 Certificates; Other Information
    82  
Section 5.3 Payment of Taxes and Other Obligations
    84  
Section 5.4 Conduct of Business and Maintenance of Existence
    84  
Section 5.5 Maintenance of Property; Insurance
    84  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 5.6 Inspection of Property; Books and Records; Discussions
    84  
Section 5.7 Notices
    85  
Section 5.8 Environmental Laws
    87  
Section 5.9 Financial Covenants
    87  
Section 5.10 Additional Credit Parties
    88  
Section 5.11 Compliance with Law
    88  
Section 5.12 Pledged Assets
    88  
Section 5.13 Interest Rate Protection Agreements
    89  
Section 5.14 Account Control Agreement
    89  
Section 5.15 Further Assurances
    89  
Section 5.16 Performance and Compliance with Collateral
    89  
Section 5.17 Delivery of Income and Required Payments
    90  
Section 5.18 Exceptions
    90  
Section 5.19 Distributions in Respect of Collateral
    90  
Section 5.20 REIT Status
    90  
Section 5.21 Equity Issuances
    91  
Section 5.22 Remittance of Prepayments
    91  
Section 5.23 Escrow Imbalance
    91  
Section 5.24 Separateness
    91  
Section 5.25 Preferred Equity Interests and Equity Assets
    92  
Section 5.26 Pledge of Repurchased Debt
    92  
Section 5.27 REO Property
    92  
Section 5.28 Warrant Opinion
    93  
Section 5.29 Independence of Covenants
    93  
 
       
ARTICLE VI NEGATIVE COVENANTS
    93  
Section 6.1 Indebtedness
    93  
Section 6.2 Liens
    93  
Section 6.3 Nature of Business
    94  
Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.
    94  
Section 6.5 Repurchase of Debt
    94  
Section 6.6 Transactions with Affiliates
    94  
Section 6.7 Ownership of Subsidiaries; Restrictions
    95  
Section 6.8 Corporate Changes; Material Contracts
    95  
Section 6.9 Limitation on Restricted Actions
    95  
Section 6.10 Restricted Payments
    95  
Section 6.11 [Reserved]
    96  
Section 6.12 No Further Negative Pledges
    96  
Section 6.13 Collateral Not to be Evidenced by Instruments
    96  
Section 6.14 Deposits
    96  
Section 6.15 Servicing Agreements
    96  
Section 6.16 Extension or Amendment of Collateral
    96  
Section 6.17 Stock Repurchase
    97  
Section 6.18 No Future Liens
    97  
Section 6.19 Eligible Subordinated Debt
    97  
Section 6.20 Senior and Pari Passu Interests
    97  
Section 6.21 [Reserved]
    97  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 6.22 Inconsistent Agreements
    97  
Section 6.23 Margin Regulations
    98  
 
       
ARTICLE VII EVENTS OF DEFAULT
    98  
Section 7.1 Events of Default
    98  
Section 7.2 Acceleration; Remedies
    102  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
    103  
Section 8.1 Appointment and Authority
    103  
Section 8.2 Nature of Duties
    103  
Section 8.3 Exculpatory Provisions
    103  
Section 8.4 Reliance by Administrative Agent
    104  
Section 8.5 Notice of Default
    104  
Section 8.6 Non-Reliance on Administrative Agent and Other Lenders
    105  
Section 8.7 Indemnification
    105  
Section 8.8 Administrative Agent in Its Individual Capacity
    105  
Section 8.9 Successor Administrative Agent
    106  
Section 8.10 Collateral and Guaranty Matters
    106  
 
       
ARTICLE IX ADMINISTRATION AND SERVICING
    107  
Section 9.1 Servicing
    107  
Section 9.2 Borrowers as Servicer
    107  
Section 9.3 Third Party Servicer
    108  
Section 9.4 Duties of the Borrowers
    108  
Section 9.5 Authorization of the Borrowers
    108  
Section 9.6 Event of Default
    109  
Section 9.7 Modification
    109  
Section 9.8 Inspection
    110  
Section 9.9 Servicing Compensation
    110  
Section 9.10 Payment of Certain Expenses by Servicer
    110  
Section 9.11 Pooling and Servicing Agreements
    110  
Section 9.12 Servicer Default
    111  
 
       
ARTICLE X MISCELLANEOUS
    111  
Section 10.1 Amendments, Waivers and Release of Collateral
    111  
Section 10.2 Notices
    113  
Section 10.3 No Waiver; Cumulative Remedies
    114  
Section 10.4 Survival of Representations and Warranties
    115  
Section 10.5 Payment of Expenses and Taxes; Indemnity
    115  
Section 10.6 Successors and Assigns; Participations
    118  
Section 10.7 Right of Set-off; Sharing of Payments
    121  
Section 10.8 Table of Contents and Section Headings
    122  
Section 10.9 Counterparts; Integration; Effectiveness; Electronic Execution
    . 122  
Section 10.10 Severability
    122  
Section 10.11 Integration
    123  
Section 10.12 Governing Law
    123  
Section 10.13 Consent to Jurisdiction; Service of Process and Venue
    123  
Section 10.14 Confidentiality
    124  
Section 10.15 Acknowledgments
    124  

iv



--------------------------------------------------------------------------------



 



              Page  
Section 10.16 Waivers of Jury Trial
    125  
Section 10.17 Patriot Act Notice
    125  
Section 10.18 Resolution of Drafting Ambiguities
    125  
Section 10.19 Continuing Agreement
    125  
Section 10.20 Lender Consent
    126  
Section 10.21 Appointment of the Administrative Borrower
    126  
Section 10.22 Counterclaims
    126  
Section 10.23 Legal Matters
    126  
Section 10.24 Recourse Against Certain Parties
    126  
Section 10.25 Protection of Right, Title and Interest in the Collateral; Further
Action Evidencing Loans
    127  
Section 10.26 Credit Parties’ Waiver of Setoff
    128  
Section 10.27 Periodic Due Diligence Review
    128  
Section 10.28 Character of Loans for Income Tax Purposes
    129  
Section 10.29 Joint and Several Liability; Full Recourse Obligations
    129  
Section 10.30 Amendment and Restatement
    130  
Section 10.31 Modification of Other Credit Documents
    131  

v



--------------------------------------------------------------------------------



 



      Schedules    
Schedule 1.1(b)
  Collection Account
Schedule 1.1(c)
  Asset Representations
Schedule 1.1(d)
  Mixed Collateral
Schedule 1.1(f)
  Construction Draw Deliveries
Schedule 2.1(a)
  Mixed Collateral with Future Funding Obligation
Schedule 3.3
  Jurisdictions of Organization and Qualification
Schedule 3.12
  Subsidiaries
Schedule 3.18
  Location
Schedule 3.21
  Labor Matters
Schedule 3.23
  Material Contracts
Schedule 3.50
  Outstanding Warrants, Etc.
Schedule 6.1(b)
  Indebtedness
Schedule 9.3
  Servicers

      Exhibits    
Exhibit 1.1(a)
  Form of Account Designation Notice
Exhibit 1.1(b)
  Form of Assignment and Assumption
Exhibit 1.1(c)
  Form of Account Control Agreement
Exhibit 1.1(d)(i)
  Form of Borrower Joinder Agreement
Exhibit 1.1(d)(ii)
  Form of Guarantor Joinder Agreement
Exhibit 1.1(e)
  Form of Notice of Borrowing
Exhibit 1.1(f)
  Form of Notice of Conversion/Extension
Exhibit 1.1(g)
  Form of Assignment
Exhibit 1.1(h)
  Form of Borrower Release Letter
Exhibit 1.1(i)
  Form of Compliance Certificate
Exhibit 1.1(j)
  Form of Irrevocable Instruction
Exhibit 1.1(k)
  Form of Servicer Redirection Notice
Exhibit 1.1(l)
  Form of Warehouse Lender’s Release Letter
Exhibit 1.1(m)
  Form of Homewood Account Control Agreement
Exhibit 2.1(a)
  Form of Funding Indemnity Letter
Exhibit 2.1(b)
  Form of Confirmation
Exhibit 2.1(f)
  Form of Revolving Note
Exhibit 2.2(d)
  Form of Term Loan Note
Exhibit 4.1(a)
  Form of Lender Consent
Exhibit 4.1(n)
  Form of Closing Officer’s Certificate
Exhibit 4.1(o)
  Form of Patriot Act Certificate
Exhibit 4.1(q)(i)
  Form of Power of Attorney for Borrower
Exhibit 4.1(q)(ii)
  Form of Power of Attorney for Pledgor
Exhibit 5.2(h)
  Form of Mortgage Asset Data Summary

vi



--------------------------------------------------------------------------------



 



     THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
July 23, 2009, among ARBOR REALTY FUNDING, LLC, a Delaware limited liability
company (together with its successors and permitted assigns, “Arbor Realty
Funding”), as a Borrower, ARSR TAHOE, LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “ARSR Tahoe”), as a
Borrower, ARBOR ESH II LLC, a Delaware limited liability company (together with
its successors and permitted assigns, “Arbor ESH”), as a Borrower, ARBOR REALTY
LIMITED PARTNERSHIP, a Delaware limited partnership (together with its
successors and permitted assigns, “Arbor Realty”), as a Borrower and a
Guarantor, ART 450 LLC, a Delaware limited liability company (together with its
successors and assigns, “ART 450”), as a Borrower, ARBOR REALTY TRUST, INC., a
Maryland corporation (together with its successors and permitted assigns,
“ART”), as a Guarantor, ARBOR REALTY SR, INC., a Maryland corporation (together
with its successors and permitted assigns, “ARSR”), as a Borrower and a
Guarantor, the other entities from time to time party hereto pursuant to
Section 5.10, the several banks and other financial institutions as are, or may
from time to time become parties to this Agreement (each, together with its
successors and assigns, a “Lender” and, collectively, the “Lenders”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Credit Parties (as hereinafter defined), the Lenders and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
November 6, 2007, as amended by the First Amendment to Credit Agreement, dated
as of February 15, 2008, the Second Amendment to Credit Agreement, dated as of
April 23, 2008, the Third Amendment to Credit Agreement, dated as of June 26,
2008, the Fourth Amendment to Credit Agreement, dated as of September 30, 2008,
the Fifth Amendment to Credit Agreement, dated as of December 31, 2008, the
Sixth Amendment to Credit Agreement, dated as of December 31, 2008, and the
Seventh Amendment to Credit Agreement, dated as of April 16, 2009 (the “Original
Agreement”);
     WHEREAS, the Credit Parties, the Lenders and the Administrative Agent
desire to amend and restate the Original Agreement in several respects.
     NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms.
     As used in this Agreement, terms defined in the preamble to this Agreement
have the meanings therein indicated, and the following terms have the following
meanings:
     “40 Act” shall mean the Investment Company Act of 1940, as amended,
restated or modified from time to time.

 



--------------------------------------------------------------------------------



 



     “450 Income” shall mean cash income received by ART and/or one or more of
its Consolidated Subsidiaries with respect to the 450 Transaction, which is not
recognized per GAAP, net of related expenses.
     “450 Transaction” shall mean the Preferred Equity Interests of ART and/or
one or more of its Consolidated Subsidiaries in AT 450 I LLC and AT 450 II LLC.
     “ABR Default Rate” shall have the meaning set forth in Section 2.6.
     “Accepted Servicing Practices” shall mean, with respect to each item of
Collateral, those mortgage, mezzanine loan and/or secured lending servicing
practices, as applicable, of prudent lending institutions that service
Collateral of the same type, size and structure as such Collateral in the
jurisdiction where the related Underlying Mortgaged Property is located, as
applicable, but in any event, (a) in accordance with the terms of the Credit
Documents and Requirements of Law, (b) without prejudice to the interests of the
Administrative Agent or any Lender, (c) with a view to the maximization of the
recovery on such Collateral on a net present value basis and (d) without regard
to (i) any relationship that any Credit Party or any Affiliate or any Subsidiary
of the foregoing may have with the related Obligor, mortgagor, any Servicer, any
PSA Servicer, any Credit Party or any Affiliate or any Subsidiary of any of the
foregoing; (ii) the right of any Credit Party or any Subsidiary or Affiliate of
the foregoing to receive compensation or other fees for its services rendered
pursuant to this Agreement, the other Credit Documents, the Mortgage Loan
Documents or any other document or agreement; (iii) the ownership, servicing or
management by any Credit Party or any Affiliate or any Subsidiary of the
foregoing for others of any other mortgage loans, assets or mortgaged property;
(iv) any obligation of any Credit Party or any Affiliate or any Subsidiary of
the foregoing to repurchase, repay or substitute any item of Collateral; (v) any
obligation of any Credit Party or any Affiliate or any Subsidiary of the
foregoing to cure a breach of a representation and warranty with respect to any
Collateral and (vi) any debt any Credit Party or any Affiliate or any Subsidiary
of the foregoing has extended to any Obligor, mortgagor or any Affiliate of such
Obligor or mortgagor.
     “Account Control Agreement” shall mean that certain first amended and
restated letter agreement, dated as of the Restatement Date, among the
Borrowers, the Administrative Agent and Wachovia substantially in the form of
Exhibit 1.1(c) attached hereto, as amended, restated, modified or supplemented
from time to time.
     “Account Designation Notice” shall mean the Account Designation Notice,
dated as of the Closing Date, from the Borrowers to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a), as amended, restated,
modified or supplemented from time to time.
     “Additional Credit Party” shall mean each Person that becomes a Borrower or
Guarantor by execution of a Joinder Agreement in accordance with Section 5.10.
     “Additional Term Loan Collateral” shall mean the Alpine Asset and the
Pledged Mortgage Assets referred to as Woodgate at Jordan and Homewood/Lake
Tahoe 4th mortgage loan, each as more specifically described in the related
Confirmations.
     “Additional Term Loan Collateral Release Amount” shall mean, (i) for each
item of Additional Term Loan Collateral other than the Alpine Asset, the
Additional Term Loan Collateral Release Amount set forth on Schedule 3 to the
Fee Letter, as increased from time to time or reduced from time to time by the
amount of any principal payments, prepayments or reductions applied against such
Additional Term Loan Collateral pursuant to the terms of this Agreement or the
Fee Letter, and (ii) for the Alpine Asset, the sum of (a) the Alpine ESH Release
Amount and (b) the Additional Term Loan Collateral Release

2



--------------------------------------------------------------------------------



 



Amount for the Alpine Asset, as set forth on Schedule 3 to the Fee Letter, as
such amounts may be increased or reduced from time to time by the amount of any
principal payments, prepayments or reductions applied against the Alpine Asset
pursuant to the terms of this Agreement or the Fee Letter.
     “Adjusted Tangible Net Worth” shall mean Tangible Net Worth plus the
aggregate principal amount outstanding under the Eligible Subordinated Debt plus
deferred revenues relating to the 450 Transaction to the extent classified as a
liability according to GAAP.
     “Administrative Agent” or “Agent” shall have the meaning set forth in the
first paragraph of this Agreement and shall include any successors in such
capacity.
     “Administrative Borrower” shall mean Arbor Realty Funding.
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in a form supplied by the Administrative Agent, as amended, restated, modified
or supplemented from time to time.
     “Affiliate” shall mean, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.
     “Allocated Revolving Loan Amount” shall mean, for each item of Revolving
Loan Collateral, the outstanding principal amount of the Revolving Loans
allocated by the Administrative Agent, in its discretion, to the related
Revolving Loan Collateral, which Allocated Revolving Loan Amount shall be set
forth in the related Confirmation, as increased from time to time by additional
Revolving Loans or reduced from time to time by the amount of any principal
payments, prepayments or reductions applied against such Revolving Loans
pursuant to the terms of this Agreement or the Fee Letter.
     “Allocated Term Loan Amount” shall mean, for each item of Term Loan
Collateral, the outstanding principal amount of the Term Loan allocated by the
Administrative Agent, in its discretion, to the related Term Loan Collateral,
which Allocated Term Loan Amount shall be set forth in the related Confirmation
and which amount shall include, for ESH Allocated Assets, the ESH Release Amount
allocated to such Pledged Mortgage Asset, in each case, as increased from time
to time (if at all) or reduced from time to time by the amount of any principal
payments, prepayments or reductions applied against such Term Loans pursuant to
the terms of this Agreement or the Fee Letter.
     “Alpine Asset” shall mean the Pledged Mortgage Asset referred to Alpine
Meadows Ski Resort (including the equity investment of $13,219,802), as more
specifically described in the related Confirmation.
     “Alpine ESH Release Amount” shall mean the amount specified as the “ESH
Release Amount” for the Alpine Asset on Schedule 1-B to the Fee Letter.
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced or otherwise identified from time to time by Wachovia at its principal
office in Charlotte, North Carolina as its prime rate. Each change in the Prime
Rate shall be effective as of the opening of business on the day such change in
the Prime Rate occurs. The parties hereto acknowledge

3



--------------------------------------------------------------------------------



 



that the rate announced publicly by Wachovia as its Prime Rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks; and “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) that
it is unable to ascertain the Federal Funds Effective Rate, for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms above, the Alternate Base
Rate shall be determined without regard to clause (b) of the first sentence of
this definition, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
opening of business on the date of such change.
     “Alternate Base Rate Loans” shall mean Loans that bear interest at an
interest rate based on the Alternate Base Rate.
     “Applicable Advance Rate” shall mean, with respect to each Mortgage Asset,
(a) with respect to Term Loan Collateral under the Term Loans, the Applicable
Advance Rate set forth on Schedule 1-A to the Fee Letter and (b) in the case of
Revolving Loan Collateral (including Mixed Collateral) under the Revolving
Loans, the Applicable Advance Rate determined by the Administrative Agent in its
discretion and set forth in the related Confirmation, which shall be no greater
than the Applicable Advance Rate set forth in Schedule 1-B to the Fee Letter (as
applicable).
     “Applicable Percentage” shall have the meaning set forth in the Fee Letter.
     “Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”
     “Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.
     “Arbor ESH” shall have the meaning set forth in the first paragraph of this
Agreement.
     “Arbor Realty” shall have the meaning set forth in the first paragraph of
this Agreement.
     “Arbor Realty Funding” shall have the meaning set forth in the first
paragraph of this Agreement.
     “Arranger” shall mean Wells Fargo Securities, LLC (formerly known as
Wachovia Capital Markets, LLC), together with its successors and assigns.
     “ARSR” shall have the meaning set forth in the first paragraph of this
Agreement.
     “ARSR Tahoe” shall have the meaning set forth in the first paragraph of
this Agreement.
     “ART” shall have the meaning set forth in the first paragraph of this
Agreement.
     “ART 450” shall have the meaning set forth in the first paragraph of this
Agreement.

4



--------------------------------------------------------------------------------



 



     “Asset Schedule and Exception Report” shall have the meaning set forth in
the Custodial Agreement.
     “Asset Valuation Period” shall have the meaning set forth in the Fee
Letter.
     “Asset Value” shall have the meaning set forth in the Fee Letter.
     “Assignment and Assumption” shall mean an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by the definition of Eligible Assignee and Section 10.6),
and accepted by the Administrative Agent, in substantially the form of
Exhibit 1.1(b) or any other form approved by the Administrative Agent.
     “Assignment of Leases” shall mean, with respect to any Mortgage, an
assignment of leases thereunder, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
Underlying Mortgaged Property is located to reflect the assignment of leases to
the holder of the Mortgage or any secured party, as applicable, as any such
Assignment of Leases may be amended, restated, modified or supplemented from
time to time.
     “Assignment of Mortgage” shall mean, with respect to any Mortgage, an
assignment of the Mortgage, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
related Mortgaged Property is located to reflect the assignment of the Mortgage
to the holder of the Mortgage or any secured party, as applicable, as any such
Assignment of Mortgage may be amended, restated, modified or supplemented from
time to time.
     “Assignments” shall mean the transfer of all of the Borrowers’ rights and
interests under an Eligible Asset pursuant to an assignment executed by the
Borrowers in blank, which assignment shall be in the form of Exhibit 1.1(g) and
shall be otherwise satisfactory to the Administrative Agent in its discretion,
as any such Assignments may be amended, restated, modified or supplemented from
time to time.
     “Authority Documents” shall mean, as to any Person, the articles or
certificate of incorporation or formation, by-laws, limited liability company
agreement, general partnership agreement, limited partnership agreement, trust
agreement, joint venture agreement or other applicable organizational or
governing documents and the applicable resolutions of such Person.
     “Availability” shall mean at any time, an amount equal to the positive
excess (if any) of (a) the lesser of (i) the Revolving Committed Amount, and
(ii) the Asset Value of all Revolving Loan Collateral, minus (b) the aggregate
outstanding principal amount for all Revolving Loans on such day made on or
after the Restatement Date; provided, however, for so long as and to the extent
that the Administrative Agent does not have a first priority perfected security
interest in any item of Collateral, then such Collateral shall be disregarded
for the purposes of calculating Availability; provided, further, however, on and
after the occurrence of the Maturity Date or an Event of Default, the
Availability shall be zero (0).
     “Availability Correction Deadline” shall have the meaning set forth in
Section 2.5.
     “Bailee” shall mean, with respect to each Table Funded Mortgage Asset, the
related title company or other settlement agent, in each case, approved in
writing by the Administrative Agent in its discretion.
     “Bailee Agreement” shall mean, the Bailee Agreement among the applicable
Borrower, the Administrative Agent and the Bailee in the form of Annex 13 to the
Custodial Agreement.

5



--------------------------------------------------------------------------------



 



     “Bailee’s Trust Receipt” shall have the meaning set forth in the Custodial
Agreement.
     “Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Bankruptcy Event” shall mean any of the events described in
Section 7.1(f).
     “Bankruptcy Event of Default” shall mean an Event of Default specified in
Section 7.1(f).
     “Basic Mortgage Asset Documents” shall have the meaning set forth in the
Custodial Agreement.
     “Book Value” shall mean, with respect to any Mortgage Asset at any time, an
amount as certified by the applicable Borrower, equal to the lesser of (a) face
or par value and (b) the price that the applicable Borrower initially paid or
advanced in respect thereof plus any additional amounts advanced by the
applicable Borrower for or in respect of such Mortgage Asset, as such Book Value
may be marked down by the applicable Borrower from time to time, including, as
applicable, any loss/loss reserve/price adjustments, less an amount equal to the
sum of all principal payments, prepayments or paydowns paid and realized losses
and other writedowns recognized relating to such Mortgage Asset.
     “Borrower” or “Borrowers” shall mean, individually and/or collectively,
Arbor Realty Funding, ARSR Tahoe, Arbor Realty, ART 450, ARSR, Arbor ESH and any
other entity that becomes a party to this Agreement pursuant to Section 5.10
from time to time, in each case together with their successors and permitted
assigns.
     “Borrower Joinder Agreement” shall mean a Borrower Joinder Agreement in
substantially the form of Exhibit 1.1(d)(i), executed and delivered by an
Additional Credit Party in accordance with the provisions of Section 5.10, as
amended, restated, supplemented or modified from time to time.
     “Borrower Asset Schedule” shall have the meaning set forth in the Custodial
Agreement.
     “Borrower Release Letter” shall mean a letter in the form of
Exhibit 1.1(h), duly executed by the applicable Borrower.
     “Borrowing Date” shall mean, the date any Loan is made or any item of
Collateral is pledged to the Administrative Agent pursuant to the terms hereof
and the other Credit Documents.
     “Bridge Loan” shall mean, a Whole Loan, Junior Interest or Mezzanine Loan
that is otherwise an Eligible Asset except that the Underlying Mortgaged
Property is not stabilized, or is otherwise considered to be in a transitional
state, which exceptions shall be disclosed to and be acceptable to the
Administrative Agent in its discretion. A Bridge Loan may not include an
interest in a Preferred Equity Interest. Unless waived in writing by the
Administrative Agent in its discretion, a Bridge Loan must satisfy all of the
terms and conditions contained in this Agreement (other than those eligibility
criteria waived in accordance with the first sentence of this definition) that
are applicable to Whole Loans, Junior Interests and Mezzanine Loans, as
applicable.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which commercial banks in North Carolina, New York or Minnesota are
authorized or required by Requirements of Law to close; provided, however, that
when used in connection with a rate determination, borrowing or payment in
respect of a LIBOR Rate Loan, the term “Business Day” shall also exclude any day
on which banks in London, England are not open for dealings in Dollar deposits
in the London interbank market.

6



--------------------------------------------------------------------------------



 



     “Capital Lease” shall mean any lease of (or other agreement conveying the
right to use) Property, real or personal, the obligations with respect to which
are required to be capitalized on a balance sheet of the lessee in accordance
with GAAP.
     “Capital Lease Obligations” shall mean, for any Person and its Consolidated
Subsidiaries, all obligations of such Person to pay rent or other amounts under
a Capital Lease, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
     “Cash Collateral” shall mean the cash or payments received by the
Administrative Agent pursuant to Section 2.5 of this Agreement or as Income on
any Collateral.
     “Cash Equivalents” shall mean any of the following: (a) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
one (1) year from the date of acquisition, (b) time deposits or certificates of
deposit of any commercial bank incorporated under the laws of the United States
or any state thereof, of recognized standing having capital and unimpaired
surplus in excess of $1,000,000,000 and whose short-term commercial paper rating
at the time of acquisition is at least A-1 or the equivalent thereof by S&P or
at least P-1 or the equivalent thereof by Moody’s (any such bank, an “Approved
Bank”), with such deposits or certificates having maturities of not more than
one (1) year from the date of acquisition, (c) repurchase obligations with a
term of not more than seven (7) days for underlying securities of the types
described in clauses (a) and (b) above entered into with any Approved Bank,
(d) commercial paper or finance company paper issued by any Person incorporated
under the laws of the United States or any state thereof and rated at least A-1
or the equivalent thereof by S&P or at least P-1 or the equivalent thereof by
Moody’s, and in each case maturing not more than one (1) year after the date of
acquisition, and (e) investments in money market funds that are registered under
the 40 Act, which have net assets of at least $1,000,000,000 and at least 85% of
whose assets consist of securities and other obligations of the type described
in clauses (a) through (e) above. All such Cash Equivalents must be denominated
solely for payment in Dollars.
     “CDO Issuance” shall mean any securitization transaction involving the
issuance of collateralized debt obligations.
     “CDO Issuer” shall mean the issuer of securities in a CDO Issuance.
     “Change in Law” shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
     “Change of Control” shall mean, unless approved by the Administrative Agent
in advance, with respect to any Borrower or any Guarantor, a change of control
shall be deemed to have occurred upon the occurrence of any of the following:
(a) a Person or two or more Persons acting in concert shall have acquired
“beneficial ownership”, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of, or control
over, Voting Interests of such Borrower or such Guarantor (or other securities
convertible into such Voting Interests) representing more than 50% of the
combined voting power of all Voting Interests of any Borrower or any Guarantor,
(b) Continuing Directors shall cease for any reason to constitute a majority of
the members of the board of directors of any Borrower or any Guarantor then in
office, (c) the sale, lease, transfer, conveyance or other disposition (other
than by way of merger or

7



--------------------------------------------------------------------------------



 



consolidation), in one or a series of related transactions, of all or
substantially all of the assets of any Borrower (together with its
Subsidiaries), or any Guarantor (together with its Subsidiaries) taken as a
whole to any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) or (d) the adoption by the equity holders of any Borrower or any
Guarantor of a plan or proposal for the liquidation or dissolution of any
Borrower or any Guarantor. As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 and 13d-5 of the Exchange Act. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall be deemed
to approve or have approved any internalization of management as a result of
this definition or any other provision.
     “Class” shall mean with respect to a Mortgage Asset, such Mortgage Asset’s
classification as a Whole Loan, a Junior Interest, a Mezzanine Loan, a Preferred
Equity Interest, a Bridge Loan, an Equity Asset, a Condominium Loan or a Land
Loan (and, with respect to each Bridge Loan, Condominium Loan or Land Loan, its
sub–classification as a Whole Loan, Junior Interest Loan or Mezzanine Loan, as
applicable).
     “Closing Date” shall mean November 6, 2007.
     “Closing Officer’s Certificate” shall mean a certificate substantially in
the form of Exhibit 4.1(n), duly executed by each of the Credit Parties.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall mean the collective reference to the collateral
described in the Security Documents that secures all Obligations (including,
without limitation, the Term Loan and the Revolving Loan).
     “Collateral Default” shall mean any Mortgage Asset included or proposed to
be included in the Collateral (a) that is thirty (30) or more days delinquent
under the terms of the related Mortgage Loan Documents (including any Preferred
Equity Interest or Equity Asset that has not been paid during such period),
(b) for which there is a non-monetary default (beyond any applicable notice and
cure period) under the terms of the related Mortgage Loan Documents, (c) for
which there is any breach or a representation or warranty under Schedule 1.1(c)
or (d) with respect to which the related Obligor is the subject of an Insolvency
Proceeding or Insolvency Event.
     “Collection Account” shall mean the account set forth on Schedule 1.1(b),
which is established in the name of one or more Borrowers and subject to the
Account Control Agreement and into which all Income and Cash Collateral shall be
deposited. Funds in the Collection Account may be invested at the direction of
the Administrative Agent in Cash Equivalents.
     “Commercial Real Estate” shall mean any real estate included in the
definition of Property Type.
     “Commercial Real Estate Loan” shall mean any loan secured directly or
indirectly by Commercial Real Estate or, as applicable, Equity Interests in an
entity that owns directly or indirectly Commercial Real Estate.
     “Commitment” shall mean the Revolving Commitments and the Term Loan
Commitments, individually or collectively, as appropriate.
     “Commitment Fee” shall mean the “Commitment Fee” payable under the Fee
Letter.

8



--------------------------------------------------------------------------------



 



     “Commitment Percentage” shall mean the Revolving Commitment Percentage
and/or the Term Loan Commitment Percentage, as appropriate.
     “Commitment Period” shall mean the period from and including the
Restatement Date to but excluding the Maturity Date.
     “Commonly Controlled Entity” shall mean an entity, whether or not
incorporated, which is under common control with a Borrower or any other Credit
Party within the meaning of Section 4001(b)(1) of ERISA or is part of a group
which includes any Borrower or any other Credit Party and which is treated as a
single employer under Section 414(b) or 414(c) of the Code or, solely for
purposes of Section 412 of the Code to the extent required by such section,
Section 414(m) or 414(o) of the Code.
     “Compliance Certificate” shall mean a certificate in the form of Exhibit
1.1(i) attached hereto, duly executed by the Credit Parties.
     “Condominium Loan” shall mean Mortgage Asset (other than a Bridge Loan, a
Preferred Equity Interest or an Equity Asset) the Underlying Mortgaged Property
for which is owned, is in the process of being converted to be owned or is
otherwise expected to be owned, in whole or in part, by a condominium form of
ownership. Condominium Loans are not Eligible Assets unless deemed so by the
Administrative Agent on a case–by–case basis.
     “Confirmation” shall have the meaning set forth in Section 2.1.
     “Consolidated” shall mean, when used with reference to financial statements
or financial statement items of the Borrowers, the Guarantors and their
Subsidiaries or any other Person, such statements or items on a consolidated
basis in accordance with the consolidation principles of GAAP.
     “Construction Costs” shall mean with respect to a Mortgage Asset that is a
Bridge Loan, as of any date of determination, the reasonable hard and soft costs
of proposed construction of the improvements on the Underlying Mortgaged
Property, which reasonable costs shall be disclosed to and approved by the
Administrative in its discretion, plus the market value of the related
Underlying Mortgaged Property at such time, as determined by the Administrative
Agent in its discretion based on such sources of information as the
Administrative Agent may determine to rely on in its discretion.
     “Construction Draw Deliveries” shall mean the deliveries required under
Schedule 1.1(f) to this Agreement.
     “Contingent Liabilities” shall mean, with respect to any Person and its
Consolidated Subsidiaries (without duplication): (a) liabilities and obligations
(including any Guarantee Obligations) of such Person or any Consolidated
Subsidiary of such Person in respect of “off-balance sheet arrangements” (as
defined in the SEC Off-Balance Sheet Rules), (b) any obligation, including,
without limitation, any Guarantee Obligation, whether or not required to be
disclosed in the footnotes to such Person’s and its Consolidated Subsidiaries’
financial statements, guaranteeing partially or in whole any Non-Recourse
Indebtedness, lease, dividend or other obligation, exclusive of (i) contractual
indemnities (including, without limitation, any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets) and
(ii) guarantees of non-monetary obligations (other than guarantees of
completion, environmental indemnities and guarantees of customary carve-out
matters made in connection with Non-Recourse Indebtedness, such as (but not
limited to) fraud, misappropriation, bankruptcy and misapplication) which have
not yet been called on or quantified, of such Person or of any other Person, and
(c) any forward commitment or obligation to fund or provide proceeds with
respect to any loan or other financing which is obligatory and non-discretionary
on the part of the lender. The amount of any Contingent Liabilities

9



--------------------------------------------------------------------------------



 



described in clause (b) shall be deemed to be, (i) with respect to a guarantee
of interest or interest and principal, or operating income guarantee, the sum of
all payments required to be made thereunder (which, in the case of an operating
income guarantee, shall be deemed to be equal to the debt service for the note
secured thereby), through, (x) in the case of an interest or interest and
principal guarantee, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (y) in
the case of an operating income guarantee, the date through which such guarantee
will remain in effect, and (ii) with respect to all guarantees not covered by
the preceding clause (i), an amount equal to the stated or determinable amount
of the primary obligation in respect of which such guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of such Person. As used in this definition, the term “SEC Off-Balance Sheet
Rules” means the Disclosure in Management’s Discussion and Analysis About
Off-Balance Sheet Arrangements and Aggregate Contractual Obligations, Securities
Act Release No. 33-8182, 34-47264; FR-67 International Series Release No. 1266
File No. S7-42-02, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts.
228, 229 and 249).
     “Continuing Director” shall mean (a) an individual who is a member of any
Person’s board of directors (or the equivalent thereof) on the date hereof or
(b) any new director (or the equivalent thereof) whose appointment was approved
by a majority of the individuals who were already Continuing Directors at the
time of such appointment, election or approval.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
Property is bound.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Correction Amount” shall have the meaning set forth in Section 2.5.
     “Credit Documents” shall mean this Agreement, each of the Notes, any
Joinder Agreement, the Fee Letter, the Guaranty, each Notice of Borrowing, each
Confirmation, the Warrant Agreements, the Registration Rights Agreement, the
Custodial Fee Letter and the Security Documents and all other agreements,
documents, certificates and instruments delivered to the Administrative Agent or
any Lender by any Credit Party in connection therewith (other than any
agreement, document, certificate or instrument relating to any Derivatives
Contract), as each such agreement, document, certificate or instrument is
amended, restated, modified or supplemented from time to time.
     “Credit Party” shall mean any of the Borrowers, the Guarantors, the
Pledgor, any Additional Credit Party or any pledgor or obligor under the
Security Documents.
     “Credit Party–Related Obligations” shall mean any obligations, liabilities
and/or Indebtedness of the Credit Parties under each Credit Document and under
any other arrangement between any Credit Party or any Affiliate or Subsidiary of
any Credit Party, on the one hand, and the Administrative Agent, any Affiliate
or Subsidiary of the Administrative Agent and/or any commercial paper conduit
for which Wachovia or an Affiliate or Subsidiary of Wachovia acts as a liquidity
provider, administrator or agent, on the other hand, including, without
limitation, such obligations, liabilities and/or Indebtedness under the Working
Capital Facility, as any such Credit Party-Related Obligations are amended,
restated or modified from time to time.

10



--------------------------------------------------------------------------------



 



     “Custodial Agreement” shall mean that certain First Amended and Restated
Custodial Agreement, dated as of the Restatement Date, by and among the
Borrowers, the Administrative Agent and the Custodian, as the same shall be
amended, modified, waived, supplemented, extended, replaced or restated from
time to time.
     “Custodial Fee Letter” shall mean that certain Custodial Fee Letter between
the Borrowers and the Custodian, as such letter may be amended, modified,
waived, supplemented, extended, restated or replaced from time to time.
     “Custodial Identification Certificate” shall have the meaning set forth in
the Custodial Agreement.
     “Custodian” shall mean Wells Fargo Bank, National Association, and its
successor in interest as the custodian under the Custodial Agreement, and any
successor Custodian under the Custodial Agreement.
     “DSCR” shall mean with respect to any Mortgage Asset, as of any date of
determination, for the period of time to be determined in the Administrative
Agent’s discretion (it being understood that it is the Administrative Agent’s
intent to make the determination based on the period of twelve (12) consecutive
complete calendar months preceding such date (or, if such Mortgage Asset was
originated less than twelve (12) months from the date of determination, the
number of months from the date of origination)), the ratio of (a) the aggregate
Net Cash Flow in respect of the Underlying Mortgaged Properties relating to such
Mortgage Asset for such period (including, in the case of Bridge Loans and, as
applicable, Condominium Loans and Land Loans, interest reserves held by a
Borrower or a Servicer with respect to such asset, to (b) the sum of (i) the
aggregate of all amounts due for such period in respect of all Indebtedness that
was outstanding from time to time during such period that is secured, directly
or indirectly, by such Underlying Mortgaged Properties (including, without
limitation, by way of a pledge of the equity of the owner(s) of such Underlying
Mortgaged Properties) or that is otherwise owing by the owner(s) of such
Underlying Mortgaged Properties, including, without limitation, all scheduled
principal and/or interest payments due for such period in respect of each
Mortgage Asset that is secured or supported by such Underlying Mortgaged
Properties plus (ii) the amount of all Ground Lease payments to be made in
respect of such Underlying Mortgaged Properties during such period, as any of
the foregoing elements of DSCR may be adjusted by the Administrative Agent as
determined by the Administrative Agent in its discretion; provided, however,
that all such calculations shall be made taking into account any senior or pari
passu debt or other senior or pari passu obligations, including senior or pari
passu debt or other senior or pari passu obligations secured directly or
indirectly by the applicable Underlying Mortgaged Property.
     “Default” shall mean any of the events specified in Section 7.1, whether or
not any requirement for the giving of notice or the lapse of time, or both, or
any other condition, has been satisfied.
     “Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the terms of this Agreement,
(b) has failed to pay to the Administrative Agent or any Lender an amount owed
by such Lender pursuant to the terms of this Agreement and such default remains
uncured, or (c) has been deemed insolvent or has become subject to an Insolvency
Proceeding, Insolvency Event or to a receiver, trustee or similar official.
     “Deficit” shall have the meaning set forth in Section 2.5(b)(iv).
     “Derivatives Contract” shall mean any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward

11



--------------------------------------------------------------------------------



 



commodity contracts, equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement. Not in limitation of the foregoing, the term “Derivatives Contract”
includes any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement, including any such obligations or liabilities under any
such master agreement.
     “Derivatives Contract Provider” shall mean Wachovia, together with its
successors and assigns.
     “Derivatives Termination Value” shall mean, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Administrative Agent).
     “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.
     “Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrowers as the office of such Lender at which Alternate Base Rate Loans of
such Lender are to be made.
     “Domestic Subsidiary” shall mean any Subsidiary that is organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.
     “Due Diligence Costs” shall have the meaning set forth in Section 10.27.
     “Due Diligence Review” shall mean the performance by the Administrative
Agent of any or all of the reviews permitted under Section 10.27 with respect to
any or all of the Collateral, as desired by the Administrative Agent from time
to time.
     “Electronic Transmission” shall mean the delivery of information and
executed documents in an electronic format acceptable to the applicable
recipient thereof.
     “Eligible Asset” shall mean a Mortgage Asset that as of any date of
determination:
     (a) is not subject to a Collateral Default;
     (b) with respect to the portion of such Mortgage Asset to be pledged to the
Administrative Agent, the funding obligations have been satisfied in full and
there is no unfunded commitment with respect thereto;

12



--------------------------------------------------------------------------------



 



     (c) has been approved in writing by the Administrative Agent in its
discretion;
     (d) has an LTV not in excess of the Maximum LTV, and, with respect to
Bridge Loans, an LTC not in excess of the Maximum LTC;
     (e) has a DSCR equal to or greater than the Minimum DSCR;
     (f) is not a construction loan; provided, however, the Administrative Agent
may, in its discretion, waive this restriction on a case–by–case basis and
permit the pledge of one (1) or more Condominium Loans or Land Loans that are
construction loans provided each such Mortgage Asset otherwise satisfies the
definition of Eligible Asset and the other requirements of the Credit Documents,
such assets shall be treated like Bridge Loans for the purpose of determining
Asset Value and LTC and such Mortgage Asset and the applicable Borrower
satisfies such other terms, conditions or requirements as the Administrative
Agent may require in its discretion, such requirements to be set forth in the
related Confirmation;
     (g) is not a loan to an operating business (other than a hotel);
     (h) [reserved];
     (i) satisfies each of the applicable representations and warranties set
forth in Article III of this Agreement and the Security Documents (to the extent
any such representations or warranties relate to the Mortgage Assets or
the Administrative Agent’s rights or remedies with respect thereto), in
Schedule 1.1(c) hereto, the Mortgage Loan Documents and in any statement,
affirmation or certification made or information, document, agreement, notice or
report provided to the Administrative Agent with respect to such Mortgage Asset;
     (j) in the case a Ground Lease, the Ground Lease has a remaining term of no
less than twenty (20) years from the maturity date of the Mortgage Asset;
     (k) the Underlying Mortgaged Property is located, and the Obligor is
domiciled, in the United States of America;
     (l) such Mortgage Asset is denominated and payable in Dollars;
     (m) the Obligor is not a Sanctioned Person or Sanctioned Entity; and
     (n) does not involve an equity or similar interest by any Credit Party that
would result in (i) a conflict of interest or a potential conflict of interest
or (ii) an affiliation with an Obligor under the terms of the Mortgage Loan
Documents which results or could result in the loss or impairment of any
material rights of the holder of the Mortgage Asset; provided, however,
the Borrowers must disclose to the Administrative Agent prior to the related
Borrowing Date all equity or similar interests held or to be held by any Credit
Party regardless of whether it satisfies any of the foregoing clauses (i) or
(ii).
     provided, however, notwithstanding a Mortgage Asset’s failure to conform to
the criteria set forth above, the Administrative Agent may, in its discretion,
designate in writing any such non–compliant Mortgage Asset as an Eligible Asset,
which may include a temporary or permanent waiver of one (1) or more Eligible
Asset requirements.
     “Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by the Administrative Agent; provided

13



--------------------------------------------------------------------------------



 



that notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrowers, Guarantors or any Borrower’s or Guarantor’s Affiliates or
Subsidiaries.
     “Eligible Subordinated Debt” shall mean (a) the debt securities of ARSR
issued under (i) the Junior Subordinated Indenture, dated as of May 6, 2009,
between ARSR, as issuer, and The Bank of New York Mellon Trust Company, National
Association (“BONY”), as trustee, pursuant to which ARSR issued $29,400,000 in
original aggregate principal amount of Junior Subordinated Notes, (ii) the
Junior Subordinated Indenture, dated as of May 6, 2009, between ARSR, as issuer,
and BONY, as trustee, pursuant to which ARSR issued $168,000,000 in original
aggregate principal amount of Junior Subordinated Notes, (iii) the Junior
Subordinated Indenture, dated as of May 6, 2009, between ARSR, as issuer, ART,
as guarantor, and Wilmington Trust Company, as trustee, pursuant to which ARSR
issued $21,224,000 in original aggregate principal amount of Junior Subordinated
Notes, (iv) the Junior Subordinated Indenture, dated as of May 6, 2009, between
ARSR, as issuer, ART, as guarantor, and Wilmington Trust Company, as trustee,
pursuant to which ARSR issued $2,632,000 in original aggregate principal amount
of Junior Subordinated Notes, (v) the Junior Subordinated Indenture, dated as of
May 6, 2009, between ARSR, as issuer, ART, as guarantor, and Wilmington Trust
Company, as trustee, pursuant to which ARSR issued $47,180,000 in original
aggregate principal amount of Junior Subordinated Notes, (vi) Junior
Subordinated Indenture, dated April 6, 2005 (as amended), between ARSR, as
issuer, ART, as guarantor, and Wilmington Trust Company, as trustee, and
(vii) Junior Subordinated Indenture, dated June 2, 2006, between ARSR, as
issuer, ART, as guarantor, and Wilmington Trust Company, as trustee (the
indentures described in (vi) and (vii), collectively, the “Original Kodiak
Indentures”), (b) any future debt securities of ARSR issued in exchange for the
securities held under the Original Kodiak Indentures that (i) have express
subordination provisions substantially the same as those contained in the
indentures for the transactions listed in clause (a) of this definition of
Eligible Subordinated Debt, (ii) has enforceable subordination provisions,
(iii) has a maturity date no earlier than the date that is six (6) months
following the Maturity Date, (iv) the Administrative Agent is in receipt of an
Opinion of Counsel acceptable to the Administrative Agent in its discretion
addressing the enforceability of the subordination provisions contained in the
documents governing the proposed Eligible Subordinated Debt, and (c) any future
debt securities of ART and its Consolidated Subsidiaries that (i) has express
subordination provisions substantially the same as those contained in the
indentures for the transactions listed in clause (i) of this definition of
Eligible Subordinated Debt, (ii) has enforceable subordination provisions,
(iii) has a maturity date no earlier than the date that is six (6) months
following the Maturity Date, (iv) the Administrative Agent is in receipt of an
Opinion of Counsel acceptable to the Administrative Agent in its discretion
addressing the enforceability of the subordination provisions contained in the
documents governing the proposed Eligible Subordinated Debt and (v) has been
specifically approved in writing by the Administrative Agent in its discretion.
     “Environmental Laws” shall mean any and all applicable foreign, federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time be in effect during the term of this
Agreement.
     “Equity Asset” shall mean an equity investment in an amount as approved by
the Administrative Agent in its discretion represented by Equity Interests in an
entity that owns directly or indirectly Commercial Real Estate, including, but
not limited to, all Equity Interests representing a dividend on any of the
Equity Interests of the Equity Asset Grantor or representing a distribution or
return of capital upon or in respect of the Equity Interests of the Equity Asset
Grantor, in each case as it relates to an Equity Asset; provided, however,
(a) the funding of the Equity Asset is subject to regulatory and compliance
criteria applicable to banks generally with respect to this type of asset, and
(b) the Administrative Agent reserves the right to require, as a condition to
such financing, that each Equity Asset be acquired by and pledged to

14



--------------------------------------------------------------------------------



 



the Administrative Agent by a bankruptcy remote, special purpose entity, which
entity shall join the Credit Documents as a co-Borrower pursuant to a
Borrower Joinder Agreement as a condition to the pledge of such Equity Asset and
for the Equity Interests in such Borrower to be pledged to the Administrative
Agent as additional Collateral for the Obligations.
     “Equity Asset Documents” shall mean the related Authority Documents of the
Equity Asset Grantor, together with a certificate, instrument or other tangible
evidence of the Equity Interests in the Equity Asset Grantor.
     “Equity Asset Grantor” shall mean the entity in which an Equity Asset
represents an Investment.
     “Equity Interests” shall mean with respect to any Person, any share,
interest, participation and other equivalent (however denominated) of capital
stock of (or other ownership, equity or profit interests in) such Person, any
warrant, option or other right for the purchase or other acquisition from such
Person of any share of capital stock of (or other ownership, equity or profit
interests in) such Person, any security convertible into or exchangeable for any
share of capital stock of (or other ownership or profit interests in) such
Person or warrant, right or option for the purchase or other acquisition from
such Person of such shares (or such other interests), and any other ownership or
profit interest in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such share, warrant, option, right or other interest is authorized or
otherwise existing on any date of determination.
     “Equity Issuance” shall mean any issuance by any Borrower, Guarantor or any
Consolidated Subsidiary or Affiliate of any Borrower or any Guarantor to any
Person that is not a Borrower, Guarantor or Consolidated Subsidiary or Affiliate
of a Borrower or Guarantor of (a) shares or interests of its Equity Interests,
(b) any shares or interests of its Equity Interests pursuant to the exercise of
options, warrants or similar rights (other than shares issued upon the exercise
of options or warrants that were issued to officers, directors or employees of a
Credit Party), (c) any shares or interests of its Equity Interests pursuant to
the conversion of any debt securities to equity or (d) (other than warrants
issued by any Borrower, Guarantor or any Consolidated Subsidiary or Affiliate of
any Borrower or any Guarantor for which no cash is paid to the applicable
Borrower, Guarantor or Consolidated Subsidiary or Affiliate of any Borrower or
any Guarantor or options or warrants issued to officers, directors or employees
of a Borrower or any Guarantor) warrants, options or similar rights that are
exercisable or convertible into shares or interests of its Equity Interests;
provided, however, “Equity Issuance” shall not include an Equity Issuance in
connection with an issuance of shares (i) in ART to Arbor Commercial Mortgage,
LLC, a New York limited liability company, as compensation for acting as
servicer or (ii) in any Guarantor or Consolidated Subsidiary or Affiliate of any
Guarantor (other than a Borrower) in connection with the acquisition of a
company.
     “Equity/Preferred Equity Pledge and Security Agreement” shall mean the
First Amended and Restated Equity/Preferred Equity Pledge and Security
Agreement, dated as of the Restatement Date, by the Borrowers for the benefit of
the Administrative Agent and each Lender, as such agreement may be amended,
modified, waived, supplemented, extended, restated or replaced from time to
time.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ESH Allocated Assets” shall mean the Pledged Mortgage Assets to which
allocated loan amounts relating to the ESH Pledged Mortgage Assets were
allocated on the Restatement Date.

15



--------------------------------------------------------------------------------



 



     “ESH Pledged Mortgage Assets” shall mean the Equity Assets and Preferred
Equity Interests pledged to the Administrative Agent that relate to the
Underlying Mortgaged Properties involving the Extended Stay Hotel chain and more
specifically described in the related Underwriting Package and Confirmation.
     “ESH Release Amount” shall mean, with respect to each ESH Allocated Asset,
the amount specified as the “ESH Release Amount” on Schedule 1-B to the Fee
Letter.
     “Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.
     “Exception Report” shall have the meaning set forth in the Custodial
Agreement.
     “Exceptions” shall have the meaning set forth in the Custodial Agreement.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Excluded Accounts” shall mean all accounts established to hold Obligor
Reserve Payments and all accounts holding funds that are required to be
disbursed to an Obligor under the terms of the related Mortgage Loan Documents.
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which a Borrower is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.14, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 2.14.
     “Existing Agreement” shall mean, collectively, the Original Agreement and
that certain Credit Agreement, dated as of November 6, 2007, as amended by the
First Amendment to Credit Agreement, dated as of April 23, 2008, the Second
Amendment to Credit Agreement, dated as of June 26, 2008, the Third Amendment to
Credit Agreement, dated as of September 30, 2008, the Fourth Amendment to Credit
Agreement, dated as of December 31, 2008 and the Fifth Amendment to Credit
Agreement, dated as of December 31, 2008, among ARSR, Arbor ESH, ART, Arbor
Realty, each lender party thereto, and Wachovia Bank, National Association, as
the administrative agent.
     “Existing Borrower” shall mean, collectively, the Credit Parties who were
Borrowers under the Existing Agreement.
     “Extension of Credit” shall mean, as to any Lender, the making of a Loan by
such Lender, any conversion of a Loan from one Type to another Type, any
extension of any Loan and any pledge of a Mortgage Asset to the Administrative
Agent.

16



--------------------------------------------------------------------------------



 



     “Extraordinary Receipt” shall mean any Income received by or paid to or for
the account of any Credit Party relating to any item of Collateral and not in
the ordinary course of business, including tax refunds, pension plan reversions,
proceeds of insurance (other than proceeds of business interruption insurance to
the extent such proceeds constitute compensation for lost earnings),
condemnation awards (and payments in lieu thereof), indemnity payments and any
purchase price adjustments.
     “Fair Market Value” shall mean, with respect to (a) a security listed on a
national securities exchange or recognized automated quotation system, the price
of such security as reported on such exchange by any widely recognized reporting
method customarily relied upon by financial institutions, and (b) with respect
to any other assets or Property, including realty, the price that could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction.
     “Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.
     “Fee Letter” shall mean the First Amended and Restated Fee Letter, dated as
of the Restatement Date, among the Borrowers, the Guarantors and the
Administrative Agent, as amended, modified, extended, restated, replaced, or
supplemented from time to time.
     “Financial Covenants” shall mean the covenants set forth in Section 5.9 of
this Agreement.
     “Fitch” shall mean Fitch Ratings, Inc.
     “Foreclosed Mortgage Asset” shall mean a Mortgage Asset for which a
foreclosure proceeding has been commenced and completed.
     “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Fund” shall mean any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funding Date” shall mean the date upon which all conditions set forth in
Sections 4.1 and 4.2 have been satisfied.
     “GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9, to the provisions of Section 1.3.
     “Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

17



--------------------------------------------------------------------------------



 



     “Ground Lease” shall mean with respect to any Underlying Mortgaged Property
for which the Obligor has a leasehold interest in the related Underlying
Mortgaged Property or space lease within such Underlying Mortgaged Property, the
lease agreement creating such leasehold interest.
     “Guarantee Obligation” shall mean, as to any Person (the “guaranteeing
person”), without duplication, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of the obligations for which the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends, Contractual Obligation, Derivatives Contract or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); provided, however, that in the
absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as reasonably determined by such Person
in good faith.
     “Guarantor” shall mean, individually and/or collectively, ART, Arbor
Realty, ARSR and any other entity that becomes party to this Agreement pursuant
to Section 5.10 from time to time, in each case together with their successors
and permitted assigns.
     “Guarantor Joinder Agreement” shall mean a Guarantor Joinder Agreement in
substantially the form of Exhibit 1.1(d)(ii), executed and delivered by an
Additional Credit Party in accordance with the provisions of Section 5.10, as
amended, restated, supplemented or modified from time to time.
     “Guaranty” shall mean the guaranty of the Guarantors set forth in that
certain First Amended and Restated Guaranty Agreement, dated as of the
Restatement Date, by and among the Guarantors and the Administrative Agent, as
amended, restated, supplemented or modified from time to time.
     “Homewood Account Control Agreement” shall mean that certain executed first
amended and restated account control agreement, dated as of the Restatement
Date, among the Borrowers, the Administrative Agent and Wachovia granting
control over the Homewood Interest Reserve identified therein to the
Administrative Agent as agent for the Secured Parties, in the form of Exhibit
1.1(m), as amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time.
     “Homewood Interest Reserve” shall mean the account maintained at Wachovia
identified in the Homewood Account Control Agreement into which the interest
reserve for the second, third and fourth mortgage loans under the Homewood
Mortgage Asset shall be held. Subject to the terms of this Agreement, on each
Payment Date, the monthly debt service amount for the Homewood Mortgage Asset
will be withdrawn from the Homewood Interest Reserve by the Administrative Agent
and deposited into the Collection Account to be applied under Section 2.9 of
this Agreement; provided, however, (i) no

18



--------------------------------------------------------------------------------



 



amounts withdrawn from the Homewood Interest Reserve shall be paid to the
Borrowers after an Event of Default and (ii) after an event of default under the
Mortgage Loan Documents for the Homewood Mortgage Asset, and subject to the
terms of the Mortgage Loan Documents for the Homewood Mortgage Asset, the
Administrative Agent shall be entitled to withdraw all of the funds in the
Homewood Interest Reserve and apply such funds to the Allocated Term Loan Amount
and/or the Allocated Revolving Loan Amount, as applicable, for the Homewood
Mortgage Asset and any other Obligations.
     “Homewood Mortgage Asset” shall mean the second, third and fourth mortgage
Whole Loans referred to as Homewood Village Resorts in Placer County,
California, which are pledged to the Administrative Agent, as Collateral, under
the Security Documents.
     “Income” shall mean with respect to the Collateral and to the extent of a
Borrower’s or the holder’s interest therein, at any time, all of the following:
all payments, collections, prepayments, recoveries, proceeds (including, without
limitation, insurance and condemnation proceeds), Extraordinary Receipts and all
other payments or amounts of any kind or nature whatsoever paid, received,
collected, recovered or distributed on, in connection with or in respect of the
Collateral or any other collateral for the Obligations, including, without
limitation, principal payments, interest payments, principal and interest
payments, prepayment fees, extension fees, exit fees, defeasance fees, transfer
fees, late charges, late fees and all other fees or charges of any kind or
nature, premiums, yield maintenance charges, penalties, default interest,
dividends, gains, receipts, allocations, rents, interests, profits, payments in
kind, returns or repayment of contributions and all other distributions,
payments and other amounts of any kind or nature whatsoever payable thereon, in
connection therewith, or with respect thereto, together with amounts received
from any Interest Rate Protection Agreement and amounts withdrawn from the
Homewood Interest Reserve by the Administrative Agent; provided, however,
(i) prior to an Event of Default, the Borrowers may net the Servicing Fee from
Income and (ii) Income shall not include any Obligor Reserve Payments unless a
Borrower, a Servicer or a PSA Servicer has exercised rights with respect to such
payments under the terms of the related Mortgage Loan Documents, the Servicing
Agreements or the Pooling and Servicing Agreements, as applicable.
     “Indebtedness” shall mean, with respect to any Person, including such
Person’s Consolidated Subsidiaries determined on a consolidated basis, at the
time of computation thereof, all indebtedness of any kind including, without
limitation (without duplication): (a) all obligations of such Person in respect
of money borrowed (including, without limitation, principal, interest,
assumption fees, prepayment fees, yield maintenance charges, penalties, exit
fees, contingent interest and other monetary obligations whether choate or
inchoate and whether by loan, the issuance and sale of debt securities or the
sale of Property or assets to another Person subject to an understanding or
agreement, contingent or otherwise, to repurchase such Property or assets, or
otherwise); (b) all obligations of such Person, whether or not for money
borrowed (i) represented by notes payable, letters of credit or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered, or (iv) in connection with the issuance of preferred equity or trust
preferred securities; (c) Capital Lease Obligations of such Person; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off–Balance Sheet Obligations of such Person; (f) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatory Redeemable Stock issued by such Person or any other Person
(inclusive of forward equity contracts), valued at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; (g) as
applicable, all obligations of such Person (but not the obligation of others) in
respect of any keep well arrangements, credit enhancements, contingent or future
funding obligations under any Mortgage Asset or any obligation senior to the
Mortgage Asset, unfunded interest reserve

19



--------------------------------------------------------------------------------



 



amount under any Mortgage Asset or any obligation that is senior to the Mortgage
Asset, purchase obligation, repurchase obligation, sale/buy–back agreement,
takeout commitment or forward equity commitment, in each case evidenced by a
binding agreement (excluding any such obligation to the extent the obligation
can be satisfied by the issuance of Equity Interests (other than Mandatory
Redeemable Stock)); (h) net obligations under any Derivatives Contract not
entered into as a hedge against existing indebtedness, in an amount equal to the
Derivatives Termination Value thereof; (i) all Non–Recourse Indebtedness,
recourse indebtedness and all indebtedness of other Persons which such Person
has guaranteed or is otherwise recourse to such Person; (j) all indebtedness of
another Person secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien (other than
certain Permitted Liens) on Property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
indebtedness or other payment obligation; provided, however, if such Person has
not assumed or become liable for the payment of such indebtedness, then for the
purposes of this definition the amount of such indebtedness shall not exceed the
market value of the property subject to such Lien; (k) all Contingent
Liabilities; (l) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person or obligations of such
Person to pay the deferred purchase or acquisition price of Property or assets,
including contracts for the deferred purchase price of Property or assets that
include the procurement of services; (m) indebtedness of general partnerships of
which such Person is liable as a general partner (whether secondarily or
contingently liable or otherwise); and (n) obligations of such Person to fund
capital commitments under any Authority Document, subscription agreement or
otherwise.
     “Indemnified Amounts” shall have the meaning set forth in Section 10.5(b).
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Indemnitee” shall have the meaning set forth in Section 10.5(b).
     “Independent Director” shall mean natural Person who (a) is not at the time
of initial appointment as Independent Director, and may not have been at any
time during the five (5) years preceding such initial appointment or at any time
while serving as Independent Director, (i) a stockholder, partner, member or
direct or indirect legal or beneficial owner of a Borrower, a Guarantor or any
Subsidiary or Affiliate of any Credit Party; (ii) a contractor, creditor,
customer, supplier, director (with the exception of serving as the Independent
Director of a Borrower), officer, employee, attorney, manager or other Person
who derives any of its purchases or revenues from its activities with a
Borrower, a Guarantor or any Affiliate or Subsidiary of any Credit Party;
(iii) a natural Person who controls (directly or indirectly or otherwise) a
Borrower, a Guarantor or any Affiliate or Subsidiary of any Credit Party or who
controls or is under common control with any Person that would be excluded from
serving as an Independent Director under (i) or (ii), above; or (iv) a member of
the immediate family of a natural Person excluded from servicing as an
Independent Director under clauses (i) or (ii) above and (b) otherwise satisfies
the then current requirements of the Rating Agencies. A Person who is an
employee of a nationally recognized organization that supplies independent
directors and who otherwise satisfies the criteria in clause (a) but for the
fact that such organization receives payment from a Borrower or a Guarantor for
providing such independent director shall not be disqualified from serving as an
Independent Director hereunder.
     “Information Materials” shall have the meaning set forth in Section 5.15.
     “Insolvency” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

20



--------------------------------------------------------------------------------



 



     “Insolvency Event” shall mean, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its Property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its Property,
or ordering the winding-up or liquidation of such Person’s affairs, and such
decree or order shall remain unstayed and in effect for a period of sixty (60)
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its Property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.
     “Insolvency Laws” shall mean the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
     “Insolvency Proceeding” shall mean any case, action or proceeding before
any court or other Governmental Authority relating to any Insolvency Event.
     “Instrument” shall mean any “instrument” (as defined in Article 9 of the
UCC), other than an instrument that constitutes part of chattel paper.
     “Intercreditor Agreement” shall mean that certain Intercreditor Agreement
to be entered into by and among the Administrative Agent and Wachovia, as
administrative agent under the Working Capital Facility, as amended, restated,
modified or supplemented from time to time.
     “Interest Expense” shall mean, for ART and its Consolidated Subsidiaries,
the total interest expense incurred (in accordance with GAAP), including
capitalized or accruing interest (but excluding interest funded under a
construction loan), by ART and its Consolidated Subsidiaries, without
duplication for the most recent period.
     “Interest Period” shall mean, with respect to any LIBOR Rate Loan,
     (a) initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, subject to availability to all applicable
Lenders, as selected by Borrowers in the Notice of Borrowing or Notice of
Conversion given with respect thereto; and
     (b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, subject to availability to all applicable
Lenders, as selected by the Borrowers by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that the
foregoing provisions are subject to the following:
     (i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such

21



--------------------------------------------------------------------------------



 



Interest Period into another calendar month in which event such Interest Period
shall end on the immediately preceding Business Day;
     (ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;
     (iii) if the Borrowers shall fail to give notice of the applicable Interest
Period, in any Notice of Borrower or otherwise, the applicable Borrower shall be
deemed to have selected a one-month LIBOR Rate Loan;
     (iv) no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date and, further with regard to the Term Loan, no Interest
Period shall extend beyond any principal amortization payment date with respect
to such Term Loan unless the portion of such Term Loan consisting of Alternate
Base Rate Loans together with the portion of such Term Loan consisting of LIBOR
Rate Loans with Interest Periods expiring prior to or concurrently with the date
such principal amortization payment date is due, is at least equal to the amount
of such principal amortization payment due on such date; and
     (v) no more than six (6) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.
     “Interest Rate Protection Agreement” shall mean with respect to any or all
of the Mortgage Assets, (a) any Derivatives Contract required under the terms of
the related Mortgage Loan Documents providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, and acceptable to the
Administrative Agent in its discretion and (b) any Derivatives Contract put in
place by any Borrower, any Guarantor or any Subsidiary or Affiliate of the
foregoing with respect to any Mortgage Asset.
     “Internal Control Event” shall mean a material weakness in, or fraud that
involves management or other employees who have a significant role in, any
Credit Party’s internal controls over financial reporting, in each case as
described in the Securities Laws.
     “Investment” shall mean, with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, whether by
means of (a) the purchase or other acquisition of any Equity Interests in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, guaranty or credit enhancement of Indebtedness of, or purchase
or other acquisition of any Indebtedness of, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute the business or a division or operating unit
of another Person. Any binding commitment or option to make an Investment in any
other Person shall constitute an Investment. Except as expressly provided
otherwise, for purposes of determining compliance with any covenant contained in
the Credit Documents, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

22



--------------------------------------------------------------------------------



 



     “Irrevocable Instruction” shall mean an irrevocable instruction letter in
the form of Exhibit 1.1(j) hereto duly executed by the applicable Credit Party,
as amended, restated, modified or supplemented from time to time.
     “Joinder Agreement” shall mean a Borrower Joinder Agreement and/or a
Guarantor Joinder Agreement, as applicable, as each may be amended, restated,
supplemented or modified from time to time.
     “Junior Interest” shall mean (a) a senior, pari passu or junior
participation interest in a performing Commercial Real Estate Loan or (b) a
senior, pari passu or junior note or certificate in an “A/B” or similar
structure in a performing Commercial Real Estate Loan, in each case where the
Underlying Mortgaged Property is stabilized and non-transitional.
     “Junior Interest Document” shall mean the original executed promissory
note, Participation Certificate, Participation Agreement and any other evidence
of a Junior Interest, as applicable.
     “Land Loan” shall mean a Commercial Real Estate Loan secured by entitled
land intended for construction, which loan is acceptable to the Administrative
Agent in its discretion. Land Loans are not Eligible Assets unless deemed so on
a case by case basis in the Administrative Agent’s discretion.
     “Lender” shall have the meaning set forth in the first paragraph of this
Agreement and shall include the Revolving Lenders and the Term Loan Lenders.
     “Lender Commitment Letter” shall mean, with respect to any Lender, the
letter (or other correspondence) to such Lender from the Administrative Agent
notifying such Lender of its Revolving Commitment Percentage and its portion of
the Commitment Fee and/or Term Loan Commitment Percentage, as applicable.
     “Lender Consent” shall mean any lender consent delivered by a Lender on the
Restatement Date in the form of Exhibit 4.1(a).
     “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, then “LIBOR” shall mean the rate per annum at which,
as determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 a.m. London time, two (2)
Business Days prior to the commencement of the applicable Interest Period for
settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.
     “LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrowers as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.
     “LIBOR Rate” shall mean a LIBOR rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) determined by the Administrative
Agent in accordance with the definition of “LIBOR”.

23



--------------------------------------------------------------------------------



 



     “LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which
is based on the LIBOR Rate.
     “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).
     “Liquidity” shall mean an amount equal to the (a) sum of (without
duplication) (i) the amount of unrestricted cash and unrestricted Cash
Equivalents, plus (ii) the borrowing availability (if any) under the Working
Capital Facility, in each case in clauses (i) and (ii), solely to the extent
that such amounts exceed the amounts necessary to satisfy at such time all of
the Financial Covenants (other than Subsection 5.9(a) hereunder and all
financial covenants (other than any liquidity covenants) under the Working
Capital Facility and, in each case, to the extent ART continues to be in
compliance thereof, less, (b) amounts necessary to satisfy margin deficits or
other prepayment obligations under the Working Capital Facility.
     “Loan” shall mean a Revolving Loan and/or the Term Loan, as appropriate.
     “Loan–to–Value Ratio” or “LTV” shall mean with respect to any Mortgage
Asset, as of any date of determination, the ratio of the outstanding principal
amount of such Mortgage Asset to the market value of the related Underlying
Mortgaged Property at such time, as determined by the Administrative Agent in
its discretion, as such LTV may be adjusted by the Administrative Agent as the
Administrative Agent determines in its discretion; provided, however, that all
such calculations shall be made taking into account any senior or pari passu
debt or other senior or pari passu obligations, including senior or pari passu
debt or other senior or pari passu obligations secured directly or indirectly by
the applicable Underlying Mortgaged Property.
     “LTC” shall mean, with respect to any Mortgage Asset, that is a Bridge
Loan, as of any date of determination, the ratio of the outstanding principal
amount of such Mortgage Asset to the Construction Costs for such Mortgage Asset,
as determined by the Administrative Agent in its discretion, as such LTC may be
adjusted by the Administrative Agent as the Administrative Agent determines in
its discretion; provided, however, that all such calculations shall be made
taking into account any senior or pari passu debt or other senior or pari passu
obligations, including senior or pari passu debt or other senior or pari passu
obligations secured directly or indirectly by the applicable Underlying
Mortgaged Property.
     “Mandatory Redeemable Stock” shall mean, with respect to any Person and any
Subsidiary thereof, any Equity Interests of such Person which by the terms of
such Equity Interests (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable), upon the happening
of any event or otherwise (a) matures or is required to be redeemed, pursuant to
a sinking fund obligation or otherwise (other than an Equity Interest to the
extent redeemable in exchange for common stock or other equivalent common Equity
Interests), (b) is convertible into or exchangeable or exercisable for
Indebtedness or Mandatory Redeemable Stock, or (c) is redeemable at the option
of the holder thereof, in whole or in part (other than an Equity Interest which
is redeemable solely in exchange for common stock or other equivalent common
Equity Interests); in the case of each clause (a) through (c), on or prior to
the Maturity Date.
     “Market Value” shall mean, as of any date of determination in respect of
any Mortgage Asset, the price at which such Mortgage Asset could readily be
sold, as determined by the Administrative Agent in its discretion based on such
sources and information (if any) as the Administrative Agent may determine

24



--------------------------------------------------------------------------------



 



to rely on in its discretion (which value may be determined to be zero (0)), as
such Market Value may be adjusted at any time by the Administrative Agent as the
Administrative Agent determines in its discretion (subject to the last sentence
of the definition of Asset Value).
     “Material Adverse Effect” shall mean, any material adverse effect on or
change in or to (a) the Properties, assets, business, operations, financial
condition, credit quality or prospects of any Borrower or any Guarantor, (b) the
ability of any Borrower, any Guarantor or any other Credit Party to perform its
obligations under any of the Credit Documents or any of the Mortgage Loan
Documents to which it is a party, (c) the validity, enforceability, legality or
binding effect of any of the Credit Documents or any Loan granted thereunder,
(d) the rights and remedies of the Administrative Agent or any Lender under any
of the Credit Documents or the Collateral, (e) the timely payment of any amounts
payable under the Credit Documents, or (f) any Collateral, the perfection or
priority of any Loan granted with respect to the Collateral or the value or
Asset Value of any Collateral.
     “Material Contract” shall mean (a) any contract or other agreement listed
on Schedule 3.23, (b) any contract or other agreement, written or oral, of the
Credit Parties or any of their Subsidiaries involving monetary liability of or
to any such Person in an amount in excess of $3,000,000 per annum, (c) any
contract or other agreement, written or oral, of the Credit Parties or any of
their Subsidiaries representing at least $3,000,000 of the total Consolidated
revenues of the Credit Parties and their Subsidiaries for any fiscal year and
(d) any other contract, agreement, permit or license, written or oral, of the
Credit Parties or any of their Subsidiaries as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     “Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.
     “Maturity Date” shall mean the earlier of (a)  the date that is three
(3) years following the Restatement Date, and (b) the date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of Requirements of Law. For the avoidance of doubt, the Borrowers may
not extend the Maturity Date without the Lenders’ and the Administrative Agent’s
consent in their discretion.
     “Maximum LTC” shall mean with respect to any Mortgage Asset that is a
Bridge Loan, at any time the Maximum LTC for related Underlying Mortgaged
Property (a) in the case of Term Loan Collateral for the Term Loans, as set
forth on Schedule 1-A to the Fee Letter and (b) in the case of Revolving Loan
Collateral (including Mixed Collateral) for the Revolving Loans, the Maximum
LTC, determined by the Administrative Agent in its discretion and set forth in
the related Confirmation, which shall be no greater than the Maximum LTC set
forth in Schedule 1-B to the Fee Letter; provided, however, that all such
calculations shall be made taking into account any senior or pari passu debt or
other senior or pari passu obligations, including senior or pari passu debt or
other senior or pari passu obligations secured directly or indirectly by the
applicable Underlying Mortgaged Property.
     “Maximum LTV” shall mean with respect to any Mortgage Asset, at any time,
the Maximum LTV for the related Underlying Mortgaged Property (a) in the case of
Term Loan Collateral for the Term Loans, as set forth on Schedule 1-A to the Fee
Letter and (b) in the case of Revolving Loan Collateral (including Mixed
Collateral) for the Revolving Loans, the Maximum LTV set forth in the related
Confirmation, which shall be no greater than the Maximum LTV set forth in
Schedule 1-B to the Fee Letter; provided, however, that all such calculations
shall be made taking into account any senior or pari

25



--------------------------------------------------------------------------------



 



passu debt or other senior or pari passu obligations, including senior or pari
passu debt or other senior or pari passu obligations secured directly or
indirectly by the applicable Underlying Mortgaged Property.
     “Mezzanine Loan” shall mean a performing mezzanine loan secured by pledges
of all (or, in the Administrative Agent’s discretion, less than all) the Equity
Interest of the Person that owns, directly or indirectly, income producing
Underlying Mortgaged Property that is stabilized and non-transitional.
     “Mezzanine Note” shall mean the original executed promissory note or other
evidence of Mezzanine Loan Indebtedness.
     “Minimum DSCR” shall mean with respect to any Mortgage Asset, at any time,
the Minimum DSCR for the related Underlying Mortgaged Property (a) in the case
of Term Loan Collateral for the Term Loans, as set forth on Schedule 1-A to the
Fee Letter and (b) in the case of Revolving Loan Collateral (including Mixed
Collateral) for the Revolving Loans, the Minimum DSCR, determined by the
Administrative Agent in its discretion and set forth in the related
Confirmation, which shall be no less than the Minimum DSCR set forth in
Schedule 1-B to the Fee Letter; provided, however, that all such calculations
shall be made taking into account any senior or pari passu debt or other senior
or pari passu obligations, including senior or pari passu debt or other senior
or pari passu obligations secured directly or indirectly by the applicable
Underlying Mortgaged Property.
     “Mixed Collateral” shall mean the portion of the Pledged Mortgage Assets
included in the Collateral with respect to which advances under the Term Loan
(if any) are calculated and determined and, with respect to any future advances
under such Collateral that the Administrative Agent determines to make in its
discretion under the Revolving Loan Commitments, with respect to which Revolving
Loans (if any) are determined and calculated; provided, however, Mixed
Collateral shall be limited to the Mortgage Assets identified on
Schedule 1.1(d).
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Mortgage” shall mean each mortgage, assignment of rents, security
agreement and fixture filing, or deed of trust, assignment of rents, security
agreement and fixture filing, or similar instrument creating and evidencing a
Lien on real property, fixtures and other Property and rights incidental
thereto.
     “Mortgage Asset” shall mean a Whole Loan, a Junior Interest, a Mezzanine
Loan, a Bridge Loan, a Preferred Equity Interest, an Equity Asset or, as
applicable, a Condominium Loan or Land Loan, in each case, the Underlying
Mortgaged Property for which is included in the categories for Property Types of
Mortgage Assets; provided, however, the portion of any Mortgage Asset to be
pledged to the Administrative Agent shall not include any Retained Interest (if
any).
     “Mortgage Asset Data Summary” shall have the meaning set forth in
Section 5.2(h).
     “Mortgage Asset File” shall have the meaning set forth in the Custodial
Agreement.
     “Mortgage Asset File Checklist” shall have the meaning set forth in the
Custodial Agreement.
     “Mortgage Asset Security Agreement” shall mean, with respect to any
Mortgage Asset, any contract, instrument or other document related to security
for repayment thereof (other than the related Mortgage, Mortgage Note, Mezzanine
Note or any other note, certificate or instrument) executed by an Obligor and/or
others in connection with such Mortgage Asset, including, without limitation,
any security agreement, UCC financing statement, Liens, warranties, guaranty,
title insurance policy, hazard insurance

26



--------------------------------------------------------------------------------



 



policy, chattel mortgage, letter of credit, accounts, bank accounts or
certificates of deposit or other pledged accounts, and any other documents and
records relating to any of the foregoing.
     “Mortgage Loan Documents” shall have the meaning set forth in the Custodial
Agreement.
     “Mortgage Note” shall mean, that certain original executed promissory note
or other evidence of the Indebtedness of an Obligor under a Whole Loan that is
secured by a Mortgage on the related Underlying Mortgaged Property.
     “Mortgaged Property” shall mean the Commercial Real Estate (including all
improvements, buildings, fixtures, building equipment and personal property
thereon and all additions, alterations and replacements made at any time with
respect to the foregoing) and all other collateral securing repayment of the
related debt evidenced by the Mortgage Loan Documents.
     “Mortgagee” shall mean the record holder of a Mortgage Note secured by a
Mortgage.
     “Multiemployer Plan” shall mean a Plan that is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.
     “Net Cash Flow” shall mean, with respect to any Underlying Mortgaged
Property, for any period, the net income (or deficit) attributable to such
Property for such period, determined in accordance with GAAP, less the amount of
all (a) capital expenditures incurred, (b) reserves established, (c) leasing
commissions paid (other than commissions paid from reserves held under the
Mortgage Loan Documents) and (d) tenant improvements paid during such period
(other than tenant improvements paid from reserves held under the Mortgage Loan
Documents) in each case attributable to such Underlying Mortgaged Property, plus
all non–cash charges deducted in the calculation of such net income.
     “Net Cash Proceeds” shall mean the aggregate cash proceeds, Cash
Equivalents and the Fair Market Value of all other Property and assets received
by, or payable to, any Credit Party or any Subsidiary or Affiliate in respect of
any sale or other disposition of any Collateral, net of (a) direct costs
(including, without limitation, legal, accounting and investment banking fees,
and sales commissions) associated therewith, and (b) taxes paid or payable as a
result thereof; it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration received by any Credit Party, any Subsidiary or any
Affiliate in any sale or other disposition of any Collateral.
     “Net Income” shall mean, with respect to ART and its Consolidated
Subsidiaries for any period, the net income of ART and its Consolidated
Subsidiaries for such period as determined in accordance with GAAP.
     “Net Total Liabilities” shall mean Total Liabilities minus the sum of (a)
aggregate principal amount outstanding under the Eligible Subordinated Debt and
(b) deferred revenues relating to the 450 Transaction to the extent classified
as a liability according to GAAP.
     “New Stock Class” shall have the meaning set forth in the Fee Letter.
     “Non-Recourse Indebtedness” shall mean, with respect to any Person,
Indebtedness for borrowed money in respect of which recourse for payment (except
for customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other similar exceptions to non-recourse provisions (including
exceptions relating to bankruptcy, insolvency, receivership, non-approved
transfers

27



--------------------------------------------------------------------------------



 



or other customary or similar events)) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.
     “Non–Table Funded Mortgage Asset” shall mean a Mortgage Asset that is not a
Table Funded Mortgage Asset.
     “Non–Wachovia Assets” shall mean any Mortgage Asset issued, extended or
originated by a Person other than Wachovia Corporation or an Affiliate of
Wachovia Corporation.
     “Note” or “Notes” shall mean the Revolving Notes and/or the Term Loan
Notes, collectively, separately or individually, as appropriate, as any shall be
amended, restated, modified or supplemented from time to time.
     “Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i), as amended, restated, modified or supplemented
from time to time. A Form of Notice of Borrowing is attached as Exhibit 1.1(e).
     “Notice of Conversion/Extension” shall mean the written notice of
conversion of a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate
Base Rate Loan to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each
case substantially in the form of Exhibit 1.1(f).
     “Obligations” shall mean, without duplication, all of the obligations,
indebtedness and liabilities of the Credit Parties to the Lenders and the
Administrative Agent, whenever arising, under the Loans, this Agreement, the
Notes, any of the other Credit Documents and all of the other Credit
Party-Related Obligations, including principal, interest, fees, reimbursements
and indemnification obligations and other amounts (including, but not limited
to, any interest accruing after the occurrence of a filing of a petition of
bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code).
     “Obligor” shall mean, individually and collectively, as the context may
expressly provide or require, the borrowers, mortgagors, obligors or debtors
under a Mortgage Asset, including, but not limited to, any guarantor, any
pledgor, any subordinator, any credit support party, any indemnitor and any
Person that is directly or indirectly obligated in respect thereof, the
borrowers, mortgagors, obligors or debtors of any debt, including any guarantor,
any pledgor, any subordinator, any credit support party, any indemnitor and any
Person that is directly or indirectly obligated in respect thereof, senior to
the Mortgage Asset, including any of the foregoing such Persons with respect to
the debt secured by any Underlying Mortgaged Property, and any Person that has
not signed the related Mortgage Note, Junior Interest Documents, Mezzanine Note
or other note, certificate or instrument but owns an interest in the related
Underlying Mortgaged Property, which interest has been encumbered to secure such
Mortgage Asset.
     “Obligor Reserve Payments” shall mean any payments made by an Obligor under
the applicable Mortgage Loan Documents which, pursuant to the terms of such
Mortgage Loan Documents, are required to be deposited into escrow or into a
reserve to be used for a specific purpose (e.g., tax and insurance escrows),
excluding, however, the Homewood Interest Reserve.
     “OFAC” shall mean The Office of Foreign Assets Control of the U.S.
Department of the Treasury.
     “Off-Balance Sheet Obligations” shall mean, with respect to any Person and
its Consolidated Subsidiaries, as of any date of determination thereof, without
duplication and to the extent not included as

28



--------------------------------------------------------------------------------



 



a liability on the consolidated balance sheet of such Person and its
Consolidated Subsidiaries in accordance with GAAP: (a) the monetary obligations
under any financing lease or so-called “synthetic”, tax retention or off-balance
sheet lease transaction which, upon the application of any Insolvency Laws to
such Person or any of its Consolidated Subsidiaries, would be characterized as
indebtedness; (b) the monetary obligations under any sale and leaseback
transaction which does not create a liability on the consolidated balance sheet
of such Person and its Consolidated Subsidiaries; or (c) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its Consolidated Subsidiaries (for purposes of
this clause (c), any transaction structured to provide tax deductibility as
interest expense of any dividend, coupon or other periodic payment will be
deemed to be the functional equivalent of a borrowing).
     “Officer’s Certificate” shall mean, a certificate signed by a Responsible
Officer of a Borrower or a Guarantor, as applicable.
     “Operating Lease” shall mean, as applied to any Person, any lease
(including, without limitation, leases which may be terminated by the lessee at
any time) of any Property (whether real, personal or mixed) which is not a
Capital Lease other than any such lease in which that Person is the lessor.
     “Opinion of Counsel” shall mean, a written opinion of counsel, which
opinion and counsel are acceptable to the Administrative Agent in its
discretion.
     “Original Agreement” shall have the meaning set forth in the Recitals of
this Agreement.
     “Original Kodiak Indenture” shall have the meaning set forth in the
definition of “Eligible Subordinated Debt.”
     “Originator” shall mean, with respect to each Mortgage Asset, the Person
who originated such Mortgage Asset.
     “Other Taxes” shall mean all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Credit Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Credit Document.
     “Participant” has the meaning assigned to such term in clause (d) of
Section 10.6.
     “Participation Agreement” shall mean, with respect to any Junior Interest,
any executed participation agreement, sub–participation agreement,
intercreditor, servicing, loan or administrative agreement or any agreement that
is similar to any of the foregoing agreements under which the Junior Interest is
created, evidenced, issued, serviced, administered and/or guaranteed.
     “Participation Certificate” shall mean, with respect to any Junior
Interest, an executed certificate, note, instrument or other document
representing the interest, participation interest or sub–participation interest
granted under a Participation Agreement.
     “Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as
amended, restated modified or supplemented from time to time.

29



--------------------------------------------------------------------------------



 



     “paying Borrower” shall have the meaning set forth in Section 10.29(b).
     “Payment Date” shall mean (a) the 28th day of each calendar month;
provided, however, if such day is not a Business Day (i) if the next Business
Day occurs during the succeeding month, the previous Business Day and (ii) if
the next Business Day does not occur during the succeeding month, the next
succeeding Business Day and (b) as to any Loan which is the subject of a
mandatory prepayment required pursuant to Section 2.5(b), the date on which such
mandatory prepayment is due.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA.
     “Permitted Indebtedness” shall mean, with respect to Preferred Equity
Interests or Equity Assets, as applicable, Indebtedness that is permitted under
the related Mortgage Loan Documents and disclosed in writing to
the Administrative Agent in a Confirmation.
     “Permitted Liens” shall mean any of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (a) Liens for state, municipal or other local Taxes if such
Taxes shall not at the time be due and payable, (b) Liens imposed by
Requirements of Law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens, arising in the ordinary course of
business securing obligations that are not overdue for a period of more than
thirty (30) days, (c) Liens granted pursuant to or by the Security Documents and
(d) in the case of the Mortgage Assets only and not any Borrower’s interest
therein, with respect to any Underlying Mortgaged Property, Liens which are
permitted pursuant to the terms of the Mortgage Loan Documents.
     “Person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
     “Plan” shall mean, as of any date of determination, any employee benefit
plan which is covered by Title IV of ERISA and in respect of which any Credit
Party or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
     “Pledge Agreements” shall mean each Pledge and Security Agreement and the
Equity/Preferred Equity Pledge and Security Agreement, as each such agreement
may be amended, modified, restated or supplemented from time to time.
     “Pledge and Security Agreement” shall mean, individually or collectively,
as the context may require, (a) the First Amended and Restated Pledge and
Security Agreement, dated as of the Restatement Date, by ARSR for the benefit of
the Lenders and the Administrative Agent, and (b) the First Amended and Restated
Pledge and Security Agreement, dated as of the Restatement Date, by Arbor ESH
Holdings LLC for the benefit of the Lenders and the Administrative Agent, as
each such agreement may be amended, modified, waived, supplemented, extended,
restated or replaced from time to time.
     “Pledged Collateral” shall have the meaning given to such term in the
Pledge and Security Agreement.
     “Pledged Mortgage Asset” shall mean the Mortgage Assets that have been
pledged to the Administrative Agent as Collateral under the Security Documents.

30



--------------------------------------------------------------------------------



 



     “Pledgor” shall mean Arbor Realty SR, Inc., a Maryland corporation, and
Arbor ESH Holdings LLC, a Delaware limited liability company, together with each
of their successors and assigns.
     “Pooling and Servicing Agreements” shall mean any and all pooling and
servicing agreements governing servicing and other matters entered into in
connection with a securitization of one (1) or more interests that are senior,
junior or pari passu with a Mortgage Asset.
     “Preferred Equity Grantor” shall mean the entity in which a Preferred
Equity Interest represents an Investment.
     “Preferred Equity Interest” shall mean all (or, if approved by the
Administrative Agent in its discretion, less than all) of the Equity Interests
representing the preferred equity interest in an entity that owns, directly or
indirectly, stabilized and non-transitional Commercial Real Estate, including,
but not limited to, all equity interests representing a dividend on any of the
Equity Interests of the Preferred Equity Grantor or representing a distribution
or return of capital upon or in respect of the Equity Interests of the Preferred
Equity Grantor, in each case as it relates to a Preferred Equity Interest;
provided, however, (a) such Preferred Equity Interest must contain a synthetic
maturity feature acceptable to the Administrative Agent in its discretion,
(b) the funding of the Preferred Equity Interest is subject to regulatory and
compliance criteria, and (c) the Administrative Agent reserves the right to
require that each Preferred Equity Interest be acquired by and pledged to the
Administrative Agent by a bankruptcy remote special purpose entity, which entity
shall join the Credit Documents as a co–Borrower pursuant to a Borrower Joinder
Agreement as a condition to the pledge of the Preferred Equity Interest, and for
the Equity Interests in such Borrower to be pledged to the Administrative Agent
as additional Collateral for the Obligations. All references to, and
calculations required to be made in respect of, any principal and/or interest
associated with any Mortgage Asset, shall, with respect to Mortgage Assets
consisting of Preferred Equity Interests, be deemed to refer, respectively, to
the face amount of such Preferred Equity Interest and the preferred return or
yield (however such terms are denominated, as set forth in the related Mortgage
Loan Documents), whether payable or accrued.
     “Preferred Equity Interest Documents” shall mean the Authority Documents of
the Preferred Equity Grantor, together with a certificate, instrument or other
tangible evidence of the Equity Interests in the Preferred Equity Grantor.
     “Prime Pledged Mortgage Asset” shall mean the Equity Asset pledged to the
Administrative Agent that relates to the Underlying Mortgaged Properties
involving the Prime Retail Outlets and more specifically described in the
related Underwriting Package and Confirmation.
     “Prime Rate” shall have the meaning set forth in the definition of
Alternate Base Rate.
     “Principal Reduction Date” shall have the meaning set forth in
Section 2.2(b).
     “Private Information” shall have the meaning set forth in Section 5.15.
     “Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed, and whether tangible or intangible;
provided that the term “Property” or “Properties” as used in Section 3.10 shall
include only the right or interest in or to property of any kind whatsoever,
whether real, personal or mixed, and whether tangible or intangible of any
Credit Party.
     “Property Type” shall mean, with respect to a Mortgage Asset, such
Mortgaged Property’s classification as one of the following: multifamily,
retail, office, industrial, hotel or self–storage facility.

31



--------------------------------------------------------------------------------



 



     “PSA Servicer” shall mean a third party servicer (other than a Borrower)
servicing all or a portion of the Collateral under a Pooling and Servicing
Agreement.
     “Public Information” shall have the meaning set forth in Section 5.15.
     “Rating Agencies” shall mean each of S&P, Moody’s, Fitch and any other
nationally recognized statistical rating agency that has been requested to issue
a rating with respect to the matter at issue, including successors of the
foregoing.
     “Register” shall have the meaning set forth in Section 10.6(c).
     “Registration Rights Agreement” means that certain Arbor Realty Trust, Inc.
Registration Rights Agreement, dated as of the Restatement Date, by and between
ART and Wachovia, as amended, restated, modified or supplemented from time to
time.
     “REIT” shall mean a “real estate investment trust” within the meaning of
the Code.
     “Related Parties” shall mean, with respect to any Person, such Person’s
Subsidiaries and Affiliates and the partners, directors, officers, employees,
agents and advisors of such Person and of such Person’s Subsidiaries and
Affiliates.
     “Related Party Loan” shall mean any loan, Indebtedness or preferred equity
investment identified or presented as a related party loan in ART’s consolidated
financial statements or in the notes to the consolidated financial statements,
in accordance with GAAP; provided, however, Related Party Loan shall not include
any loan or preferred equity investment (i) which is held as collateral in a CDO
Issuance involving ART or any Consolidated Subsidiary of ART or (ii) to which
the Administrative Agent in its discretion has consented in writing to its
exclusion from the definition of Related Party Loan.
     “Release” shall mean any generation, treatment, use, storage,
transportation, manufacture, refinement, handling, production, removal,
remediation, disposal, presence or migration of Materials of Environmental
Concern on, about, under or within all or any portion of any Property or
Underlying Mortgaged Property.
     “Release Amount” shall mean, (i) with respect to any Collateral other than
the ESH Pledged Mortgage Assets or the Additional Term Loan Collateral, the
Allocated Term Loan Amount for such Collateral, plus, if applicable, the
Allocated Revolving Loan Amount allocated to such Collateral, (ii) with respect
to the ESH Pledged Mortgage Assets, the Total ESH Release Amount, (iii) with
respect to the Additional Term Loan Collateral other than the Alpine Asset, the
Additional Term Loan Collateral Release Amount applicable to such Pledged
Mortgage Asset, and (iv) with respect to the Alpine Asset, the Additional Term
Loan Collateral Release Amount applicable to the Alpine Asset plus the ESH
Release Amount applicable to the Alpine Asset.
     “Remedial Work” shall mean any investigation, inspection, site monitoring,
containment, clean–up, removal, response, corrective action, mitigation,
restoration or other remedial work of any kind or nature because of, or in
connection with, the current or future presence, suspected presence, Release or
threatened Release in or about the air, soil, ground water, surface water or
soil vapor at, on, about, under or within all or any portion of any Property or
Underlying Mortgaged Property of any Materials of Environmental Concern,
including any action to comply with any applicable Environmental Laws or
directives of any Governmental Authority with regard to any Environmental Laws.
     “REMIC” shall mean a real estate mortgage investment conduit.

32



--------------------------------------------------------------------------------



 



     “REO Property” shall mean an Underlying Mortgaged Property acquired by a
Credit Party or a nominee thereof through foreclosure, acceptance of a
deed-in-lieu of foreclosure or otherwise in accordance with Requirements of Law.
     “Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
     “Reportable Event” shall mean any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the thirty-day notice
period is waived under PBGC Reg. §4043.
     “Required Lenders” shall mean, as of any date of determination, Lenders
holding at least a majority of (a) the outstanding Revolving Commitments and
Term Loan or (b) if the Revolving Commitments have been terminated, the
outstanding Loans; provided, however, that if any Lender shall be a Defaulting
Lender at such time, then there shall be excluded from the determination of
Required Lenders the Obligations owing to such Defaulting Lender and such
Defaulting Lender’s Commitments.
     “Required Payments” shall mean all payments required under
Section 2.5(b)(iii) of this Agreement or subject to or required to be subject to
an Irrevocable Instruction, which amounts shall be free of any deductions for or
on account of any set–off, counterclaim or defense and shall be deposited into
the Collection Account for application in accordance with the terms of this
Agreement.
     “Requirement of Law” shall mean, as to any Person, (a) the Authority
Documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law); in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.
     “Responsible Officer” shall mean, for any Credit Party, any duly authorized
officer thereof with direct responsibility for the administration of the Credit
Documents, and also, with respect to any particular matter, any other duly
authorized officer with knowledge of or familiarity with the particular subject
matter and, in each case, the Administrative Agent has an incumbency certificate
indicating such officer is a duly authorized officer thereof.
     “Restatement Date” shall mean the date of this Agreement.
     “Restricted Payment” shall mean (a) any dividend or other distribution,
direct or indirect, on account of any Equity Interests of any Credit Party or
any Consolidated Subsidiary of any Credit Party now or hereafter outstanding,
except a dividend payable solely in Equity Interests of identical class to the
holders of that class; (b) any redemption, conversion, exchange, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interests of any Credit Party or any Consolidated
Subsidiary of any Credit Party now or hereafter outstanding; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of any Credit Party or any
Consolidated Subsidiary of any Credit Party now or hereafter outstanding.
     “Retained Interest” shall mean (a) with respect to any Mortgage Asset with
an unfunded commitment on the part of a Borrower, all of the obligations, if
any, to provide additional funding,

33



--------------------------------------------------------------------------------



 



contributions, payments or credits with respect to such Mortgage Asset, (b) all
duties, obligations and liabilities of a Borrower under any Mortgage Asset or
any related Interest Rate Protection Agreement, including but not limited to any
payment or indemnity obligations and (c) with respect to any Mortgage Asset that
is pledged or to be pledged to the Administrative Agent, (i) all of the
obligations, if any, of the agent(s), trustee(s), servicer(s), administrators or
other similar Persons under the documentation evidencing such Mortgage Asset and
(ii) the applicable portion of the interests, rights and obligations under the
documentation evidencing such Mortgage Asset that relate to such portion(s) of
the Indebtedness that is owned by another lender or is being retained by a
Borrower pursuant to clause (a) of this definition.
     “Revolving Commitment” shall mean, with respect to each Revolving Lender,
the commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.
     “Revolving Commitment Percentage” shall mean, for each Lender, the
percentage identified as its Revolving Commitment Percentage in its Lender
Commitment Letter or in the Assignment and Assumption pursuant to which such
Lender became a Lender hereunder, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of
Section 10.6(c).
     “Revolving Committed Amount” shall have the meaning set forth in
Section 2.1(a).
     “Revolving Lender” shall mean, as of any date of determination, a Lender
holding a Revolving Commitment or a Revolving Loan on such date.
     “Revolving Loan” shall have the meaning set forth in Section 2.1(a).
     “Revolving Loan Collateral” shall mean the portion of the Pledged Mortgage
Assets included in the Collateral (including, without limitation, the portion of
any Mixed Collateral with respect to which Revolving Loan advances, if any, are
calculated and determined) with respect to which Revolving Loans (if any) are
calculated and determined.
     “Revolving Note” or “Revolving Notes” shall mean the first amended and
restated promissory notes of the Borrowers provided pursuant to Section 2.1(f)
in favor of any of the Revolving Lenders evidencing the Revolving Loans provided
by any such Revolving Lender pursuant to Section 2.1(a), individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
extended, restated, replaced, or supplemented from time to time.
     “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.
     “Sale” shall have the meaning set forth in Section 5.7(j).
     “Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.

34



--------------------------------------------------------------------------------



 



     “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC available at or through
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
     “Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002, as amended or
modified from time to time.
     “SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.
     “Secured Parties” shall mean the Administrative Agent and the Lenders.
     “Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.
     “Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley, the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, and applicable blue sky and state
securities laws and regulations, as each of the foregoing may be amended and in
effect on any applicable date hereunder.
     “Security Agreement” shall mean the First Amended and Restated Security
Agreement, dated as of the Restatement Date, executed by Borrowers in favor of
the Administrative Agent, for the benefit of the Secured Parties, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.
     “Security Documents” shall mean the Security Agreement, the Account Control
Agreement, the Custodial Agreement, all Assignments, all Irrevocable
Instructions, the Homewood Account Control Agreement, the Intercreditor
Agreement, the Pledge Agreements and all other agreements, documents and
instruments relating to, arising out of, or in any way connected with any of the
foregoing documents or granting to the Administrative Agent Liens or security
interests to secure, inter alia, the Obligations whether now or hereafter
executed and/or filed, each as may be amended from time to time in accordance
with the terms hereof, executed and delivered in connection with the granting,
attachment and perfection of the Administrative Agent’s security interests and
Liens arising thereunder, including, without limitation, UCC financing
statements, as such agreements or instruments are amended, restated, modified or
supplemented from time to time.
     “Servicer” shall mean a Person (other than a Borrower) servicing all or a
portion of a Mortgage Asset under a Servicing Agreement, which Servicer shall be
acceptable to the Administrative Agent in its reasonable discretion.
     “Servicer Account” shall mean any account established by a Servicer or a
PSA Servicer in connection with the servicing of the Mortgage Asset.
     “Servicer Default” shall have the meaning set forth in Section 9.12.
     “Servicer Redirection Notice” shall mean a notice from a Borrower to a
Servicer, substantially in the form of Exhibit 1.1(k) attached hereto, duly
executed by the parties thereto.

35



--------------------------------------------------------------------------------



 



     “Servicing Agreement” shall mean an agreement entered into by the
applicable Borrower and a third party for the servicing of a Mortgage Asset, the
form and substance of which has been approved in writing by the Administrative
Agent in its reasonable discretion.
     “Servicing Fee” shall have the meaning set forth in Section 9.9.
     “Servicing File” shall mean, with respect to each Mortgage Asset, the file
retained by a Borrower consisting of the originals of all documents in the
Mortgage Asset File that are not delivered to the Custodian and copies of all
documents in the Mortgage Asset File set forth in Section 3.1 of the Custodial
Agreement.
     “Servicing Records” shall have the meaning set forth in Section 9.2.
     “Single Employer Plan” shall mean any Plan that is not a Multiemployer
Plan.
     “Solvent” shall mean, as to any Person at any time, having a state of
affairs such that all of the following conditions are met: (a) the fair value of
the Property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code; (b) the present fair salable value of
the Property of such Person in an orderly liquidation of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person is able
to realize upon its Property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s Property would constitute unreasonably
small capital.
     “Stock Exchange” shall have the meaning set forth in Section 3.38.
     “Subsidiary” shall mean, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, limited liability company, partnership or other entity are at
the time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of any Credit Party.
     “Table Funded Mortgage Asset” shall mean a Mortgage Asset which is pledged
to the Administrative Agent simultaneously with the origination or acquisition
thereof, which origination or acquisition, pursuant to a Borrower’s request, is
financed with the proceeds of a Revolving Loan and paid directly to a title
company or other settlement agent, in each case, approved in writing by the
Administrative Agent in its discretion, for disbursement to the parties entitled
thereto in connection with such origination or acquisition. A Mortgage Asset
shall cease to be a Table Funded Mortgage Asset after the Custodian has
delivered a Trust Receipt (along with a completed Mortgage Asset File Checklist
attached thereto) to the Administrative Agent certifying its receipt of the
Mortgage Asset File therefor.
     “Table Funded Trust Receipt” shall mean a Trust Receipt in the form of
Annex 2–B to the Custodial Agreement.

36



--------------------------------------------------------------------------------



 



     “Tangible Net Worth” shall mean net worth as determined in accordance with
GAAP.
     “Target Reduced Principal Amount” shall have the meaning set forth in
Section 2.2(b) (as set forth in the Fee Letter).
     “Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Loan” shall have the meaning set forth in Section 2.2(a).
     “Term Loan Collateral” shall mean the portion of the Pledged Mortgage
Assets included in the Collateral (including, without limitation, the portion of
any Mixed Collateral with respect to which Term Loan advances, if any, are
calculated and determined) with respect to which advances under the Term Loan
(if any) are calculated and determined.
     “Term Loan Commitment” shall mean, with respect to each Term Loan Lender,
the commitment of such Term Loan Lender to make its portion of the Term Loan in
a principal amount equal to such Term Loan Lender’s Term Loan Commitment
Percentage of the Term Loan Committed Amount.
     “Term Loan Commitment Percentage” shall mean, for any Term Loan Lender, the
percentage identified as its Term Loan Commitment Percentage in its Lender
Commitment Letter, or in the Assignment and Assumption pursuant to which such
Lender became a Lender hereunder, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of
Section 10.6(c).
     “Term Loan Committed Amount” shall have the meaning set forth in
Section 2.2(a).
     “Term Loan Lender” shall mean a Lender holding a Term Loan Commitment or a
portion of the outstanding Term Loan.
     “Term Loan Note” or “Term Loan Notes” shall mean the first amended and
restated promissory notes of the Borrowers (if any) in favor of any of the Term
Loan Lenders evidencing the portion of the Term Loan provided by any such Term
Loan Lender pursuant to Section 2.2(a), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, extended,
restated, replaced, or supplemented from time to time.
     “Test Period” “shall mean the immediately preceding calendar quarter.
     “Total Assets” shall mean Total assets of ART and its Consolidated
Subsidiaries, determined in accordance with GAAP.
     “Total ESH Release Amount”: The aggregate ESH Release Amounts for all ESH
Allocated Assets, which cumulative amount is equal to $15,000,000. For purposes
hereof, so long as (a) no Underlying Mortgaged Properties for the related
Pledged Mortgage Asset are being released in connection with the related
payment, prepayment or reduction, (b) the related Pledged Mortgage Asset is not
a Foreclosed Mortgage Asset or REO Property and (c) no Default or Event of
Default has occurred and is continuing, the first dollars received on or after
the Restatement Date with respect to an ESH Allocated Asset will be applied to
the ESH Release Amount, or, if (x) any Underlying Mortgaged Properties for the
related Pledged Mortgage Asset are being released in connection with the related
payment, prepayment or reduction, (y) the related Pledged Mortgage Asset is not
a Foreclosed Mortgage

37



--------------------------------------------------------------------------------



 



Asset or REO Property and (z) no Default or Event of Default has occurred and is
continuing, the dollars received on or after the Restatement Date with respect
to an ESH Allocated Asset will be applied, on a pro rata basis, to (i) the
Allocated Term Loan Amount that is unrelated to the ESH Release Amount and
(ii) that portion of the Allocated Term Loan Amount that is ESH Release Amount;
provided, that with respect to an ESH Allocated Asset that becomes REO Property,
any amounts received in addition to payments required pursuant to
Section 2.5(b)(viii) hereof shall be applied toward the ESH Release Amount for
such ESH Allocated Asset. In all other circumstances, dollars received on or
after the Restatement Date with respect to an ESH Allocated Asset will be
applied to the ESH Release Amount last.
     “Total Liabilities” shall mean all Indebtedness of any Person (without
duplication) and all of such Person’s Consolidated Subsidiaries determined on a
consolidated basis.
     “Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.
     “Transactions” shall mean the closing of this Agreement, the other Credit
Documents and the other transactions contemplated hereby to occur in connection
with such closing (including, without limitation, the initial borrowings under
the Credit Documents and the payment of fees and expenses in connection with all
of the foregoing).
     “Transfer Effective Date” shall have the meaning set forth in each
Assignment and Assumption.
     “Trust Preferred Debt” shall mean (a) the existing indebtedness of ART and
its Consolidated Subsidiaries under any securities and guarantees issued by them
in any debt securities transaction related to any of the indentures identified
in clause (a) of the definition of “Eligible Subordinated Debt” and (b) any
future indebtedness of ART and its Consolidated Subsidiaries in connection with
any debt securities transaction for which the related indenture (i) has
subordination provisions substantially the same as those in the indentures
identified in clause (a) of the definition of “Eligible Subordinated Debt”,
(ii) has enforceable subordination provisions, and (iii) has a maturity date no
earlier than the date that is six (6) months following the Maturity Date.
     “Trust Receipt” shall have the meaning set forth in the Custodial
Agreement.
     “Type” shall mean, as to any Loan, its nature as an Alternate Base Rate
Loan or LIBOR Rate Loan, as the case may be.
     “UCC” shall mean the Uniform Commercial Code from time to time in effect in
any applicable jurisdiction.
     “Underlying Mortgaged Property” shall mean (a) in the case of a Whole Loan,
the Mortgaged Property securing the Whole Loan, (b) in the case of a Junior
Interest, the Mortgaged Property securing such Junior Interest (if the Junior
Interest is of the type described in clause (b) of the definition thereof), or
the Mortgaged Property securing the mortgage loan in which such Junior Interest
represents a participation (if the Junior Interest is of the type described in
clause (a) of the definition thereof), (c) in the case of a Mezzanine Loan or a
Junior Interest in a Mezzanine Loan, the Mortgaged Property that is owned
directly or indirectly by the Person the Equity Interests of which are pledged
as collateral security for such Mezzanine Loan, (d) in the case of a Bridge
Loan, a Condominium Loan or a Land Loan, depending on such Bridge Loan’s, a
Condominium Loan’s or a Land Loan’s classification as a Whole Loan, Junior
Interest or Mezzanine Loan, the Underlying Mortgaged Property for the Whole
Loan, Junior Loan or Mezzanine Loan, as applicable, (e) in the case of a
Preferred Equity Interest, the Mortgaged

38



--------------------------------------------------------------------------------



 



Property that is owned directly or indirectly by the Preferred Equity Grantor
and (f) in the case of an Equity Asset, the Mortgaged Property that is owned
directly or indirectly by the Equity Asset Grantor.
     “Underwriting Package” shall mean, any internal document prepared by the
applicable Borrower for its evaluation of a Mortgage Asset, to include at a
minimum the data required in the relevant Confirmation. In addition, with
respect to each Mortgage Asset, the Underwriting Package shall include, to the
extent applicable, (a) a copy of the appraisal, (b) the current rent roll, (c) a
minimum of two (2) years of property level financial statements to the extent
available, (d) the current financial statement of the Obligor on the Commercial
Real Estate Loan, (e) the complete Mortgage Asset File, (f) any financial
analysis, site inspection, market studies and any other diligence conducted by a
Borrower, and (g) such further documents or information as the Administrative
Agent may request. With respect to Bridge Loans and any other Mortgage Asset
with construction, the Underwriting Package shall also include the Construction
Draw Deliveries for each Extension of Credit.
     “Voting Interests” shall mean, with respect to any Person, Equity Interests
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
     “Wachovia” shall mean Wachovia Bank, National Association, a national
banking association, together with its successors and/or assigns.
     “Wachovia Assets” shall mean, any Mortgage Asset issued, extended or
originated by Wachovia Corporation or an Affiliate of Wachovia Corporation.
     “Wachovia Derivatives Contract” shall mean any Derivatives Contract between
a Credit Party and a Derivatives Contract Provider, as amended, modified,
extended, restated, replaced, or supplemented from time to time.
     “Warrant Agreements” shall mean the three (3) separate Common Stock
Purchase Warrants, issued on the Restatement Date, by ART for the benefit of
Wachovia, as amended, restated, modified or supplemented from time to time.
     “Warehouse Lender’s Release Letter” shall mean a letter in the form of
Exhibit 1.1(l) hereto, duly executed by the applicable warehouse lender, as such
agreement is amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time.
     “Whole Loan” shall mean a performing Commercial Real Estate whole loan
secured by a first priority security interest in stabilized and non-transitional
Underlying Mortgaged Property.
     “Working Capital Facility” shall mean that certain facility entered into
and evidenced by, among other agreements, the Working Capital Facility Loan
Agreement, as such agreements are amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.
     “Working Capital Facility Loan Agreement” shall mean that certain First
Amended and Restated Revolving Loan Agreement, dated as of June 8, 2009, among
Wachovia, Arbor Realty Trust, Inc., Arbor Realty GPOP, Inc., Arbor Realty LPOP,
Inc., Arbor Realty Limited Partnership, Arbor Realty SR, Inc., Arbor Realty
Collateral Management, LLC, each other party that becomes a party thereto, each
of the guarantors that becomes a party thereto, and each other lender that
becomes a party thereto, as such agreement is amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time.

39



--------------------------------------------------------------------------------



 



     Section 1.2 Other Definitional Provisions.
     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the word “asset” shall be construed to
have the same meaning and effect as Property.
     Section 1.3 Accounting Terms.
     Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
Consolidated financial statements of the Borrowers and the Guarantors delivered
to the Lenders; provided that, if the Borrowers or the Guarantors shall notify
the Administrative Agent that they wish to amend any definitions or covenant
incorporated in Section 5.9 to eliminate the effect of any change in GAAP on the
operation of any such definition or provision and the Required Lenders consent
to such amendment, then the Borrowers’ and the Guarantors’ compliance with such
provisions shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such definition or provision is amended in a manner satisfactory to
the Borrowers, the Guarantors, the Administrative Agent and the Required
Lenders.
     The Borrowers and the Guarantors shall deliver to the Administrative Agent
and each Lender at the same time as the delivery of any annual or quarterly
financial statements given in accordance with the provisions of Section 5.1,
(a) a description in reasonable detail of any material change in the application
of accounting principles employed in the preparation of such financial
statements from those applied in the most recently preceding quarterly or annual
financial statements as to which no objection shall have been made in accordance
with the provisions above and (b) a reasonable estimate of the effect on the
financial statements on account of such changes in application.
     Section 1.4 Time References.
     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). Reference to
day or days without further qualification means calendar days. Unless otherwise
stated in this Agreement, in the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.

40



--------------------------------------------------------------------------------



 



     Section 1.5 Execution of Documents.
     Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer. Unless
otherwise expressly provided in this Agreement, reference to any notice,
request, approval, consent or determination provided for, permitted or required
under the terms of the Credit Documents with respect to the Credit Parties,
the Administrative Agent and the Lenders means, in order for such notice,
request, approval, consent or determination to be effective hereunder, such
notice, request, approval or consent must be in writing.
     Section 1.6 UCC Terms.
     All terms used in Articles 8 and 9 of the UCC in the State of New York, and
used but not specifically defined herein, are used herein as defined in such
Article 8 and 9.
     Section 1.7 References to Discretion.
     Reference herein or in any Credit Document to the Administrative Agent’s
or a Lender’s discretion shall mean, unless otherwise stated herein or therein,
the Administrative Agent’s or a Lender’s (as the case may be) sole and absolute
discretion, and the exercise of such discretion shall be final and conclusive.
In addition, whenever the Administrative Agent or a Lender has a decision or
right of determination or request, exercises any right given to it to agree,
disagree, accept, consent, grant waivers, take action or no action or to approve
or disapprove, or any arrangement or term is to be satisfactory or acceptable to
or approved by (or any similar language or terms) the Administrative Agent or a
Lender (as the case may be), the decision of the Administrative Agent or a
Lender with respect thereto shall be in the sole and absolute discretion of the
Administrative Agent or the Lender (as the case may be), and such decision shall
be final and conclusive, except as may be otherwise specifically provided
herein.
     Section 1.8 References to Payment.
     Unless otherwise specifically provided herein, all payments due by any
Credit Party to the Administrative Agent or the Lenders shall be due by 3:00
p.m. on the date due.
ARTICLE II
THE LOANS; AMOUNT AND TERMS
     Section 2.1 Future Funding Loans.
     (a) Revolving Commitment. During the Commitment Period, subject to the
terms and conditions hereof, each Revolving Lender severally, but not jointly,
agrees to make credit loans in Dollars (“Revolving Loans”) to the Borrowers from
time to time in an aggregate principal amount of up to THIRTY FIVE MILLION TWO
HUNDRED SEVENTY THOUSAND NINE HUNDRED NINETY FIVE DOLLARS ($35,270,995.00) (as
such aggregate maximum amount may be reduced from time to time as provided in
Section 2.4, the “Revolving Committed Amount”); provided, however, that (i) with
regard to each Revolving Lender individually, the sum of such Revolving Lender’s
Revolving Commitment Percentage of the aggregate principal amount of outstanding
Revolving Loans shall not exceed such Revolving Lender’s Revolving Commitment
and (ii) with regard to the Revolving Lenders collectively, the sum of the
aggregate principal amount of outstanding Revolving Loans shall not exceed the
Revolving Committed Amount then in effect. No Revolving Loan shall be made by
any Revolving Lender if (i) such

41



--------------------------------------------------------------------------------



 



Revolving Loan and the Revolving Loan Collateral therefor are not approved by
the Administrative Agent in its discretion, (ii) before or after giving effect
to such Revolving Loan, the Availability is or would be negative and (iii) the
conditions to Extensions of Credit in Section 4.2 are not satisfied. Revolving
Loans may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or a
combination thereof, as the Borrowers may request, and may be repaid in
accordance with the provisions hereof; provided, however, the Revolving Loans
made on the Restatement Date or any of the three (3) Business Days following the
Restatement Date, may only consist of Alternate Base Rate Loans unless the
Borrowers deliver a funding indemnity letter, substantially in the form of
Exhibit 2.1(a), reasonably acceptable to the Administrative Agent not less than
three (3) Business Days prior to the Restatement Date. LIBOR Rate Loans shall be
made by each Revolving Lender at its LIBOR Lending Office and Alternate Base
Rate Loans at its Domestic Lending Office.
     (b) Revolving Loan Borrowings.
     (i) Notice of Borrowing.
     (1) The Borrowers may request Revolving Loans for the purpose of financing
unfunded future funding obligations under Mixed Collateral set forth on
Schedule 2.1(a) that are Eligible Assets and for no other purpose. The Borrowers
shall request a Revolving Loan borrowing by delivering a written Notice of
Borrowing (or telephone notice promptly confirmed in writing by delivery of a
written Notice of Borrowing, which delivery may be by Electronic Transmission)
to the Administrative Agent along with a Compliance Certificate, Borrower Asset
Schedule and Underwriting Package for the related Eligible Asset(s) to be
financed not later than (A) twelve (12) Business Days for Non-Wachovia Assets
and (B) seven (7) Business Days for Wachovia Assets from the delivery of the
applicable Notice of Borrowing. Each such Notice of Borrowing shall be
irrevocable and shall specify (A) that a Revolving Loan is requested, (B) the
date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed, (D) whether the borrowing shall be
comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Interest Period(s) therefor,
(E) the applicable Borrower and the Eligible Asset to be financed and (F) a
calculation of Availability. If the Borrowers shall fail to specify in any such
Notice of Borrowing (1) an applicable Interest Period in the case of a LIBOR
Rate Loan, then such notice shall be deemed to be a request for an Interest
Period of one month, or (2) the Type of Revolving Loan requested, then such
notice shall be deemed to be a request for a one-month LIBOR Rate Loan
hereunder.
     (2) The Administrative Agent shall notify the applicable Borrower in
writing of the Administrative Agent’s tentative approval (and the proposed
Allocated Revolving Loan Amount for each Eligible Asset) or final disapproval of
each proposed Eligible Asset within, (i) in the case of Non–Wachovia Assets,
ten (10) Business Days (or such greater time as the Administrative Agent
determines in its discretion for multiple assets or assets with multiple
Mortgaged Properties) and, (ii) in the case of Wachovia Assets, five (5)
Business Days (or such greater time as the Administrative Agent determines in
its discretion for multiple assets or assets with multiple Mortgaged Properties)
after its receipt of the Notice of Borrowing, the Borrower Asset Schedule, the
Compliance Certificate, the complete Underwriting Package and any supplemental
requests

42



--------------------------------------------------------------------------------



 



(requested orally or in writing) relating to such proposed Eligible Asset.
Unless the Administrative Agent notifies the Borrowers in writing of the
Administrative Agent’s approval of such proposed Eligible Asset within the
applicable period, the Administrative Agent shall be deemed not to have approved
such proposed Eligible Asset. The Administrative Agent in its discretion may
waive, shorten or increase any of the applicable time periods for the review of
proposed Eligible Assets or the delivery of documents.
     (3) Provided that the Administrative Agent on behalf of the Secured Parties
has tentatively agreed to finance the Eligible Asset described in the Notice of
Borrowing and the proposed Allocated Revolving Loan Amount is acceptable to the
applicable Borrower, the applicable Borrower shall forward to the Administrative
Agent, via Electronic Transmission, at least two (2) Business Days prior to the
requested Borrowing Date (which must be received by the Administrative Agent no
later than 10:00 a.m. two (2) Business Days prior to the requested Borrowing
Date) an executed confirmation for each Eligible Asset, substantially in the
form of Exhibit 2.1(b) attached hereto (a “Confirmation”). The Confirmation
shall specify the Allocated Revolving Loan Amount for the related Eligible Asset
and any additional terms or conditions of the related Revolving Loan not
inconsistent with this Agreement. The Confirmation shall be irrevocable. The
delivery of the Confirmation to the Administrative Agent shall be deemed to be a
certification by the applicable Borrower that, among other things, all
conditions precedent to such Revolving Loan set forth in Articles II and IV have
been satisfied (except the Administrative Agent’s consent). Unless otherwise
agreed in writing, upon receipt of the Confirmation, the Administrative Agent,
on behalf of the Secured Parties, may, in the Administrative Agent’s discretion,
agree to enter into the requested Revolving Loan with respect to an Eligible
Asset, and such agreement shall be evidenced by the Administrative Agent’s
signature on the Confirmation. Any Confirmation executed by the Administrative
Agent shall be deemed to have been received by the applicable Borrower on the
date actually received by the applicable Borrower.
     (4) Upon receipt of the Confirmation executed by the Administrative Agent,
(i) the applicable Borrower shall release or cause to be released to the
Custodian in accordance with the Custodial Agreement (1) in the case of a
Non–Table Funded Mortgage Asset, no later than 3:00 p.m. two (2) Business Days
prior to the requested Borrowing Date, and (2) in the case of a Table Funded
Mortgage Asset, no later than 1:00 p.m. three (3) Business Days following the
applicable Borrowing Date, the Mortgage Asset File pertaining to each Eligible
Asset to be financed by the Revolving Lenders, and (ii) the applicable Borrower
shall deliver to the Custodian, in connection with the applicable delivery under
clause (i) above, a Custodial Identification Certificate and a Mortgage Asset
File Checklist required under Section 3.2 of the Custodial Agreement.
     (5) Each Confirmation, together with this Agreement, shall constitute
conclusive evidence of the terms agreed between the Administrative Agent and the
applicable Borrower with respect to the Revolving Loan to which the Confirmation
relates, and the applicable Borrower’s acceptance of the related proceeds shall
constitute the applicable Borrower’s agreement to the terms of such
Confirmation. It is the intention of the parties that each Confirmation shall
not be separate from this Agreement but shall be made a part of this Agreement.

43



--------------------------------------------------------------------------------



 



To the extent of a conflict between this Agreement and the related Confirmation,
the Confirmation shall control.
     (6) Pursuant to the Custodial Agreement, the Custodian shall deliver to the
Administrative Agent and the applicable Borrower by 11:00 a.m. on the Borrowing
Date for each Non–Table Funded Mortgage Asset a Trust Receipt (along with a
completed Mortgage Asset File Checklist attached thereto) and an Asset Schedule
and Exception Report relating to the Basic Mortgage Asset Documents with respect
to the Eligible Assets that the applicable Borrower has requested the Revolving
Lenders to finance on such Borrowing Date. With respect to each Table Funded
Mortgage Asset, the applicable Borrower shall cause the Bailee to deliver to the
Custodian with a copy to the Administrative Agent no later than 10:00 a.m. on
the Borrowing Date by facsimile the related Basic Mortgage Asset Documents, the
insured closing letter (if any), the escrow instructions (if any), a fully
executed Bailee Agreement, a Bailee’s Trust Receipt issued by the Bailee
thereunder and such other evidence satisfactory to the Administrative Agent in
its discretion that all documents necessary to effect a pledge of the related
Eligible Asset and the related Collateral to the Administrative Agent on behalf
of the Secured Parties have been delivered to Bailee. With respect to each Table
Funded Mortgage Asset, the Custodian shall deliver to the Administrative Agent a
Table Funded Trust Receipt no later than 1:00 p.m. on the Borrowing Date, which
documents shall be acceptable to the Administrative Agent in its discretion. In
the case of a Table Funded Mortgage Asset, on the second (2nd) Business Day
following the Custodian’s receipt of the related Mortgage Loan Documents
comprising the Mortgage Asset File, the Custodian shall deliver to the
Administrative Agent a Trust Receipt (along with a completed Mortgage Asset File
Checklist attached thereto) certifying its receipt of the documents required to
be delivered pursuant to the Custodial Agreement, together with an Asset
Schedule and Exception Report relating to the Basic Mortgage Asset Documents,
with any Exceptions identified by the Custodian as of the date and time of
delivery of such Asset Schedule and Exception Report. The Custodian shall
deliver to the Administrative Agent an Asset Schedule and Exception Report
relating to all of the Mortgage Loan Documents within five (5) Business Days of
its receipt of the related Mortgage Asset Files.
     (7) Once the Confirmation is executed by the Administrative Agent, the
Administrative Agent shall give notice to each Revolving Lender at least one
(1) Business Day prior to the Borrowing Date of each such Revolving Lender’s
share thereof.
     (ii) Minimum Amounts. Each Revolving Loan that is made as an Alternate Base
Rate Loan shall be in a minimum aggregate amount of $500,000 and in integral
multiples of $10,000 in excess thereof (or the remaining amount of the Revolving
Committed Amount, if less). Each Revolving Loan that is made as a LIBOR Rate
Loan shall be in a minimum aggregate amount of $500,000 and in integral
multiples of $10,000 in excess thereof (or the remaining amount of the Revolving
Committed Amount, if less).
     (iii) Advances. Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the applicable Borrower at the office of the
Administrative Agent specified in Section 10.2, or at such other office as the

44



--------------------------------------------------------------------------------



 



Administrative Agent may designate in writing, by 1:00 p.m. on the Borrowing
Date, in Dollars and in funds immediately available to the Administrative Agent.
The Administrative Agent shall use reasonable best efforts to make such
borrowing available to the applicable Borrower by 3:30 p.m., but in any case, no
later than 5:00 p.m. on the Borrowing Date by the Administrative Agent by
crediting the account of the applicable Borrower on the books of such office (or
such other account that the Borrowers may designate in writing to the
Administrative Agent) with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.
     (c) Repayment The credit facility evidenced by this Section 2.1 is solely
for the purpose of funding future fundings under Mixed Collateral. Accordingly,
notwithstanding anything contained in any of the Credit Documents to the
contrary, the Borrowers will not have the right to reborrow any amounts repaid
to the Lenders under this Agreement and the other Credit Documents. The
principal amount of all Revolving Loans shall be due and payable in full on the
Maturity Date, unless accelerated sooner pursuant to Section 7.2. The Borrowers
shall have the right to repay Revolving Loans in whole or in part from time to
time; provided, however; that each partial repayment of a Revolving Loan shall
be in a minimum principal amount of $1,000,000 and integral multiples of
$100,000 in excess thereof (or the remaining outstanding principal amount). Such
repayment will be applied to the outstanding Revolving Loans and Revolving Loan
Collateral in such manner as the Borrowers shall direct.
     (d) Interest. Subject to the provisions of Section 2.6, Revolving Loans
shall bear interest as follows:
     (i) Alternate Base Rate Loans. During such periods as any Revolving Loans
shall be comprised of Alternate Base Rate Loans, each such Alternate Base Rate
Loan shall bear interest at a per annum rate equal to the sum of the Alternate
Base Rate plus the Applicable Percentage; and
     (ii) LIBOR Rate Loans. During such periods as Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.
Interest on Revolving Loans shall be payable in arrears on each Payment Date.
     (e) [Reserved].
     (f) Revolving Notes; Covenant to Pay. The Borrowers’ obligation to pay each
Revolving Lender shall be evidenced by this Agreement and, upon such Revolving
Lender’s request, by a duly executed promissory note of the Borrowers to such
Revolving Lender in substantially the form of Exhibit 2.1(f). The Borrowers
covenant and agree to pay the Revolving Loans in accordance with the terms of
this Agreement.
     (g) [Reserved].
     (h) Confirmations. Notwithstanding anything to the contrary in this Section
2.1 and notwithstanding any oral or verbal approval of an Extension of Credit by
the Administrative Agent, no Extension of Credit shall be deemed approved until
a Confirmation or revised Confirmation, as applicable, has been executed by the
Administrative Agent. Each pledge of a Mortgage Asset, regardless of whether a
Loan is made to the Borrowers in connection therewith,

45



--------------------------------------------------------------------------------



 



shall be evidenced by a Confirmation. Each Confirmation, together with this
Agreement, shall constitute conclusive evidence of the terms agreed between the
Administrative Agent and the applicable Borrower with respect to the Revolving
Loan to which the Confirmation relates, and the applicable Borrower’s acceptance
of the related proceeds shall constitute the applicable Borrower’s agreement to
the terms of such Confirmation. It is the intention of the parties that each
Confirmation shall not be separate from this Agreement but shall be made a part
of this Agreement. To the extent of a conflict between this Agreement and the
related Confirmation, the Confirmation shall control.
     Section 2.2 Term Loan.
     (a) Term Loan. Subject to the terms and conditions hereof (including,
without limitation, Sections 4.1 and 4.2 of this Agreement) and in reliance upon
the representations and warranties set forth herein, each Term Loan Lender
severally, but not jointly, agrees to make available to the Borrowers (through
the Administrative Agent) on the Funding Date such Term Loan Lender’s Term Loan
Commitment Percentage of a term loan in Dollars (the “Term Loan”) in the
aggregate principal amount of THREE HUNDRED SIXTEEN MILLION SEVEN HUNDRED TWENTY
NINE THOUSAND FIVE DOLLARS ($316,729,005.00), which amount shall equal the
aggregate Allocated Term Loan Amounts approved by the Administrative Agent in
its discretion for the Eligible Assets approved by the Administrative Agent in
its discretion and included in the Term Loan Collateral (the “Term Loan
Committed Amount”) for the purposes hereinafter set forth. The Term Loan
Collateral and the Allocated Term Loan Amount for each item of Term Loan
Collateral shall be evidenced by Confirmations executed by the applicable
Borrower and the Administrative Agent. Upon receipt by the Administrative Agent
of the proceeds of the Term Loan, such proceeds will then be made available to
the Borrowers by the Administrative Agent by crediting the account of the
Borrowers on the books of the office of the Administrative Agent specified in
Section 10.2, or at such other office as the Administrative Agent may designate
in writing, with the aggregate of such proceeds made available to the
Administrative Agent by the Term Loan Lenders and in like funds as received by
the Administrative Agent (or by crediting such other account(s) as directed by
the Borrowers). The Term Loan may consist of Alternate Base Rate Loans or LIBOR
Rate Loans, or a combination thereof, as the Borrowers’ may request; provided,
however, that the Term Loan made on the Restatement Date or any of the three (3)
Business Days following the Restatement Date may only consist of Alternate Base
Rate Loans unless the Borrowers deliver a funding indemnity letter,
substantially in the form of Exhibit 2.1(a), reasonably acceptable to the
Administrative Agent not less than three (3) Business Days prior to the
Restatement Date. LIBOR Rate Loans shall be made by each Term Loan Lender at its
LIBOR Lending Office and Alternate Base Rate Loans at its Domestic Lending
Office.
     (b) Repayment of Term Loan. The terms and provisions governing repayment of
the Term Loan are set forth in the Fee Letter and are hereby incorporated by
reference. All outstandings under the Term Loan shall be due and payable in full
on the Maturity Date unless accelerated sooner pursuant to Section 7.2. Amounts
repaid or prepaid on the Term Loan may not be reborrowed. Any repayment
hereunder will be applied to the outstanding Term Loans in accordance with
Section 2.5(c)(i)(A) until the outstanding principal amount of the Term Loans
has been paid in full.
     (c) Interest on the Term Loan. Subject to the provisions of Section 2.6,
the Term Loan shall bear interest as follows:

46



--------------------------------------------------------------------------------



 



     (i) Alternate Base Rate Loans. During such periods as the Term Loan shall
be comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan
shall bear interest at a per annum rate equal to the sum of the Alternate Base
Rate plus the Applicable Percentage; and
     (ii) LIBOR Rate Loans. During such periods as the Term Loan shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.
Interest on the Term Loan shall be payable in arrears on each Payment Date.
     (d) Term Loan Notes; Covenant to Pay. The Borrowers’ obligation to pay each
Term Loan Lender shall be evidenced by this Agreement and, upon such Term Loan
Lender’s request, by a duly executed promissory note of the Borrowers to such
Term Loan Lender in substantially the form of Exhibit 2.2(d). The Borrowers
covenant and agree to pay the Term Loan in accordance with the terms of this
Agreement.
     (e) [Reserved].
     (f) Confirmations. Notwithstanding anything to the contrary in this
Section 2.2 and notwithstanding any oral or verbal approval of an Extension of
Credit by the Administrative Agent, no Extension of Credit shall be deemed
approved until a Confirmation or revised Confirmation, as applicable, has been
executed by the Administrative Agent. Each pledge of a Mortgage Asset,
regardless of whether a Loan is made to the Borrowers in connection therewith,
shall be evidenced by a Confirmation. Each Confirmation, together with this
Agreement, shall constitute conclusive evidence of the terms agreed between the
Administrative Agent and the applicable Borrower with respect to the Term Loan
to which the Confirmation relates, and the applicable Borrower’s acceptance of
the related proceeds shall constitute the applicable Borrower’s agreement to the
terms of such Confirmation. It is the intention of the parties that each
Confirmation shall not be separate from this Agreement but shall be made a part
of this Agreement. To the extent of a conflict between this Agreement and the
related Confirmation, the Confirmation shall control.
     Section 2.3 Fees.
     The Borrowers shall pay all fees provided for in the Fee Letter to the
Administrative Agent for distribution to the Lenders and the Administrative
Agent in accordance therewith.
     Section 2.4 Commitment Reductions.
     (a) Voluntary Reductions. The Borrowers shall have the right to terminate
or permanently reduce the unused portion of the Revolving Committed Amount at
any time or from time to time upon not less than five (5) Business Days’ prior
written notice to the Administrative Agent (which shall notify the Lenders
thereof as soon as practicable) of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $1,000,000 or a whole multiple
of $1,000,000 in excess thereof and shall be irrevocable and effective upon
receipt by the Administrative Agent; provided that no such reduction or
termination shall be permitted if after giving effect thereto, and to any
prepayments of the Revolving Loans made on the effective date thereof, (i) the
sum of the aggregate principal amount of outstanding Revolving Loans would
exceed the Revolving Committed Amount then in effect or (ii) the Availability
would be negative.

47



--------------------------------------------------------------------------------



 



     (b) Maturity Date. The Commitments shall automatically terminate on the
Maturity Date unless accelerated sooner pursuant to Section 7.2 hereof.
     Section 2.5 Prepayments.
     (a) Optional Prepayments. The Borrowers shall have the right to prepay the
Term Loans and the Revolving Loans in whole or in part from time to time;
provided, however, that each partial prepayment of a Term Loan shall be in a
minimum principal amount of $500,000 (or the remaining outstanding principal
amount). The Borrowers shall give three Business Days’ irrevocable notice of
prepayment in the case of LIBOR Rate Loans and same-day irrevocable notice on
any Business Day in the case of Alternate Base Rate Loans, to the Administrative
Agent (which shall notify the Lenders thereof as soon as practicable). To the
extent that the Borrowers elect to prepay the Term Loans, amounts prepaid under
this Section shall be applied (i) to the extent the outstanding principal amount
under the Term Loans, both before and after giving effect to such optional
prepayment, is greater than $150,000,000 and there are more than eight
(8) Pledged Mortgage Assets, as the Borrowers may direct and (ii) to the extent
the outstanding principal amount under the Term Loans, either before or after
giving effect to such optional prepayment, is less than or equal to $150,000,000
or there are less than or equal to eight (8) Pledged Mortgage Assets, as the
Administrative Agent may elect in its reasonable discretion. Within the
foregoing parameters, prepayments under this Section shall be applied first to
Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities. All prepayments under this Section shall be subject
to Section 2.13, but otherwise without premium or penalty. Interest on the
principal amount prepaid shall be payable on the next occurring Payment Date
that would have occurred had such loan not been prepaid or, at the request of
the Administrative Agent, interest on the principal amount prepaid shall be
payable on any date that a prepayment is made hereunder through the date of
prepayment. Revolving Loans may be prepaid in accordance with the terms of
Section 2.1(c) of this Agreement. Prepayments of the Loans are subject to the
requirements of Section 2.5(b)(vi) of this Agreement and the Fee Letter.
     (b) Mandatory Prepayments.
     (i) Availability and Revolving Committed Amount.
     (A) Availability. The terms and provisions governing mandatory prepayments
in connection with Availability are set forth in the Fee Letter and are hereby
incorporated by reference.
     (B) Revolving Loan Committed Amount. If at any time after the Restatement
Date, the sum of the aggregate principal amount of outstanding Revolving Loans
shall exceed the Revolving Committed Amount, the Borrowers shall immediately
prepay the Revolving Loans in an amount sufficient to eliminate such excess.
     (ii) Equity Issuance. The terms and provisions governing mandatory
prepayments in connection with Equity Issuances are set forth in the Fee Letter
and are hereby incorporated by reference.
     (iii) Extraordinary Receipts. Immediately, and in any event, within one
(1) Business Day upon receipt by any Credit Party or any of its Subsidiaries of
proceeds

48



--------------------------------------------------------------------------------



 



from any Extraordinary Receipt, the Borrowers shall prepay the Term Loans and/or
the Revolving Loans, as applicable, in an aggregate principal amount equal to
one hundred percent (100%) of such Extraordinary Receipt to be applied to the
Term Loan and/or the Revolving Loans depending on whether the Extraordinary
Receipt is from Term Loan Collateral or Revolving Loan Collateral, or both.
     (iv) Reduction of Asset Value Prepayment. The terms and provisions
governing mandatory prepayments in connection with a reduction of Asset Value
are set forth in the Fee Letter and are hereby incorporated by reference.
     (v) Defaulted Collateral Prepayment. The terms and provisions governing
mandatory prepayments in connection with a Defaulted Collateral Prepayment are
set forth in the Fee Letter and are hereby incorporated by reference.
     (vi) Collateral Release Prepayment. The terms and provisions governing
mandatory prepayments in connection with repayments, prepayments and/or
reductions of the Loans and/or under the Collateral and the releases of
Collateral are set forth in the Fee Letter and are hereby incorporated by
reference.
     (vii) Prime Distribution Prepayment. To the extent there are annual
dividends or distributions in excess of $10,000,000 from the Prime Pledged
Mortgage Asset, the Borrowers shall prepay the Term Loans in an aggregate
principal amount equal to one hundred percent (100%) of all such excess
dividends or distributions. Such amounts shall be applied first to the Working
Capital Facility in accordance with Section 2.2(a)(viii) thereof and then to the
Obligations under this Agreement in such manner as the Administrative Agent may
determine in its discretion.
     (viii) REO Property and Foreclosed Mortgage Asset Prepayments. The terms
and provisions governing mandatory prepayments in connection with REO Property
and Foreclosed Mortgage Assets are set forth in the Fee Letter and are hereby
incorporated by reference.
     (c) Application of Mandatory Prepayments.
     (i) Unless otherwise set forth above or in the Fee Letter, all amounts
required to be paid pursuant to this Section shall be applied as follows:
(A) first, to the outstanding Term Loans and Term Loan Collateral, as the
Administrative Agent may elect in its discretion, until the outstanding
principal amount of the Term Loans has been paid and full; and (B) second, to
the outstanding Revolving Loans and Revolving Loan Collateral in such manner as
the Administrative Agent may elect in its discretion until the outstanding
principal amount of the Revolving Loans has been paid in full. Within the
parameters of the applications set forth above, prepayments shall be applied
first to Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order
of Interest Period maturities. All prepayments under this Section shall be
subject to Section 2.13 and be accompanied by interest on the principal amount
prepaid through the date of prepayment, but otherwise without premium or
penalty; and
     (ii) All amounts required to be paid pursuant to this Section shall be
deposited in the Collection Account and shall be accompanied by any applicable

49



--------------------------------------------------------------------------------



 



costs incurred pursuant to Section 2.13 (if any) and any applicable interest
payments.
     (d) Junior/Senior Positions. Notwithstanding anything contained in this
Agreement to the contrary, in the event the Borrowers pledge to the
Administrative Agent (whether simultaneously or on separate occasions) the
senior and junior positions with respect to certain Commercial Real Estate and
the Loans with respect to the Eligible Asset(s) that are senior in priority have
been repaid or prepaid by the Borrowers or the related Obligors, (i) the Asset
Value of the junior–most Eligible Asset(s) shall be reduced to zero (0) and
(ii) the Administrative Agent shall not release its Lien on the Eligible
Asset(s) (including any Income related thereto) that are senior in priority to
the junior–most Eligible Asset(s) that the Administrative Agent continues to
have a Lien on (regardless of whether the outstanding Allocated Revolving Loan
Amount or Allocated Term Loan Amount, as applicable, and related amounts due
have been paid in full) until the junior–most Eligible Asset(s) is repaid or
prepaid and the outstanding Allocated Revolving Loan Amount or Allocated Term
Loan Amount, as applicable, for the junior-most Eligible Asset plus any accrued
and unpaid interest and any related breakage costs under Section 2.3 are paid in
full; provided, however, if (A) the Loans with respect to the senior position
are repaid due to repayments or prepayments by the related Obligor, (B)  the
Administrative Agent has reevaluated the remaining junior–most Eligible
Asset(s), including, without limitation, a reassessment and possible
redetermination of the Asset Value of such Eligible Asset, and, based on the
reevaluation, the Administrative Agent is satisfied in its discretion with
continuing to hold the junior–most Eligible Asset(s) as Collateral as is or upon
certain specified conditions, including, without limitation, assigning a new
Asset Value to such Eligible Asset, which approval shall be in writing to be
effective, and (C) there are no Events of Default or Defaults outstanding (each
to be evidenced by an Officer’s Certificate), then the Administrative Agent will
consent in writing to and effect the release of the senior Eligible Asset from
the Collateral.
     Section 2.6 Default Rate and Payment Dates.
     (a) If all or a portion of the principal amount of any Loan which is a
LIBOR Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.7 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.
     (b) (i) If all or a portion of the principal amount of any LIBOR Rate Loan
shall not be paid when due, such overdue amount shall bear interest at a rate
per annum which is equal to the rate that would otherwise be applicable thereto
plus 2%, until the end of the Interest Period applicable thereto, and thereafter
at a rate per annum which is equal to the Alternate Base Rate plus the sum of
the Applicable Percentage then in effect for Alternate Base Rate Loans and 2%
(the “ABR Default Rate”) or (ii) if any interest payable on the principal amount
of any Loan or any fee or other amount, including the principal amount of any
Alternate Base Rate Loan, payable hereunder shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum which is equal to the ABR Default Rate, in
each case from the date of such non-payment until such amount is paid in full
(after as well as before judgment). Upon the occurrence, and during the
continuance, of any other Event of Default hereunder, at the option of the
Required Lenders, the principal of and, to the extent permitted by Requirements
of Law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents shall bear interest, payable on demand, at a per annum
rate which is (A) in the case of principal, the rate that would otherwise be
applicable

50



--------------------------------------------------------------------------------



 



thereto plus 2% or (B) in the case of interest, fees or other amounts, the ABR
Default Rate (after as well as before judgment).
     (c) Interest on each Loan shall be payable in arrears on each Payment Date;
provided that interest accruing pursuant to paragraph (b) of this Section shall
be payable from time to time on demand.
     Section 2.7 Conversion Options.
     (a) The Borrowers may, in the case of Revolving Loans and the Term Loan,
elect from time to time to convert Alternate Base Rate Loans to LIBOR Rate Loans
or to continue LIBOR Rate Loans by delivering a Notice of Conversion/Extension
to the Administrative Agent at least three Business Days prior to the proposed
date of conversion or extension, as applicable. In addition, the Borrowers may
elect from time to time to convert all or any portion of a LIBOR Rate Loan to an
Alternate Base Rate Loan by giving the Administrative Agent irrevocable written
notice thereof by 11:00 a.m. one (1) Business Day prior to the proposed date of
conversion. If the date upon which an Alternate Base Rate Loan is to be
converted to a LIBOR Rate Loan is not a Business Day, then such conversion shall
be made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan. LIBOR Rate Loans may only be
converted to Alternate Base Rate Loans on the last day of the applicable
Interest Period. If the date upon which a LIBOR Rate Loan is to be converted to
an Alternate Base Rate Loan is not a Business Day, then such conversion shall be
made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan. All or any part of
outstanding Alternate Base Rate Loans may be converted as provided herein;
provided that (i) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing and (ii) partial
conversions shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof. All or any part of outstanding LIBOR
Rate Loans may be converted as provided herein; provided that partial
conversions shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof.
     (b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrowers with the
notice provisions contained in Section 2.7(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. So long as no Default or Event of Default has occurred and is
continuing and all conditions set forth in Section 4.2 have been satisfied and
the Borrowers shall fail to give timely notice of an election to continue a
LIBOR Rate Loan, such LIBOR Rate Loans shall be automatically converted to a
one-month LIBOR Rate Loan at the end of the applicable Interest Period with
respect thereto. To the extent a Default or Event of Default has occurred and is
continuing and the Borrowers shall fail to give timely notice of an election to
continue a LIBOR Rate Loan or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall automatically be converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.
     Section 2.8 Computation of Interest and Fees; Usury.
     (a) Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as

51



--------------------------------------------------------------------------------



 



applicable) for the actual days elapsed. All other fees, interest and all other
amounts payable hereunder shall be calculated on the basis of a 360-day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrowers and the Lenders of each determination of a LIBOR Rate on
the Business Day of the determination thereof. Any change in the interest rate
on a Loan resulting from a change in the Alternate Base Rate shall become
effective as of the opening of business on the day on which such change in the
Alternate Base Rate shall become effective. The Administrative Agent shall as
soon as practicable notify the Borrowers and the Lenders of the effective date
and the amount of each such change.
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the computations used by the Administrative Agent
in determining any interest rate.
     (c) It is the intent of the Lenders and the Credit Parties to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under Requirements of Law. If, from any possible construction of any
of the Credit Documents or any other document, interest would otherwise be
payable in excess of the maximum nonusurious amount, any such construction shall
be subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
Requirements of Law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under Requirements of Law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
Borrowers or the other payor thereof if and to the extent such amount which
would have been excessive exceeds such unpaid principal amount of the Loans. The
right to demand payment of the Loans or any other Indebtedness evidenced by any
of the Credit Documents does not include the right to receive any interest that
has not otherwise accrued on the date of such demand, and the Lenders do not
intend to charge or receive any unearned interest in the event of such demand.
All interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by Requirements of Law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
Requirements of Law.
     Section 2.9 Pro Rata Treatment and Payments.
        (a) Allocation of Payments Prior to Exercise of Remedies.
     (i) Each borrowing of Revolving Loans and any reduction of the Revolving
Commitments shall be made pro rata according to the respective Revolving
Commitment Percentages of the Revolving Lenders. Each payment on account of any
fees pursuant to Section 2.3 shall be made pro rata in accordance with the
respective amounts due and

52



--------------------------------------------------------------------------------



 



owing. Each payment (other than prepayments) by the Borrowers on account of
principal of and interest on the Revolving Loans and on the Term Loan, as
applicable, shall be applied to such Loans, as applicable, on a pro rata basis
in accordance with the terms of Section 2.5(a) hereof. Each optional prepayment
on account of principal of the Loans shall be applied in accordance with
Section 2.5(a). Each mandatory prepayment on account of principal of the Loans
shall be applied in accordance with Sections 2.2(b) and 2.5(b). Unless payments
are specifically payable to Revolving Loans or Term Loans, all payments are
shared pari passu and pro rata (based on the amounts of such Loans) between
Revolving Loans and Term Loans. All payments (including prepayments) to be made
by the Borrowers on account of principal, interest and fees shall be made
without defense, set-off or counterclaim and shall be made to the Administrative
Agent for the account of the Lenders at the Administrative Agent’s office
specified on Section 10.2 in Dollars and in immediately available funds not
later than 1:00 p.m. on the date when due. The Administrative Agent shall
distribute such payments to the Lenders entitled thereto promptly upon receipt
in like funds as received. If any payment hereunder (other than payments on the
LIBOR Rate Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, such payment date
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.
     (ii) The Administrative Agent as agent for the Secured Parties shall be
entitled to receive an amount equal to all Income paid or distributed on or in
respect of the Collateral, which amount shall be deposited by the Borrowers, the
Credit Parties and any Servicer or PSA Servicer under a Pooling and Servicing
Agreement into the Collection Account. The Borrowers hereby agree to instruct
each applicable Servicer to transfer within two (2) Business Days of receipt
thereof, and each applicable PSA Servicer under a Pooling and Servicing
Agreement to deposit within two (2) Business Days of the date on which such
Person is obligated under the applicable Pooling and Servicing Agreement to
disburse such funds, all Income with respect to the Collateral directly into the
Collection Account. On each Payment Date, any Cash Collateral and any amounts on
deposit in the Collection Account and amounts permitted to be withdrawn from the
Homewood Interest Reserve shall be withdrawn by the Administrative Agent and
shall be applied as follows:
     FIRST, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to the payment of all fees, expenses, and other obligations
then due to the Administrative Agent and the Lenders pursuant to this Agreement
and/or the Fee Letter, other than the interest and principal on the Loans;
     SECOND, to the extent not paid by the Borrowers, to the payment of fees and
expenses owed to the Custodian under the Custodial Agreement or Custodial Fee
Letter;
     THIRD, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to the Lenders for the payment of accrued and unpaid interest
on the Loans outstanding;

53



--------------------------------------------------------------------------------



 



     FOURTH, without limiting the Borrowers’ obligations to make mandatory
prepayments under Sections 2.2(b) and 2.5(b) in a timely manner as provided in
this Article II, pari passu and pro rata (based on the amounts owed to such
Persons under this clause) for the payment of the amounts and Loans provided for
in Sections 2.2(b) and 2.5(b);
     FIFTH, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to the extent any Income or Cash Collateral includes payments
or prepayments of principal on or from any Collateral (including, without
limitation, insurance or condemnation proceeds or recoveries from any
foreclosures not otherwise applied under Section 2.5(b) or clause FOURTH above),
such payments shall be applied to reduce the Allocated Term Loan Amount and
Allocated Revolving Loan Amount for the related Term Loan Collateral or
Revolving Loan Collateral, as applicable;
     SIXTH, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to the extent not previously paid pursuant to Article II, to
the Lenders to pay any other principal payments then due or required to be paid
(including principal payments required with respect to the Homewood Mortgage
Asset under the terms of the definition of Homewood Interest Reserve);
     SEVENTH, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to the payment of all other amounts then due and owing to the
Administrative Agent, the Lenders or any other Person pursuant to this Agreement
and the other Credit Documents; and
     EIGHTH, to the Borrowers, for such purposes as the Borrowers shall
determine in their sole discretion;
     provided, however, that if a Default or Event of Default has occurred and
is continuing or a mandatory prepayment under Section 2.5 is due but the
applicable time period for payment of such amount has not expired, such amounts
under clause “EIGHTH” shall not be transferred to the Borrowers but shall remain
in the Collection Account and applied (i) in the case of a mandatory prepayment
under Sections 2.2 or 2.5, in reduction of such mandatory prepayments when due
and payable, with the balance being remitted to the Borrowers and (ii) in the
case of a Default or Event of Default, in reduction of the Obligations in
accordance with Section 2.9(b).
     Notwithstanding anything to the contrary contained herein, in the event any
Obligor Reserve Payments are deposited into the Collection Account, such Obligor
Reserve Payments shall, upon written request of the Borrowers, be promptly
transferred from the Collection Account to the Borrowers for the Borrowers to
transfer into the appropriate escrow or reserve accounts.
     In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application of the next
succeeding category.
     (b) Allocation of Payments After Exercise of Remedies. Notwithstanding any
other provisions of this Agreement to the contrary, after the exercise of
remedies (other than the invocation of default interest pursuant to Section 2.6)
by the Administrative Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section), all
amounts collected or received by the Administrative Agent or any Lender on
account of the Obligations or

54



--------------------------------------------------------------------------------



 



any other amounts outstanding under any of the Credit Documents or in respect of
the Collateral and all amounts on deposit in the Collection Account and the
Homewood Reserve Account shall be paid over or delivered to the Administrative
Agent and applied as follows (irrespective of whether the following costs,
expenses, fees, interest, premiums, scheduled periodic payments or Obligations
are allowed, permitted or recognized as a claim in any proceeding resulting from
the occurrence of a Bankruptcy Event):
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;
     SECOND, to the payment of any fees owed to the Administrative Agent;
     THIRD, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to the payment of all reasonable out-of-pocket costs and
expenses (including without limitation, reasonable attorneys’ fees) of each of
the Lenders in connection with enforcing its rights under the Credit Documents
or otherwise with respect to the Obligations owing to such Lender;
     FOURTH, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to the payment of all of the Obligations consisting of
accrued fees and interest;
          FIFTH, pari passu and pro rata (based on the amounts owed to such
Persons under this clause) to the Lenders and the Administrative Agent for the
payment of the outstanding principal amount of the Obligations;
     SIXTH, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to all other Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses ”FIRST” through “FIFTH” above; and
     SEVENTH, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus.
     In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion of the then outstanding Loans
held by such Lender) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above.
     Section 2.10 Non-Receipt of Funds by the Administrative Agent.
     (a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may,

55



--------------------------------------------------------------------------------



 



in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Extension of Credit available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrowers to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrowers, the interest rate
applicable to Alternate Base Rate Loans. If the Borrowers and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrowers the
amount of such interest paid by the Borrowers for such period. If such Lender
pays its share of the applicable Extension of Credit to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Extension of Credit. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
     (b) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrowers with
respect to any amount owing under subsections (a) and (b) of this Section shall
be conclusive, absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Loans, and to make payments pursuant
to Section 10.5(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any such payment under
Sections 8.7 and 10.5(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Sections 8.7
and 10.5(c).

56



--------------------------------------------------------------------------------



 



     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     Section 2.11 Inability to Determine Interest Rate.
     Notwithstanding any other provision of this Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining the LIBOR Rate for such Interest Period, or (b) the Required
Lenders shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of funding LIBOR Rate Loans that the
Borrowers have requested be outstanding as a LIBOR Tranche during such Interest
Period, the Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrowers and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period. Unless the
Borrowers shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.
     Section 2.12 Yield Protection.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 2.14 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender, the Borrowers will pay to such
Lender, such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

57



--------------------------------------------------------------------------------



 



     (b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrowers shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation.
     The provisions of this Section shall survive the termination of this
Agreement and the payment in full of the Obligations.
     Section 2.13 Indemnity; Eurocurrency Liabilities.
     (a) The Credit Parties hereby agree to indemnify each Lender and to hold
such Lender harmless from any funding loss or expense which each Lender may
sustain or incur as a consequence of (a) the failure by the Borrowers to pay the
principal amount of or interest on any Loan by any Lender in accordance with the
terms hereof, (b) the failure by the Borrowers to accept a borrowing after the
Borrowers have given a notice in accordance with the terms hereof, (c) default
by the Borrowers in making any prepayment after the Borrowers have given a
notice in accordance with the terms hereof, and/or (d) the making by the
Borrowers of a prepayment of a Loan, or the conversion thereof, on a day which
is not the last day of the Interest Period with respect thereto, in each case
including, but not limited to, any such loss or expense arising from interest or
fees payable by any Lender to lenders of funds obtained by it in order to
maintain its Loans hereunder. A certificate setting forth in reasonable detail
as to any additional amounts payable pursuant to this Section submitted by any
Lender, through the Administrative Agent, to the Borrowers shall be conclusive
in the absence of manifest error. The agreements in this Section shall survive
termination of this Agreement and payment of the Obligations.
     (b) The Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves under Regulation D with respect to “Eurocurrency
liabilities” within the meaning of Regulation D, or under any similar or
successor regulation with respect to Eurocurrency liabilities or Eurocurrency
funding, additional interest on the unpaid principal amount of each LIBOR Loan
equal to the actual costs of such reserves allocated to such LIBOR Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such LIBOR Loan, provided the Borrowers shall have received at least
fifteen (15) days prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a

58



--------------------------------------------------------------------------------



 



Lender fails to give notice fifteen (15) days prior to the relevant Payment
Date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice.
     Section 2.14 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Credit Party shall be
required by Requirements of Law to deduct any Indemnified Taxes (including any
Other Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or any Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Credit Party shall make such
deductions and (iii) such Credit Party shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with Requirements of Law.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of paragraph (a) above, the Credit Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with Requirements of
Law.
     (c) Indemnification by the Borrowers. The Credit Parties shall indemnify
the Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, the Borrowers shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
any Credit Party is a resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by Requirements of Law or
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by Requirements of Law as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
Requirements of Law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

59



--------------------------------------------------------------------------------



 



     (f) Foreign Lenders. Without limiting the generality of the foregoing, in
the event that any Credit Party is resident for tax purposes in the United
States of America, any Foreign Lender shall deliver to the Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrowers or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (i) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (ii) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by Requirements of Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Requirements of Law to permit the Credit Parties to determine the
withholding or deduction required to be made.
     (g) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Credit Parties have paid additional amounts pursuant to
this Section, it shall pay to the Credit Parties an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Credit Parties under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Credit Parties, upon the request of
the Administrative Agent or such Lender agrees to repay the amount paid over to
the Credit Parties (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender, in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Credit Parties or any other Person.
     The provisions of this Section shall survive the termination of this
Agreement and the payment in full of the Obligations.
     Section 2.15 Illegality.

60



--------------------------------------------------------------------------------



 



     Notwithstanding any other provision of this Credit Agreement, if any Change
in Law shall make it unlawful for such Lender or its LIBOR Lending Office to
make or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrowers thereof, (b) the commitment of such
Lender hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such
shall forthwith be suspended until the Administrative Agent shall give notice
that the condition or situation which gave rise to the suspension shall no
longer exist, and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans,
if any, shall be converted on the last day of the Interest Period for such Loans
or within such earlier period as required by Requirements of Law as Alternate
Base Rate Loans. The Borrowers hereby agree to promptly pay any Lender, upon its
demand, any additional amounts necessary to compensate such Lender for actual
and direct costs (but not including anticipated profits) reasonably incurred by
such Lender in making any repayment in accordance with this Section including,
but not limited to, any interest or fees payable by such Lender to lenders of
funds obtained by it in order to make or maintain its LIBOR Rate Loans
hereunder. A certificate (which certificate shall include a description of the
basis for the computation) as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrowers shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.
     Section 2.16 Obligations Absolute.
     Except as set forth to the contrary in the Credit Documents, all sums
payable by the Credit Parties hereunder or under the Credit Documents shall be
paid without notice, demand, counterclaim, setoff, deduction or defense (as to
any Person or any reason whatsoever) and without abatement, suspension,
deferment, diminution or reduction (as to any Person or any reason whatsoever),
and the obligations and liabilities of each Credit Party hereunder shall in no
way be released, discharged or otherwise affected (except as expressly provided
herein) by reason of: (a) any damage to or destruction of or any taking of any
asset, any Property, any Collateral or any portion of the foregoing; (b) any
restriction or prevention of or interference with any use of any asset, any
Property, any Collateral or any portion of the foregoing; (c) any title defect
or encumbrance or any eviction from any Property, by title paramount or
otherwise; (d) any Insolvency Proceeding relating to any Credit Party, any
Affiliate or Subsidiary of the foregoing or any Obligor, account debtor or
indemnitor under the Collateral, or any action taken with respect to this
Agreement or any other Credit Document by any trustee or receiver of any Credit
Party, any Affiliate or Subsidiary of the foregoing or any Obligor, account
debtor or indemnitor under the Collateral, or by any court, in any such
proceeding; (e) any claim that any Credit Party has or might have against the
Administrative Agent, any Lender and/or any Indemnitee; (f) any default or
failure on the part of the Administrative Agent, any Lender and/or any
Indemnitee to perform or comply with any of the terms hereof, the Credit
Documents or of any other agreement with any Credit Party, any Subsidiary or
Affiliate of the foregoing and/or any other Person; (g) the invalidity or
unenforceability of any Collateral or Loan; (h) anything related to or arising
out of any Credit-Party-Related Obligation; or (i) any other occurrence
whatsoever, whether similar or dissimilar to the foregoing, whether or not any
Credit Party or any Affiliate or Subsidiary of the foregoing shall have notice
or knowledge of any of the foregoing.
     Section 2.17 Additional Collateral.
     Notwithstanding anything contained in the Credit Documents to the contrary,
to the extent a Pledged Mortgage Asset does not have an Allocated Revolving Loan
Amount, Allocated Term Loan Amount, Release Amount and/or any particular Loan
advanced against such Collateral (including,

61



--------------------------------------------------------------------------------



 



without limitation, the Prime Pledged Mortgage Asset and the A-1 common units
for the ESH Pledged Mortgage Asset), such Pledged Mortgage Assets shall not be
released from the Administrative Agent’s Lien unless (i) consented to in the
Administrative Agent’s discretion or (ii) this Agreement is no longer in effect,
all Commitments have terminated, no Note remains outstanding and unpaid and the
Obligations and all other amounts owing to the Administrative Agent or any
Lender hereunder have been paid in full; provided, however, if the
Administrative Agent has consented, in its discretion, to the release of all or
any portion of the Series A-1 Preferred Equity Interests for the ESH Pledged
Mortgage Asset, the Administrative Agent will consent to the release of the
corresponding amount of the A-1 common units for the ESH Pledged Mortgage Asset.
Notwithstanding the foregoing, upon payment of the Total ESH Release Amount, and
provided no Defaults or Events of Defaults have occurred and are continuing, and
that payments have been made in reduction of the Working Capital Facility from
and after the Restatement Date in the aggregate amount of $15,256,263, the ESH
Pledged Mortgage Asset (including the A-1 common units) shall be released from
the Administrative Agent’s Lien.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders to enter into this Agreement and to make the
Extensions of Credit herein provided for, the Credit Parties hereby represent
and warrant, as of the date of this Agreement and on any date a Loan is made
hereunder and at all times while any Credit Document or any Loan is in full
force and effect, to the Administrative Agent and to each Lender that:
     Section 3.1 Financial Condition.
     (a) The consolidated balance sheet of ART and its Consolidated Subsidiaries
provided to the Administrative Agent and the related consolidated statements of
income and retained earnings and of cash flows, copies of which have heretofore
been furnished to the Administrative Agent, are complete and correct and present
fairly the consolidated financial condition of ART and its Consolidated
Subsidiaries as at such date, and the consolidated results of their operations
and their consolidated cash flows as of the date of such financial statements
and other information. All such financial statements, including the related
schedules and notes thereto (if any), have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as disclosed
therein). Except as disclosed in writing, neither ART nor any of its
Consolidated Subsidiaries had, at the date of the most recent balance sheet
referred to above, any material contingent liability or liability for taxes, or
any long term lease or unusual forward or long term commitment, including,
without limitation, any interest rate or foreign currency swap or exchange
transaction or other financial derivative, that is not reflected in the
foregoing statements or in the notes thereto. During the period from the date of
the financial statements and other financial information delivered to the
Administrative Agent, to and including the date hereof, there has been no sale,
transfer or other disposition by ART or any of its Consolidated Subsidiaries of
any material part of its business or Property and no purchase or other
acquisition of any business or Property (including any Equity Interests of any
other Person) material in relation to the consolidated financial condition of
ART and its Consolidated Subsidiaries on the date hereof.
     (b) The operating forecast and cash flow projections of ART and its
Consolidated Subsidiaries, copies of which have heretofore been furnished to the
Administrative Agent, have been prepared in good faith under the direction of a
Responsible Officer of ART and in accordance with GAAP. ART has no reason to
believe that as of the date of delivery thereof such

62



--------------------------------------------------------------------------------



 



operating forecast and cash flow projections are materially incorrect or
misleading in any material respect or omit to state any material fact which
would render them misleading in any material respect. ART shall not be required
to provide information in its projections if the disclosure of such information
would violate any Requirement of Law relating to insider trading.
     Section 3.2 No Material Adverse Effect; Internal Control Event.
     Since December 31, 2006 (a) (and, in addition, after delivery of annual
audited financial statements in accordance with Section 5.1(a), from the date of
the most recently delivered annual audited financial statements), there has been
no development or event which has had or could reasonably be expected to have a
Material Adverse Effect and (b) no Internal Control Event has occurred.
     Section 3.3 Corporate Existence; Compliance with Law.
     Each of the Credit Parties (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation,
organization or formation, (b) has the requisite power and authority and the
legal right to own, operate and pledge all its Property, to lease the Property
it operates as lessee and to conduct the business in which it is currently
engaged and has taken all actions necessary to maintain all rights, privileges,
licenses and franchises necessary or required in the normal conduct of its
business, (c) is duly qualified to conduct business and in good standing under
the laws of (i) the jurisdiction of its organization or formation and (ii) each
other jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law (including, without limitation, all government
permit and licensing requirements), Authority Documents, government permits and
government licenses. The jurisdictions in which the Credit Parties are organized
and qualified to do business are described on Schedule 3.3. The Borrowers shall
update Schedule 3.3 from time to time, in accordance with Section 5.2, to update
information and to add Additional Credit Parties.
     Section 3.4 Corporate Power; Authorization; Enforceable Obligations.
     Each of the Credit Parties has full power and authority and the legal right
to make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company, partnership or corporate action
to authorize the execution, delivery and performance by it of the Credit
Documents to which it is party. Each Credit Document to which it is a party has
been duly executed and delivered on behalf of each Credit Party. Each Credit
Document to which it is a party constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
Insolvency Laws and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).
     Section 3.5 No Legal Bar; No Default.
     The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, the borrowing of Loans
hereunder, pledge of Collateral under the Credit Documents and the use of the
proceeds of the Loans (a) will not violate any Requirement of Law, (b) will not
conflict with, result in a breach of or constitute a default under Authority
Documents of the Credit Parties or any Contractual Obligation, Indebtedness or
Guarantee Obligations of any Credit Party (except those as to which waivers or
consents were obtained) or any material approval or material consent from any
Governmental Authority relating to such Credit Party, and (c) will not result
in, or require, the creation or imposition of any Lien on any Credit Party’s
Properties or revenues pursuant to any Requirement of Law, Contractual
Obligations, Indebtedness or Guarantee Obligations other than the Liens arising
under or contemplated in connection with the Credit Documents or Permitted
Liens. No

63



--------------------------------------------------------------------------------



 



Credit Party is in default under or with respect to any of its Contractual
Obligation, Indebtedness or Guarantee Obligations in any material respect. No
Default or Event of Default has occurred and is continuing.
     Section 3.6 No Material Litigation.
     No litigation, investigation, claim, criminal prosecution, civil
investigative demand, imposition of criminal or civil fines and penalties, or
any other proceeding of or before any arbitrator or Governmental Authority is
pending or, to the best knowledge of the Credit Parties, threatened by or
against any Credit Party or any of its Subsidiaries or Affiliates or against any
of its or their respective Properties or revenues (a) with respect to the Credit
Documents, any Extension of Credit, any Collateral or any of the transactions
contemplated hereby, or (b) which could reasonably be expected to have a
Material Adverse Effect. No permanent injunction, temporary restraining order or
similar decree has been issued against any Credit Party or any of its
Subsidiaries or Affiliates, which could reasonably be expected to have a
Material Adverse Effect.
     Section 3.7 Investment Company Act; Federal Power Act; Interstate Commerce
Act; and Federal and State Statutes and Regulations.
     No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the 40 Act. No Credit Party is
subject to regulation under the Federal Power Act, the Interstate Commerce Act,
or any federal or state statute or regulation limiting its ability to incur the
Obligations.
     Section 3.8 Margin Regulations.
     No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect. The Credit Parties and their Subsidiaries and
Affiliates (a) are not engaged, principally or as one of their important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” “margin stock” within the respective meanings of each of such
terms under Regulation U and (b) taken as a group do not own “margin stock”. No
Borrower is subject to any Requirement of Law that purports to restrict or
regulate its ability to borrow money. No portion of the proceeds of any
Extension of Credit will be used to repurchase any Equity Interests in, or to
fund dividends or distributions by, any Credit Party or any Subsidiary or
Affiliate.
     Section 3.9 ERISA.
     Neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code. No
termination of a Single Employer Plan has occurred resulting in any liability
that has remained underfunded, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period. The present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits. Neither any Credit Party nor any
Commonly Controlled Entity is currently subject to any liability for a complete
or partial withdrawal from a Multiemployer Plan.

64



--------------------------------------------------------------------------------



 



     Section 3.10 Environmental Matters.
     Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect:
     (a) The Properties owned, leased or operated by the Credit Parties or any
of their Subsidiaries do not contain any Materials of Environmental Concern in
amounts or concentrations which (i) constitute a violation of, or (ii) could
give rise to liability on behalf of any Credit Party under, any Environmental
Law.
     (b) The Properties and all operations of the Credit Parties and/or their
Subsidiaries at the Properties are in compliance, and have in the last five
years been in compliance, in all material respects with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties.
     (c) Neither the Credit Parties nor their Subsidiaries have received any
written or actual notice of violation, alleged violation, non-compliance,
liability or potential liability on behalf of any Credit Party with respect to
environmental matters or Environmental Laws regarding any of the Properties, nor
do the Credit Parties or their Subsidiaries have knowledge or reason to believe
that any such notice will be received or is being threatened.
     (d) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability on behalf of any Credit Party under any
Environmental Law, and no Materials of Environmental Concern have been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability on behalf of
any Credit Party under, any applicable Environmental Law.
     (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Credit Parties and their Subsidiaries,
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary is or will be named as a party with respect to the Properties, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties.
     (f) There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Credit Party or any Subsidiary in connection with the
Properties, in violation of or in amounts or in a manner that could give rise to
liability on behalf of any Credit Party under Environmental Laws.
     Section 3.11 Use of Proceeds.
     The proceeds of the Extensions of Credit shall be used by the Borrowers
solely to acquire or finance Eligible Assets.
     Section 3.12 Subsidiaries; Joint Ventures; Partnerships.
     The organizational chart attached as Schedule 3.12 sets forth the name of
each Consolidated Subsidiary of each Credit Party.

65



--------------------------------------------------------------------------------



 



     Section 3.13 Ownership.
     Each of the Credit Parties and its Subsidiaries is the owner of, and has
good and marketable title to or a valid leasehold interest in, all of its
respective Properties, which, together with Properties leased or licensed by the
Credit Parties and their Subsidiaries, represents all Properties in the
aggregate material to the conduct of the business of the Credit Parties and
their Subsidiaries and, after giving effect to the Transactions, none of such
Properties included in the Collateral is subject to any Lien other than
Permitted Liens. Each Credit Party and its Subsidiaries enjoys peaceful and
undisturbed possession under all of its leases and all such leases are valid and
subsisting and in full force and effect.
     Section 3.14 Indebtedness.
     Except as otherwise permitted under Section 6.1, the Borrowers (other than
Arbor Realty and ARSR) have no Indebtedness or Guarantee Obligations. To each
Credit Party’s knowledge, no material defaults or events of default exist under
the Indebtedness and Guarantee Obligations permitted under Section 6.1.
     Section 3.15 Taxes.
     Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all income tax returns and all other material tax returns (federal,
state, local and foreign) required to be filed and paid (a) all amounts of taxes
shown thereon to be due (including interest and penalties) and (b) all other
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except for such taxes (i) that are not yet delinquent or (ii) that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP. None of the Credit
Parties or their Subsidiaries is aware of any proposed tax assessments against
it or any of its Subsidiaries.
     Section 3.16 Solvency.
     No Credit Party is the subject of any Insolvency Proceeding or Insolvency
Event. The Loans under this Agreement and any other Credit Document do not and
will not render any Credit Party not Solvent. The Credit Parties are not
entering into the Credit Documents or any Extension of Credit with the intent to
hinder, delay or defraud any creditor of the Credit Parties or any Subsidiary
and the Credit Parties have received or will receive reasonably equivalent value
for the Credit Documents and each Extension of Credit.
     Section 3.17 Repurchase of Debt.
     The Borrowers and the Guarantors are in full compliance with the covenants
set forth in Subsections 5.26 and 6.5 of this Agreement.
     Section 3.18 Location.
     Each Credit Parties’ location (within the meaning of Article 9 of the UCC)
is set forth on Schedule 3.18. The office where each Credit Party keeps all the
records (within the meaning of Article 9 of the UCC) is at the address set forth
on Schedule 3.18 to this Agreement (or at such other locations as to which the
notice and other requirements specified in Section 10.2 shall have been
satisfied). Each Credit Party’s organizational identification number and tax
identification number is set forth in the Closing Officer’s Certificate.

66



--------------------------------------------------------------------------------



 



     Section 3.19 No Burdensome Restrictions.
     None of the Credit Parties or their Subsidiaries or Affiliates is a party
to any agreement or instrument or subject to any other obligation or any charter
or corporate restriction or any provision of any Requirement of Law, which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     Section 3.20 Brokers’ Fees.
     None of the Credit Parties or their Subsidiaries or Affiliates has any
obligation to any Person in respect of any finder’s, broker’s, investment
banking or other similar fee in connection with any of the transactions
contemplated under the Credit Documents other than the closing and other fees
payable pursuant to this Agreement and as set forth in the Fee Letter.
     Section 3.21 Labor Matters.
     There are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Credit Parties or any of their Subsidiaries, other
than as set forth in Schedule 3.21 hereto, and none of the Credit Parties or
their Subsidiaries (a) has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the last five years, other than as set
forth in Schedule 3.21 hereto, or (b) has knowledge of any potential or pending
strike, walkout or work stoppage. Other than as set forth on Schedule 3.21, no
unfair labor practice complaint is pending against any Credit Party or any of
its Subsidiaries. There are no strikes, walkouts, work stoppages or other
material labor difficulty pending or threatened against any Credit Party or
their Subsidiaries or Affiliates.
     Section 3.22 Accuracy and Completeness of Information.
     To each Credit Parties’ actual knowledge, the information, reports,
certificates, documents, financial statements, books, records, files, exhibits
and schedules furnished in writing by or on behalf of each Credit Party to the
Administrative Agent in connection with the negotiation, preparation or delivery
of this Agreement and the other Credit Documents or included herein or therein
or delivered pursuant hereto or thereto, when taken as a whole, do not contain
any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of each Credit Party
to the Administrative Agent and the Lenders in connection with this Agreement
and the other Credit Documents and the transactions contemplated hereby and
thereby will be true, complete and accurate in every material respect, or (in
the case of projections) based on reasonable estimates, on the date as of which
such information is stated or certified. There is no fact known to a Responsible
Officer of any Credit Party, after due inquiry, that could reasonably be
expected to have a Material Adverse Effect that has not been disclosed to the
Administrative Agent. All projections furnished on behalf of each Credit Party
to the Administrative Agent were prepared and presented in good faith by or on
behalf of each Credit Party.
     Section 3.23 Material Contracts.
     Schedule 3.23 sets forth a complete and accurate list of all Material
Contracts of the Credit Parties and their Subsidiaries. Each Material Contract
is, and after giving effect to the Transactions will be, in full force and
effect in accordance with the terms thereof. To the extent requested by the
Administrative Agent, the Credit Parties have delivered to the Administrative
Agent a true and complete copy of each requested Material Contract.
Schedule 3.23 shall be updated from time to time, in

67



--------------------------------------------------------------------------------



 



accordance with Section 5.2 by the Borrowers to include new Material Contracts
by giving written notice thereof to the Administrative Agent.
     Section 3.24 Insurance.
     Each Credit Party has and maintains, with respect to its Properties and
business, insurance that meets the requirements of Section 5.5.
     Section 3.25 Security Documents.
     The Security Documents create valid security interests in, and Liens on,
the Collateral purported to be covered thereby. Except as set forth in the
Security Documents, such security interests and Liens are currently (or will be,
upon (a) the filing of appropriate financing statements with the Secretary of
State of the state of incorporation or organization for each Credit Party, in
each case in favor of the Administrative Agent, on behalf of the Secured
Parties, and (b) the Administrative Agent obtaining control or possession over
those items of Collateral in which a security interest is perfected through
control or possession) perfected security interests and Liens, prior to all
other Liens other than Permitted Liens. None of the Collateral is subject to any
Lien other than Permitted Liens. None of the Credit Parties nor any Person
claiming through or under any Credit Party shall have any claim to or interest
in the Collection Account or the Homewood Interest Reserve, except for the
interest of the Borrowers in such property as a debtor for purposes of the UCC.
     Section 3.26 Anti-Terrorism Laws.
     Neither any Credit Party nor any of its Subsidiaries or Affiliates is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et
seq.), as amended. None of the Credit Parties nor any of their Subsidiaries or
Affiliates is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. None of
the Credit Parties nor any Subsidiary or Affiliate of any Credit Party (i) is a
blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.
     Section 3.27 Compliance with OFAC Rules and Regulations.
     (a) None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.
     (b) None of the Credit Parties or their Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has a more
than 10% of its assets located in Sanctioned Entities, or (iii) derives more
than 10% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. The proceeds of any Loan will not be
used and have not been used to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

68



--------------------------------------------------------------------------------



 



     Section 3.28 Compliance with FCPA.
     Each of the Credit Parties and their Subsidiaries and Affiliates is in
compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.,
and any foreign counterpart thereto. None of the Credit Parties or their
Subsidiaries or Affiliates has made a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (a) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Credit Party or its Subsidiary, its Affiliates or to
any other Person, in violation of the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq.
     Section 3.29 Consent; Governmental Authorizations.
     No approval, consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with acceptance of Extensions of Credit by the Borrowers
or the making of the Guaranty or with the execution, delivery or performance of
any Credit Document by the Credit Parties (other than those which have been
obtained) or with the validity or enforceability of any Credit Document against
the Credit Parties (except such filings as are necessary in connection with the
perfection of the Liens created by such Credit Documents).
     Section 3.30 Bulk Sales.
     The execution, delivery and performance of this Agreement, the Credit
Documents and the transactions contemplated hereby do not require compliance
with any “bulk sales” act or similar law by any Credit Party.
     Section 3.31 Income and Required Payments.
     Each Credit Party acknowledges that all Income and Required Payments
received, after the Closing Date, by it or its Affiliates or its Subsidiaries or
any Person acting on its behalf with respect to the Collateral shall be held for
the benefit of the Administrative Agent until deposited into the Collection
Account as required herein.
     Section 3.32 Full Payment.
     No Credit Party has any knowledge of any fact that should lead it to expect
that each Loan will not be paid in full.
     Section 3.33 Irrevocable Instructions.
     The Borrowers have delivered each Irrevocable Instruction required to be
delivered by the terms of this Agreement. The Credit Parties are not aware of
any Required Payment that has been made after the date of this Agreement but has
not been deposited into the Collection Account. No Irrevocable Instruction
violates any Requirement of Law, any Contractual Obligation or other prohibition
and such Irrevocable Instructions are the valid and binding obligations of the
parties thereto.

69



--------------------------------------------------------------------------------



 



     Section 3.34 Compliance with Covenants.
     ART and its Consolidated Subsidiaries are in full compliance with the
Financial Covenants and all Credit Parties are in full compliance with all other
applicable covenants, duties and agreements contained in the Credit Documents.
     Section 3.35 Collateral Agreements.
     The Credit Parties have delivered to the Administrative Agent or the
Custodian all documents and agreements related to, governing or affecting the
Collateral, including, without limitation, the Mortgage Loan Documents, the
Servicer Agreements and the Pooling and Servicing Agreements, and, to the best
of the Borrowers’ knowledge, no material default or event of default exists
thereunder.
     Section 3.36 No Reliance.
     Each Credit Party has made its own independent decisions to enter into the
Credit Documents and each Loan and as to whether such Loan is appropriate and
proper for it based upon its own judgment and upon advice from such advisors
(including, without limitation, legal counsel and accountants) as it has deemed
necessary. No Credit Party is relying upon any advice from the Administrative
Agent or any Lender as to any aspect of the Loans, including, without
limitation, the legal, accounting or tax treatment of such Loans.
     Section 3.37 Collateral.
     (a) There are no outstanding rights, options, warrants or agreements for
the purchase, sale or issuance of the Collateral created by, through, or as a
result of any Credit Party’s actions or inactions; (b) there are no agreements
on the part of any Credit Party to issue, sell or distribute the Collateral,
other than this Agreement and the Credit Documents; and (c) no Credit Party has
any obligation (contingent or otherwise) to purchase, redeem or otherwise
acquire any securities or any interest therein or to pay any dividend or make
any distribution in respect of the Collateral, except, in the case of (a) and
(b), for purchase rights that may be contained in any applicable intercreditor
agreement included in the Mortgage Asset File.
     Section 3.38 REIT Status.
     ART is a REIT, a publicly traded company that is listed, quoted or traded
on and is in good standing in respect of the New York Stock Exchange, NASDAQ or
any other nationally recognized stock exchanges (each, a “Stock Exchange”) and
is not subject to any ratings downgrade by any Rating Agency. ARSR is a REIT.
ART has not engaged in any material “prohibited transactions” as defined in
Section 857(b)(6)(B)(iii) and (C) of the Code. ART for its current “tax year”
(as defined in the Code) is and for all prior tax years subsequent to its
election to be a REIT has been entitled to a dividends paid deduction under the
requirements of Section 857 of the Code with respect to any dividends paid by it
with respect to each such year for which it claims a deduction in its Form
1120-REIT filed with the United States Internal Revenue Service for such year.
     Section 3.39 Insider.
     No Credit Party is an “executive officer”, “director”, or “person who
directly or indirectly or acting through or in concert with one or more persons
owns, controls, or has the power to vote more than 10% of any class of voting
securities” (as those terms are defined in 12 U.S.C. § 375(b) or in regulations

70



--------------------------------------------------------------------------------



 



promulgated pursuant thereto) of any Lender, of a bank holding company of which
any Lender is a Subsidiary, or of any Subsidiary, of a bank holding company of
which any Lender is a Subsidiary, of any bank at which any Lender maintains a
correspondent account or of any Lender which maintains a correspondent account
with any Lender.
     Section 3.40 No Defenses.
     There are no defenses, offsets, counterclaims, abatements, rights of
rescission or other claims, legal or equitable, available to any Credit Party
with respect to this Agreement, the Credit Documents, the Collateral or any
other instrument, document and/or agreement described herein or in the other
Credit Documents, or with respect to the obligation of the Credit Parties to
repay the Obligations or any other obligation under the Credit Documents.
     Section 3.41 Eligible Subordinated Debt.
     All of the Trust Preferred Debt (a) has subordination provisions
substantially the same as those contained in the indentures for other
transactions listed in clause (a) of the definition of “Eligible Subordinated
Debt,” (b) has enforceable subordination provisions, and (c) has a maturity no
earlier than the date that is six (6) months following the Maturity Date. To the
extent any Eligible Subordinated Debt was issued after the Closing Date, it has
been specifically approved in writing by the Administrative Agent.
     Section 3.42 Selection Procedures.
     No procedures believed by any Credit Party to be adverse to the interests
of the Administrative Agent or the Lenders were utilized by any Credit Party in
identifying and/or selecting the Collateral. In addition, each Mortgage Asset
shall have been underwritten in accordance with and satisfy any applicable
standards that have been established by the Credit Parties and any of their
Subsidiaries or Affiliates and are then in effect.
     Section 3.43 Value Given.
     To the extent a Borrower acquired Mortgage Assets, such Borrower shall have
given reasonably equivalent value to each transferor in consideration for such
transfer to such Borrower, no such transfer shall have been made for or on
account of an antecedent debt owed by the transferor thereunder to such
Borrower, and no such transfer is or may be voidable or subject to avoidance
under any section of the Bankruptcy Code.
     Section 3.44 Separateness.
     Each Borrower (other than Arbor Realty and ARSR) is in compliance with the
requirements of Section 5.24.
     Section 3.45 Qualified Transferees.
     With respect to each Mortgage Asset, each Borrower and the Administrative
Agent are “qualified transferees”, “qualified institutional lenders” or
“qualified lenders” (however such terms are phrased or denominated) under the
terms of the applicable Mortgage Loan Documents with respect to each party’s
ability to hold and/or to be a pledgee and/or transferee of each such Mortgage
Asset. The Assignments and the pledge of the Mortgage Assets to the
Administrative Agent, on behalf of the Secured Parties, do not violate any
provisions of the underlying Mortgage Loan Documents.

71



--------------------------------------------------------------------------------



 



     Section 3.46 Eligibility of Mortgage Assets.
     With respect to each Mortgage Asset, each representation and warranty set
forth in Schedule 1.1(c) applicable thereto is true and correct. Each of the
representations and warranties contained in the Mortgage Loan Documents and in
any statement, affirmation or certification made or any information, document,
report, notice or agreement provided to the Administrative Agent relating to any
Mortgage Asset is true and correct in all material respects.
     Section 3.47 Ability to Perform.
     None of the Credit Parties believes, or has any reason or cause to believe,
that it cannot perform each and every agreement, duty, obligation and covenant
contained in the Credit Documents applicable to it and to which it is a party.
None of the Credit Parties is subject to any restriction that would unduly
burden its ability to timely and fully perform each and every applicable
covenant, duty, obligation and agreement contained in the Credit Documents
and/or the Mortgage Loan Documents. None of the Credit Parties is a party to any
agreement or instrument or subject to any restriction, which could reasonably be
expected to have a Material Adverse Effect.
     Section 3.48 Certain Tax Matters.
     Each Borrower represents and warrants, and acknowledges and agrees, that it
does not intend to treat the Loans and the related transactions hereunder as
being a “reportable transaction” (within the meaning of United States Treasury
Department Regulation Section 1.60114). In the event a Borrower determines to
take any action inconsistent with such intention, it will promptly notify the
Administrative Agent and the Lenders. If a Borrower so notifies the
Administrative Agent and the Lenders, the Borrowers acknowledge and agree that
the Administrative Agent and the Lenders may treat the Loans as part of a
transaction that is subject to United States Treasury Department
Regulation Section 301.61121, and the Administrative Agent and the Lenders will
maintain the lists and other records required by such Treasury Regulation.
     Section 3.49 Set-Off, etc.
     No Collateral has been compromised, adjusted, extended, satisfied,
subordinated, rescinded, set-off or modified by the Credit Parties or any
obligor thereof, and no Collateral is subject to compromise, adjustment,
extension (except as set forth in the related documents provided to the
Administrative Agent), satisfaction, subordination, rescission, set-off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Collateral or otherwise, by the Credit Parties or any obligor with respect
thereto.
     Section 3.50 Warrant Agreements, Etc.
     ART hereby represents and warrants that (a) the issued and outstanding
common equity securities of ART, as well as the total authorized options under
ART’s stock option plan and the issued and outstanding preferred equity
securities are set forth on Schedule 3.50 to this Agreement; (b) except as set
forth on Schedule 3.50, ART has not issued any other shares of its common stock
and there are no further subscriptions, contracts or agreements for the issuance
or purchase of any other or additional common equity securities in ART, either
in the form of options, agreements, warrants, calls, convertible securities or
other similar rights, other than the Warrant Agreements; (c) the Warrant
Agreements and all of the outstanding shares of common stock under the Warrant
Agreements, when issued and paid for upon exercise of the Warrant Agreements in
accordance with the terms thereof, will have been duly and validly

72



--------------------------------------------------------------------------------



 



authorized and issued and will be fully paid and nonassessable and will have
been offered, issued, sold and delivered to the holder in compliance with
applicable Securities Laws; (d) the number of shares of ART’s common stock
reserved for issuance as set forth on Schedule 3.50 is not subject to adjustment
by reason of the issuance of the Warrant Agreements or the common stock issuable
upon the exercise thereof; (e) the offer and sale of the Warrant Agreements and
the common stock to be issued to the holder upon exercise of the Warrant
Agreements in accordance with the terms thereof, are not required to be
registered pursuant to Section 5 of the Securities Act or any other Securities
Laws; (f) neither ART nor any agent on its behalf has solicited or will solicit
any offers to sell or has offered to sell or will offer to sell all or any part
of the Warrant Agreements (or the common stock to be issued upon exercise of the
Warrant Agreements) so as to bring the issuance of the Warrant Agreements within
the registration provisions of the Securities Act or any other Securities Laws;
and (g) all prior offerings and sales of securities of ART were in compliance
with all applicable Securities Laws.
     Section 3.51 Representations and Warranties.
     The representations and warranties contained herein, required by or
identified in this Agreement and the other Credit Documents and the review and
inquiries made on behalf of the Credit Parties in connection therewith have all
been made by Persons having the requisite expertise, knowledge and background to
provide such representations and warranties. On the Borrowing Date for each
Extension of Credit and on each day that Collateral remains subject to this
Agreement and the Credit Documents, the Credit Parties shall be deemed to
restate and make each of the representations and warranties made by it in this
Article III and in Schedule 1.1(c) of this Agreement.
ARTICLE IV
CONDITIONS PRECEDENT
     Section 4.1 Conditions to Restatement Date.
     This Agreement shall become effective upon, and the obligation of each
Lender to make the Term Loans and the initial Revolving Loans (if any) on the
Restatement Date, is subject to, the satisfaction of the following conditions
precedent:
     (a) Execution of Credit Agreement; Credit Documents and Lender Consents.
The Administrative Agent shall have received (i) counterparts of this Agreement,
executed by a duly authorized officer of each party hereto, (ii) for the account
of each Revolving Lender requesting a promissory note, a Revolving Note,
(iii) for the account of each Term Loan Lender requesting a promissory note, a
Term Loan Note, (iv) counterparts of the Security Documents, in each case
conforming to the requirements of this Agreement and executed by duly authorized
officers of the Credit Parties or other Person, as applicable, (vi) counterparts
of any other Credit Document, executed by the duly authorized officers of the
parties thereto and (vii) executed consents, in the form of Exhibit 4.1(a), from
each Lender authorizing the Administrative Agent to enter this Credit Agreement
on their behalf.
     (b) Authority Documents. The Administrative Agent shall have received the
following:
     (i) Authority Documents. Original certified Authority Documents of each
Credit Party certified (A) by a Responsible Officer of such Credit Party
(pursuant to the Closing Officer’s Certificate) as of the Restatement Date to be
true and correct and in

73



--------------------------------------------------------------------------------



 



force and effect as of such date, and (B) in the case of the articles of
incorporation, certificates of formation or other Authority Documents filed with
a Governmental Authority, to be true and complete as of a recent date by the
appropriate Governmental Authority of the state of its incorporation or
organization, as applicable.
     (ii) Resolutions. Copies of resolutions of the board of directors or
comparable managing body of each Credit Party approving and adopting the Credit
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by a Responsible Officer of such Credit Party
(pursuant to the Closing Officer’s Certificate) as of the Restatement Date to be
true and correct and in force and effect as of such date.
     (iii) Good Standing. Original certificates of good standing, existence or
its equivalent with respect to each Credit Party certified as of a recent date
by the appropriate Governmental Authorities of the state of incorporation or
organization.
     (iv) Incumbency. An incumbency certificate of each Credit Party certified
by a Responsible Officer (pursuant to the Closing Officer’s Certificate) to be
true and correct as of the Restatement Date.
     (c) Legal Opinion of Counsel. The Administrative Agent shall have received
one (1) or more Opinions of Counsel (including, if requested by the
Administrative Agent, local counsel opinions) of counsel for the Credit Parties,
dated the Restatement Date and addressed to the Administrative Agent and the
Lenders, in form and substance acceptable to the Administrative Agent (which
shall include, without limitation, opinions with respect to the due organization
and valid existence of each Credit Party, opinions as to perfection of the Liens
granted to the Administrative Agent pursuant to the Security Documents and
opinions as to the non-contravention of the Credit Parties’ organizational
documents and Material Contracts).
     (d) Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:
     (i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Credit Party, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist (or
the same have been appropriately terminated) other than Permitted Liens and
(B) tax lien, bankruptcy, judgment and pending litigation searches, the results
of which shall be acceptable to the Administrative Agent in its discretion;
     (ii) completed UCC financing statements for each appropriate jurisdiction
as is necessary, in the Administrative Agent’s discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
     (iii) stock or membership certificates, if any, evidencing the Equity
Interests pledged to the Administrative Agent pursuant to the Pledge Agreements
and duly executed in blank undated stock or transfer powers;
     (iv) duly executed consents as are necessary, in the Administrative Agent’s
discretion, to perfect the Lenders’ security interest in the Collateral;

74



--------------------------------------------------------------------------------



 



     (v) all Instruments and chattel paper in the possession of any of the
Credit Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s and the Lenders’ security
interest in the Collateral;
     (vi) the Account Control Agreement and the Homewood Account Control
Agreement; and
     (vii) if applicable, executed control agreements necessary to perfect any
Collateral where the perfection thereof is by control.
     (e) Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received, to the extent requested, copies of
insurance policies or certificates and endorsements of insurance evidencing
liability, casualty, property and business interruption insurance meeting the
requirements set forth herein or in the Security Documents.
     (f) Account Designation Notice. The Administrative Agent shall have
received the executed Account Designation Notice in the form of Exhibit 1.1(a)
hereto.
     (g) Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing with respect to the Loans to be made on the Restatement
Date, together with all other documents, agreements or instruments required by
Section 4.2.
     (h) Consents. The Administrative Agent shall have received evidence that
all boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the Transactions have been
obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
the foregoing.
     (i) Compliance with Laws. The financings and other Transactions
contemplated hereby shall be in compliance with all Requirements of Law
(including all applicable Securities Laws and banking laws, rules and
regulations).
     (j) Bankruptcy. There shall be no Insolvency Proceedings pending with
respect to any Credit Party or any Affiliate or Subsidiary thereof.
     (k) [Reserved].
     (l) Financial Statements. The Administrative Agent and the Lenders shall
have received copies of the financial statements referred to in Section 3.1,
each in form and substance satisfactory to it.
     (m) No Material Adverse Change. No Material Adverse Effect shall have
occurred.
     (n) Closing Officer’s Certificate. The Administrative Agent shall have
received a Closing Officer’s Certificate executed by a Responsible Officer of
each of the Credit Parties as of the Restatement Date, substantially in the form
of Exhibit 4.1(n) stating, among other things, that (i) there does not exist any
pending or ongoing, action, suit, investigation, litigation or proceeding in any
court or before any other Governmental Authority (A) affecting this Agreement or
the other Credit Documents, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Restatement Date or (B) that purports to
affect any Credit Party or any of its

75



--------------------------------------------------------------------------------



 



Subsidiaries or Affiliates, or any transaction contemplated by the Credit
Documents, which action, suit, investigation, litigation or proceeding could
reasonably be expected to have a Material Adverse Effect, that has not been
settled, dismissed, vacated, discharged or terminated prior to the Restatement
Date, (ii) immediately after giving effect to this Agreement, the other Credit
Documents, and all the Transactions contemplated to occur on such date, (A) no
Default or Event of Default exists, (B) all representations and warranties
contained herein and in the other Credit Documents and in any other document,
agreement, statement, affirmation, certificate, notice, report or financial or
other statement delivered in connection therewith are true and correct, and
(C) ART is in compliance with each of the Financial Covenants set forth in
Section 5.9, (iii) each of the other conditions precedent in Sections 4.1 and
4.2 have been satisfied, except to the extent the satisfaction of any such
condition is subject to the judgment or discretion of the Administrative Agent
or any Lender and (iv) each of the Borrowers is Solvent before and after giving
effect to the initial borrowings under the Credit Documents.
     (o) Patriot Act Certificate. At least five (5) Business Days prior to the
Restatement Date, the Administrative Agent shall have received a certificate
satisfactory thereto, substantially in the form of Exhibit 4.1(o), for benefit
of itself and the Lenders, provided by the Credit Parties that sets forth
information required by the Patriot Act including, without limitation, the
identity of the Credit Parties, the name and address of the Credit Parties and
other information that will allow the Administrative Agent or any Lender, as
applicable, to identify the Credit Parties in accordance with the Patriot Act.
     (p) Material Contracts. To the extent requested by the Administrative
Agent, the Administrative Agent shall have received true and complete copies,
certified, in the Closing Officer’s Certificate, as true and complete, of all
requested Material Contracts, together with all exhibits and schedules.
     (q) Power of Attorney. The Administrative Agent shall have received duly
executed powers of attorney in the form attached as Exhibit 4.1(q)(i) and
Exhibit 4.1(q)(ii), as applicable, from each Borrower and each pledgor under a
Pledge Agreement.
     (r) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and
Section 2.3.
     (s) Additional Matters. All other documents and legal matters in connection
with the transactions contemplated by this Agreement and the other Credit
Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.
     Section 4.2 Conditions to All Extensions of Credit.
     The obligation of each Lender to make any Extension of Credit hereunder,
including the obligation of each Lender to make the Term Loan on the Funding
Date and the pledge by any Borrower of any Collateral, in each case is subject
to the following conditions:
     (a) Representations and Warranties. The representations and warranties made
by the Credit Parties herein, in the Credit Documents, in any schedule to the
Credit Documents, in the Mortgage Documents and which are contained in any
certificate, document, report or notice furnished at any time under or in
connection herewith or the other Credit Documents shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct and (ii) with respect to representations and warranties that do not
contain a materiality

76



--------------------------------------------------------------------------------



 



qualification, be true and correct in all material respects, in each case on and
as of the date of such Extension of Credit as if made on and as of such date.
     (b) No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Agreement.
     (c) Compliance with Commitments. Before and immediately after giving effect
to the making of any such Extension of Credit (and the application of the
proceeds thereof), (i) the sum of the aggregate principal amount of outstanding
Revolving Loans shall not exceed the Revolving Committed Amount then in effect
and (ii) the Availability shall not be negative.
     (d) Additional Conditions to Revolving Loans. If a Revolving Loan is
requested, all requirements and conditions set forth in Section 2.1 or other
applicable Sections of this Agreement shall have been satisfied.
     (e) Requirement of Law. No Requirement of Law shall prohibit or render it
unlawful, and no order, judgment or decree of Governmental Authority shall
prohibit, enjoin or render it unlawful, to enter into such Extension of Credit
in accordance with the provisions hereof or any other transaction contemplated
herein.
     (f) Confirmation. The Borrowers shall have delivered a Confirmation, via
Electronic Transmission, in accordance with the procedures set forth in
Sections 2.1 and 2.2, and the Administrative Agent shall have determined that
the Mortgage Asset described in such Confirmation is an Eligible Asset, shall
have approved in writing in its discretion the pledge of the related Eligible
Asset and the related Loan, if applicable (which approvals shall be evidenced by
the Administrative Agent’s execution of the related Confirmation), and shall
have obtained all necessary internal credit and other approvals for such
Extension of Credit. With respect to requirements for additional Revolving Loans
on existing Revolving Loan Collateral under Section 2.1(b)(iv), all requirements
and conditions of such Section are satisfied.
     (g) Compliance Certificate. The Administrative Agent shall have received a
Compliance Certificate in the form of Exhibit 1.1(i) from a Responsible Officer
of the Credit Parties.
     (h) Due Diligence. Subject to the Administrative Agent’s right to perform
one or more Due Diligence Reviews pursuant to Section 10.27, the Administrative
Agent shall have completed its due diligence review of the Mortgage Asset File
and the Underwriting Package for each Mortgage Asset and such other documents,
records, agreements, instruments, mortgaged properties or information relating
to such Mortgage Asset as the Administrative Agent in its discretion deems
appropriate to review and such review shall be satisfactory to the
Administrative Agent in its discretion.
     (i) Servicing Agreements. With respect to any Eligible Asset to be pledged
hereunder on the related Borrowing Date that is not serviced by a Borrower, the
applicable Borrower shall have provided to the Administrative Agent copies of
the related Servicing Agreements and the Pooling and Servicing Agreements,
certified as true, correct and complete copies of the originals, together with
Servicer Redirection Notices fully executed by the applicable Borrower and the
Servicer or PSA Servicer, as applicable, or such other evidence satisfactory to
the Administrative Agent in its discretion that the applicable Servicer or PSA

77



--------------------------------------------------------------------------------



 



Servicer has been instructed to deliver all Income with respect to the
Collateral to the Collection Account, which instructions may not be modified
without the Administrative Agent’s prior written consent.
     (j) Fees and Expenses. The Administrative Agent shall have received all
fees and expenses of the Administrative Agent, the Lenders and counsel to the
Administrative Agent due hereunder and under the Fee Letter and, to the extent
the Borrowers are required hereunder to reimburse the Administrative Agent for
such amounts, the Administrative Agent shall have received the reasonable costs
and expenses incurred by them in connection with the entering into of any
Extension of Credit hereunder, including, without limitation, costs associated
with due diligence recording or other administrative expenses necessary or
incidental to the execution of any transaction hereunder, which amounts, at the
Administrative Agent’s option, may be withheld from the sale proceeds of any
Extension of Credit hereunder.
     (k) Material Adverse Change. There shall not have occurred a material
adverse change in the financial condition of the Administrative Agent or any
Lender that affects (or can reasonably be expected to affect) materially and
adversely the ability of the Administrative Agent or any Lender to fund its
obligations under this Agreement and no Material Adverse Effect shall have
occurred.
     (l) Trust Receipt. For each Non–Table Funded Mortgage Asset, the
Administrative Agent shall have received from the Custodian on or before each
Borrowing Date a Trust Receipt (along with a completed Mortgage Asset File
Checklist attached thereto) and an Asset Schedule and Exception Report with
respect to the Basic Mortgage Asset Documents for each Eligible Asset, in each
case dated the Borrowing Date, duly completed and, in the case of the Asset
Schedule and Exception Report, with exceptions acceptable to the Administrative
Agent in its discretion in respect of Eligible Assets to be pledged hereunder on
such Business Day. In the case of a Table Funded Mortgage Asset, the
Administrative Agent shall have received on the related Borrowing Date the Table
Funded Trust Receipt and all other items described in the second (2nd) sentence
of Subsection 2.1(b)(6), each in form and substance satisfactory to the
Administrative Agent in its discretion, provided that the Administrative Agent
subsequently receives the items described in Subsections 2.1(b)(4) and (6) and
the other delivery requirements under the Custodial Agreement on or before the
date and time specified herein and therein, which items shall be in form and
substance satisfactory to the Administrative Agent in its discretion. In the
case of Term Loans, the Custodian shall have possession of all Mortgage Loan
Documents for the Term Loan Collateral and the Administrative Agent shall be in
receipt of Trust Receipts for the Term Loan Collateral and all other conditions
under the Custodial Agreement are satisfied with respect to such Term Loan
Collateral.
     (m) Release Letters. The Administrative Agent shall have received from the
applicable Borrower a Warehouse Lender’s Release Letter (or such other form
acceptable to the Administrative Agent), if applicable, or a Borrower’s Release
Letter (or such other form acceptable to the Administrative Agent) covering each
Eligible Asset to be pledged to the Administrative Agent.
     (n) Covenants and Agreements. On and as of such day, the Credit Parties and
the Custodian shall have performed all of the covenants and agreements and
satisfied all other conditions contained in the Credit Documents to be performed
or satisfied by such Person on or prior to such day.

78



--------------------------------------------------------------------------------



 



     (o) Irrevocable Instruction. The Administrative Agent shall have received
evidence satisfactory to the Administrative Agent that, in connection with any
Required Payment, the payor thereof has been instructed to deliver the Net Cash
Proceeds to the Collection Account, which instructions may not be modified
without the prior written consent of the Administrative Agent.
     (p) Certificates of Good Standing. If applicable and to the extent required
for the Administrative Agent or any Lender to assert its rights with respect to
an Eligible Asset, a certification of good standing for the Borrowers in each
jurisdiction where the Underlying Mortgaged Property is located.
     (q) Power of Attorney. To the extent there are additional Borrowers other
than the initial Borrowers, the additional Borrowers shall each deliver to the
Administrative Agent a duly executed power of attorney in the form attached as
Exhibit 4.1(q), a Joinder Agreement in form and substance satisfactory to the
Administrative Agent in its discretion and all other agreements, documents,
certifications, UCC financing statements and Opinions of Counsel required of the
Borrowers hereunder at the Restatement Date or under the Joinder Agreement.
     (r) Control Agreements. With respect to any Mortgage Asset or collateral
for a Mortgage Asset that is an uncertificated security (as defined in the UCC),
securities entitlement (as defined in the UCC) or is held in a securities
account (as defined in the UCC), the Borrower shall provide to the
Administrative Agent a control agreement, which shall be acceptable to the
Administrative Agent in its discretion and shall be delivered to the Custodian
under the Custodial Agreement, executed by the issuer of the Mortgage Asset or
the collateral for the Mortgage Asset or the related securities intermediary (as
defined in the UCC), as applicable, granting control (as defined in the UCC) of
such Mortgage Asset or collateral for such Mortgage Asset to the Administrative
Agent and providing that, after an Event of Default, the Administrative agent
shall be entitled to notify the issuer or securities intermediary, as
applicable, that such issuer or securities intermediary shall comply exclusively
with the instructions or entitlement orders (as defined in the UCC), as
applicable, of the Administrative Agent without the consent of the Borrower or
any other Person and no longer follow the instructions or entitlement orders, as
applicable, of the Borrower or any other Person (other than the Administrative
Agent).
     (s) Consents. Any and all consents, approvals and waivers applicable to the
Collateral shall have been obtained.
     (t) Custodial Agreement Insurance. The Administrative Agent shall be in
receipt of the evidence of insurance (if any) required by Section 9.1 of the
Custodial Agreement.
     (u) Pledge Provisions. To the extent the Mortgage Loan Documents for the
related Eligible Asset contain notice, cure and other provisions in favor of a
pledgee of the Eligible Asset under a repurchase or warehouse facility, the
applicable Borrower shall provide evidence to the Administrative Agent that the
applicable Borrower has given notice to the applicable Persons of the
Administrative Agent’s interest in such Eligible Asset and otherwise satisfied
any other applicable requirements under such pledgee provisions so that the
Administrative Agent is entitled to receive the benefits and exercise the rights
of a pledgee under the terms of such pledgee provisions contained in the related
Mortgage Loan Documents.
     (v) Existing Indebtedness of the Borrowers. All of the existing
Indebtedness for borrowed money of the Borrowers (other than Arbor Realty and
ARSR) (other than Indebtedness

79



--------------------------------------------------------------------------------



 



permitted to exist pursuant to Section 6.1 and the Working Capital Facility)
shall be repaid in full and all security interests related thereto shall be
terminated on or prior to the Restatement Date.
     (w) Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing with respect to the Loans to be made on each Borrowing Date,
together with all other documents, agreements or instruments required by this
Section.
     (x) Documents, Reports, Certifications, Etc. The Administrative Agent shall
have received all such other and further documents, reports, certifications,
approvals and opinions of Counsel as the Administrative Agent in its discretion
shall reasonably require.
     The failure of any Credit Party, as applicable, to satisfy any of the
foregoing conditions precedent in respect of any Extension of Credit shall,
unless such failure was expressly waived in writing by the Administrative Agent
on or prior to the related Borrowing Date, give rise to a right of the
Administrative Agent, which right may be exercised at any time on the demand of
the Administrative Agent, to rescind the related Extension of Credit and direct
the Borrowers to pay to the Administrative Agent as agent for the Secured
Parties an amount equal to the outstanding principal amount of such Extension of
Credit, accrued interest and other amounts due in connection therewith during
any such time that any of the foregoing conditions precedent were not satisfied.
     Each request for an Extension of Credit and each acceptance by the
Borrowers of any such Extension of Credit shall be deemed to constitute
representations and warranties by the Credit Parties as of the date of the
request and as of the date of such Extension of Credit that the conditions set
forth in Sections 4.1 and 4.2 have been satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
     Each of the Credit Parties hereby covenants and agrees that on the
Restatement Date, and thereafter (a) for so long as this Agreement is in effect,
(b) until the Commitments have terminated, and (c) until no Note remains
outstanding and unpaid and the Obligations and all other amounts owing to the
Administrative Agent or any Lender hereunder are paid in full, such Credit Party
shall, and shall cause each of their Subsidiaries (other than in the case of
Sections 5.1 or 5.2 hereof), to:
     Section 5.1 Financial Statements.
     Furnish to the Administrative Agent and each of the Lenders:
     (a) Annual Financial Statements. As soon as available, and in any event
within one hundred twenty (120) calendar days after the end of each fiscal year
of ART, the audited consolidated balance sheets of ART and its Consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for ART and its
Consolidated Subsidiaries for such year, setting forth in each case in
comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of ART
and its Consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP;

80



--------------------------------------------------------------------------------



 



     (b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) calendar days after the end of each fiscal quarter of
ART, the unaudited consolidated and consolidating balance sheets of ART and its
Consolidated Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income and retained earnings and of cash flows for
ART and its Consolidated Subsidiaries for such period and the portion of the
fiscal year through the end of such period, accompanied by a certificate of a
Responsible Officer of ART, which certificate shall state that said consolidated
financial statements fairly present in all material respects the consolidated
financial condition and results of operations of ART and its Consolidated
Subsidiaries in accordance with GAAP, consistently applied, as at the end of,
and for, such period (subject to normal year-end adjustments);
     (c) Annual Operating Budget and Cash Flow. As soon as available, but in any
event not later than one hundred twenty (120) calendar days after the end of
each fiscal year of the Credit Parties, and provided that the disclosure does
not violate any Requirement of Law relating to insider trading, a copy of the
projections of the Credit Parties of the consolidated operating budget and cash
flow budget of the Credit Parties, for the succeeding fiscal year, such
projections to be accompanied by a certificate of a Responsible Officer
certifying that such projections have been prepared in good faith based upon
reasonable assumptions;
     (d) Obligor Operating Statement and Rent Rolls. With respect to each
Mortgage Asset, if provided to any Borrower or any Servicer or PSA Servicer by
the Obligor under any Mortgage Asset, as soon as available, but in any event not
later than forty-five (45) calendar days after the end of each fiscal quarter of
the Borrowers, the operating statement and rent roll for each Underlying
Mortgaged Property; provided, however, the Administrative Agent reserves the
right in its reasonable discretion to request such information on a monthly
basis (to be provided no later than thirty (30) calendar days after the end of
each month);
     (e) Obligor Balance Sheet. With respect to each Mortgage Asset, if provided
to any Borrower, Servicer or PSA Servicer by the Obligor under any Mortgage
Asset, as soon as available, but in any event not later than thirty (30)
calendar days after receipt thereof, the annual balance sheet with respect to
such Obligor; and
     (f) Securitization Report. With respect to each Mortgage Asset, as soon as
available but in any event not later than thirty (30) calendar days after
receipt thereof, (A) the related monthly securitization report, if any, and any
other reports delivered under any Servicing Agreement or any Pooling and
Servicing Agreements to any Credit Party, if any, and, (B) within thirty
(30) calendar days after the end of each quarter, a copy of the standard monthly
exception report prepared by any Credit Party in the ordinary course of business
in respect of the related Mortgage Assets or Underlying Mortgaged Property;
all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3, provided that any financial statements delivered with
respect to an Obligor under any Mortgage Asset may be delivered to the
Administrative Agent in the form received.
     Notwithstanding the foregoing, financial statements and reports required to
be delivered pursuant to the foregoing provisions of this Section may be
delivered by Electronic Transmission and if so, shall be

81



--------------------------------------------------------------------------------



 



deemed to have been delivered on the date on which the Administrative Agent
receives such reports from the Borrowers through electronic mail; provided that,
upon the Administrative Agent’s request, the Borrowers shall provide paper
copies of any documents required hereby to the Administrative Agent.
     Section 5.2 Certificates; Other Information.
Furnish to the Administrative Agent and each of the Lenders:
     (a) Accountants’ Certificate. Concurrently with the delivery of the
financial statements referred to in Section 5.1(a) above, a certificate of the
independent certified public accountants reporting on such financial statements
stating that in making the examination necessary therefor no knowledge was
obtained of any Default or Event of Default, except as specified in such
certificate.
     (b) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 5.1(a) and (b) and in connection with the
delivery of each Notice of Borrowing and each Extension of Credit, a Compliance
Certificate from a Responsible Officer of each Credit Party, which Compliance
Certificate shall, among other things, on a quarterly basis describe in detail
the calculations supporting the Responsible Officer’s certification of ART’s
compliance with the Financial Covenants.
     (c) Updated Schedules. Concurrently with or prior to the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, (i) an
updated copy of Schedule 3.3 and Schedule 3.12 if the Borrowers or any of their
Subsidiaries have formed or acquired a new Subsidiary since the Restatement Date
or since such Schedule was last updated, as applicable, (ii) an updated copy of
Schedule 3.23 if any new Material Contract has been entered into since the
Restatement Date or since Schedule 3.23 was last updated, as applicable,
together with a copy of each new Material Contract to the extent as requested by
the Administrative Agent.
     (d) Calculations. (i) Within ninety (90) days after the end of each fiscal
year of the Credit Parties, a certificate containing information including the
amount of all dividends paid and Equity Issuances that were made or engaged in
during the prior fiscal year and amounts received in connection with any
Extraordinary Receipt during the prior fiscal year, (ii) at such time as the
Administrative Agent shall request and, in any event, within five (5) Business
Days of the end of each calendar month, a Compliance Certificate regarding
compliance with the Availability and the calculation thereof and/or any update
that the Administrative Agent may request with respect to the Compliance
Certificate, and (iii) promptly upon entering into an engagement letter or
commitment or otherwise documenting any proposed Equity Issuance, a notice
containing information regarding any proposed Equity Issuance, including,
without limitation, the parties involved, the expected closing date, the amount
to be received in connection therewith and such other information as the
Administrative Agent may request in its discretion.
     (e) Proposed Transactions. (i) Upon request, any and all information,
documents and reports regarding any proposed Trust Preferred Debt as the
Administrative Agent may require in its reasonable discretion, and (ii) as soon
as possible and in any event within thirty (30) days after the closing of any
proposed Trust Preferred Debt, fully executed copies of all loan documentation
for any such Permitted Repurchase Facility or proposed Trust Preferred Debt.
     (f) Collateral. With respect to the Collateral, any future Collateral and
the Required Payments, any and all material documents, certificates, agreements,
instruments, reports or notices received by or available to any Credit Party or
any Subsidiary or Affiliate within three (3)

82



--------------------------------------------------------------------------------



 



Business Days of the receipt or availability thereof, and any information,
documents and reports as the Administrative Agent may require in its discretion.
     (g) Reports. (i) Within forty-five (45) days of the end of each calendar
quarter, the Borrowers shall provide the Administrative Agent with a quarterly
report, which report shall include, among other items, a summary of the
Borrowers’ delinquency and loss experience with respect to Mortgage Assets
serviced by any Borrower or any Servicer or PSA Servicer or any designee of the
foregoing, the Borrowers’ internal risk rating, the borrower’s, any Servicer’s
or any PSA Servicer’s surveillance reports on the Mortgage Assets, and, to the
extent provided to any Borrower or any Servicer or PSA Servicer by the Obligors
under any Mortgage Assets, operating statements, the occupancy status of such
Underlying Mortgaged Property and other property level information, and (ii) on
a monthly basis, within ten (10) days of receipt or preparation thereof by any
Borrower, any Servicer or PSA Servicer, any remittance, servicing and/or
exception reports with respect to the servicing of any Mortgage Assets or the
Underlying Mortgaged Properties and any other report delivered under any
Servicing Agreement or Pooling and Servicing Agreement, plus any such additional
reports as the Administrative Agent may reasonably request with respect to any
Borrower or any Servicer or PSA Servicer servicing portfolio or pending
originations of Mortgage Assets.
     (h) Mortgage Asset Data Summary. No later than the fifteenth (15th) day of
each month, with respect to each Mortgage Asset, a Mortgage Asset Data Summary,
substantially in the form of Exhibit 5.2(h) (“Mortgage Asset Data Summary”),
shall be properly completed by the Borrowers and delivered to the Administrative
Agent.
     (i) Mortgage Assets. The Borrowers shall promptly deliver or cause to be
delivered to the Administrative Agent (i) any report or material notice received
by any Borrower, any Servicer or any PSA Servicer from any Obligor under
Collateral promptly following receipt thereof and (ii) any other such document
or information relating to the Collateral as the Administrative Agent may
reasonably request in writing from time to time.
     (j) Underwriting Package. Promptly, any modifications or additions to the
items contained in the Underwriting Package.
     (k) Reports; SEC Filings; Regulatory Reports; Press Releases; Etc. Promptly
upon their becoming available, (i) copies of all reports (other than those
provided pursuant to Section 5.1 and those which are of a promotional nature)
and other financial information which any Credit Party or any Subsidiary or
Affiliate sends to its shareholders, (ii) copies of all reports and all
registration statements and prospectuses, if any, which any Credit Party or any
Subsidiary or Affiliate may make to, or file with, the SEC (or any successor or
analogous Governmental Authority) or any securities exchange or other private
regulatory authority, (iii) all material regulatory reports, (iv) all press
releases and other statements made available by any of the Credit Parties or any
Subsidiary or Affiliate to the public concerning material developments in the
business of any of the Credit Parties, (v) to the extent not prohibited by
Requirements of Law, copies of all documents that the Credit Parties or any
Subsidiary or Affiliate thereof are required to file with any regulatory body in
accordance with its regulations, and (vi) any non-routine correspondence or
official notices received by any Credit Party or any Subsidiary or Affiliate of
a Credit Party from any Governmental Authority which regulates the operations of
any Credit Party or any Subsidiary or Affiliate of a Credit Party which is
likely to have a Material Adverse Effect.
     (l) Management Letters; Etc. Promptly upon receipt thereof, a copy or
summary of any other report, “management letter” or similar report submitted by
independent accountants to

83



--------------------------------------------------------------------------------



 



any Credit Party or any of their Subsidiaries in connection with any annual,
interim or special audit of the books of such Person.
     (m) Pledged Mortgage Asset Certificate. Within ten (10) days of the end of
each calendar month, the Borrowers shall provide the Administrative Agent with a
monthly report, which report shall include, among other items, all proposed
repayments, prepayments and sales of the Pledged Mortgage Assets, which schedule
shall be acceptable to the Administrative Agent in its discretion.
     (n) General Information. Promptly, such additional financial and other
information as the Administrative Agent or any Lender may from time to time
reasonably request.
     Section 5.3 Payment of Taxes and Other Obligations.
     Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, subject, where applicable, to specified
grace periods, (a) all of its taxes (Federal, state, local and any other Taxes)
and (b) all of its other obligations and liabilities of whatever nature in
accordance with industry practice and (c) any additional costs that are imposed
as a result of any failure to so pay, discharge or otherwise satisfy such Taxes,
obligations and liabilities, except when the amount or validity of any such
Taxes, obligations and liabilities is currently being contested in good faith by
appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Credit Parties.
     Section 5.4 Conduct of Business and Maintenance of Existence.
     Continue to engage in business of the same general type as now conducted by
it on the Closing Date and preserve, renew and keep in full force and effect its
corporate or other formative existence and good standing, take all action to
maintain all rights, privileges, licenses and franchises necessary, required or
desirable in the normal conduct of its business and to maintain its goodwill and
comply with all Contractual Obligations and Requirements of Law.
     Section 5.5 Maintenance of Property; Insurance.
     (a) Keep all material Property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted).
     (b) Maintain with financially sound and reputable insurance companies
liability, casualty, property and business interruption in at least such amounts
and against at least such risks as are usually insured against in the same
general area by companies engaged in the same or a similar business; and furnish
to the Administrative Agent, upon the request of the Administrative Agent, full
information as to the insurance carried.
     Section 5.6 Inspection of Property; Books and Records; Discussions.
     Keep proper books, records and accounts in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired, and to discuss the business, operations, properties, financial
conditions and other conditions of the Credit Parties and their Subsidiaries and
Affiliates with officers and

84



--------------------------------------------------------------------------------



 



employees of the Credit Parties and their Subsidiaries and Affiliates and with
its independent certified public accountants.
     Section 5.7 Notices.
     Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender):
     (a) promptly, but in any event within two (2) Business Days after any
Credit Party knows thereof, the occurrence of any Default or Event of Default;
     (b) promptly, (i) any default or event of default under any Contractual
Obligation, Indebtedness or Guarantee Obligation of any Credit Party or any of
its Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim in excess
of $5,000,000, (ii) any material default or event of default (beyond any
applicable notice and cure period) related to any Collateral or Required Payment
or (iii) any default or event of default under any Credit Party-Related
Obligations.
     (c) promptly, any litigation, or any investigation or proceeding known or
threatened to any Credit Party (i) affecting any Credit Party or any of its
Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim in excess
of $750,000 or involving injunctions or requesting injunctive relief by or
against any Credit Party or any Subsidiary of any Credit Party, (ii) affecting
or with respect to this Agreement, any other Credit Document, any security
interest or Lien created under any Security Document, any Collateral or any
Required Payment, (iii) involving an environmental claim or potential liability
under Environmental Laws which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iv) by any
Governmental Authority relating to the Credit Parties or any Subsidiary thereof
and alleging fraud, deception or willful misconduct by such Person;
     (d) of any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against any Credit Party that could reasonably
be expected to have a Material Adverse Effect;
     (e) of any attachment, judgment, levy or order exceeding $750,000 that may
be assessed against or threatened against any Credit Party, or of any Lien or
claim asserted against any Collateral, other than Permitted Liens;
     (f) as soon as possible and in any event within thirty (30) days after any
Credit Party knows or has reason to know thereof: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC (other than a Permitted Lien) or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or any
Credit Party, any Commonly Controlled Entity or any Multiemployer Plan, with
respect to the withdrawal from, or the terminating, Reorganization or Insolvency
of, any Plan;
     (g) promptly after becoming aware of the occurrence of any Internal Control
Event;

85



--------------------------------------------------------------------------------



 



     (h) promptly, any notice of any violation received by any Credit Party from
any Governmental Authority including, without limitation, any notice of
violation of Environmental Laws; and
     (i) promptly upon notice or knowledge thereof, notice of any change in
ART’s or ARSR’s status as a REIT or ART’s membership or good standing on any
recognized securities exchange;
     (j) promptly upon notice or knowledge thereof, notice of the conveyance,
sale, lease, assignment, transfer or other disposition (any such transaction, or
related series of transactions, a “Sale”) of any Property, business or assets of
any Credit Party or any Subsidiary whether now owned or hereafter acquired, with
the exception of (A) this Agreement, (B) any Sale of Property by any Credit
Party or any Subsidiary that is not material to the conduct of its business and
is effected in the ordinary course of business, (C) any sale to a Consolidated
Subsidiary, and (D) sales by ARSR or any special purpose entity Subsidiary of
ARSR of loans, participations and/or preferred or common equity interests
(including, without limitation, any sale under any other repurchase facility or
pledge or collateral assignment under any warehouse facility);
     (k) promptly upon notice or knowledge thereof, notice of the establishment
of a rating assigned to the long-term unsecured debt issued by any Credit Party
by Moody’s or S&P (or other rating agency acceptable to the Administrative
Agent) and of any downgrade in such rating once established;
     (l) with respect to any Collateral hereunder, promptly upon receipt of
notice or knowledge that the Underlying Mortgaged Property has been damaged by
waste, fire, earthquake or earth movement, flood, tornado or other casualty, or
otherwise damaged so as to affect adversely the Asset Value of such Collateral;
     (m) promptly upon notice or knowledge thereof, provide written notice to
the Administrative Agent of any loss, expected loss or material change in the
value of any Collateral, any Required Payment, any Property or asset of any
Credit Party or a Subsidiary (to the extent that such loss with respect to any
such Property or asset could reasonably be expected to have a Material Adverse
Effect), or any other event or change in circumstances or expected event or
change in circumstances that could reasonably be expected to result (A) in a
default with respect to any Mortgage Asset included in the Collateral, or (B) in
a material decline in value or cash flow of any Collateral, any Underlying
Mortgaged Property for any Collateral, any Required Payment or any Property or
asset of a Credit Party or a Subsidiary (to the extent that such event or change
with respect to any such Property or asset could reasonably be expected to have
a Material Adverse Effect);
     (n) the Borrowers shall provide written notice to the Administrative Agent
at least ten (10) days prior to any Credit Party or any Affiliate or Subsidiary
thereof acquiring any interest that would be senior in priority to any existing
Mortgage Asset that is included in the Collateral; and
     (o) promptly, any other development or event which could reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take

86



--------------------------------------------------------------------------------



 



with respect thereto. In the case of any notice of a Default or Event of
Default, the Borrowers shall specify that such notice is a Default or Event of
Default notice on the face thereof.
     Section 5.8 Environmental Laws.
     (a) Except as could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, comply with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws and obtain and comply with and maintain, and
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws;
     (b) Except as could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings; and
     (c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Credit Parties or any of
their Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. The provisions of this Section shall
survive the termination of this Agreement and the payment in full of the
Obligations.
     Section 5.9 Financial Covenants.
ART shall comply with the following Financial Covenants:
     (a) Maintenance of Liquidity. ART shall not permit, for any calendar
quarter, Liquidity for such Test Period to be less than $7,500,000, all of which
shall consist of cash or Cash Equivalents; provided, however, that such
$7,500,000 shall be reduced for each dollar of cash collateral in excess of
$25,000,000 posted as collateral for a Wachovia Derivatives Contract.
     (b) Maintenance of Tangible Net Worth. ART shall not permit, for any Test
Period, Tangible Net Worth at any time to be less than $150,000,000.
     (c) Maintenance of Ratio of Net Total Liabilities to Adjusted Tangible Net
Worth. ART shall not permit, for any Test Period, the ratio of its Net Total
Liabilities to Adjusted Tangible Net Worth at any time to be greater than 4:5 to
1:0.
     (d) Payout Restrictions. For any calendar year, ART shall not make dividend
or distribution payments in excess of 100% of taxable income; provided, that,
except as set forth in clause (o) of the Fee Letter with respect to any New
Stock Class, for so long as (x) the

87



--------------------------------------------------------------------------------



 



Obligations outstanding under this Agreement exceed $210,000,000, (y) the
Obligations outstanding under the Working Capital Facility exceed $30,000,000
and (y) the Liquidity of ART is less than $35,000,000, all dividend or
distribution payments shall be paid as Equity Interests up to the highest
percentage permitted by the Code to be paid in Equity Interests; provided,
however, nothing in this Section 5.9(d) shall prohibit ART from declaring and
paying dividends in an amount necessary to maintain its status as a REIT.
Notwithstanding the foregoing, in the event that ART mistakenly makes
distributions in excess of 100% of taxable income during any calendar year,
then, so long as such distributions did not exceed 110% of taxable income, such
excess distributions shall not constitute a Default or Event of Default
hereunder but shall be deemed distributions related to the following calendar
year.
     Section 5.10 Additional Credit Parties.
     (a) Additional Borrowers. To the extent any new Borrower is approved by the
Administrative Agent, in its discretion, the Credit Parties shall deliver to the
Administrative Agent, with respect to each new Borrower to the extent
applicable, substantially the same documentation required pursuant to
Sections 4.1 and 5.12 and such other documents or agreements as the
Administrative Agent may reasonably request, including without limitation a
Borrower Joinder Agreement.
     (b) Additional Guarantors. To the extent any new Guarantor is approved by
the Administrative Agent, in its discretion, the Credit Parties shall deliver to
the Administrative Agent, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to
Sections 4.1 and 5.12 and such other documents or agreements as the
Administrative Agent may reasonably request, including without limitation a
Guarantor Joinder Agreement.
     Section 5.11 Compliance with Law.
     (a) Comply with all Requirements of Law (including Environmental Laws and
Securities Laws) and all applicable restrictions imposed by all Governmental
Authorities, applicable to it and the Collateral.
     (b) Comply in all material respects with all Contractual Obligations, all
Indebtedness and all Guarantee Obligations.
     Section 5.12 Pledged Assets.
     With respect to the Collateral, the Credit Parties shall (a) take all
action necessary to perfect, protect and more fully evidence the Administrative
Agent’s first priority perfected security interest in the Collateral, including,
without limitation, (i) filing and maintaining effective financing statements
against the Borrowers and other Credit Parties, as applicable in all necessary
or appropriate filing offices, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, (ii) executing or
causing to be executed such other instruments, notices or control agreements as
may be necessary or appropriate, and (iii) to the extent that anyone other than
Wachovia is the Administrative Agent, entering into a new Account Control
Agreement and Homewood Account Control Agreement, and (b) taking all additional
action that the Administrative Agent may reasonably request to perfect, protect
and more fully evidence the respective interests of the parties to this
Agreement and the Credit Documents in such Collateral. To the extent any
Collateral is created or comes into existence after the Closing Date, the Credit
Parties shall take such actions as the Administrative Agent shall require to
obtain a first priority perfected security interest in such Collateral.

88



--------------------------------------------------------------------------------



 



     Section 5.13 Interest Rate Protection Agreements.
     Each Credit Party shall perform its duties and obligations under and shall
otherwise maintain any existing Interest Rate Protection Agreements to which it
is a party.
     Section 5.14 Account Control Agreement.
     The Borrowers shall maintain the Account Control Agreement and the Homewood
Interest Reserve in full force and effect and shall not amend or modify the
Account Control Agreement or the Homewood Interest Reserve or waive compliance
with any provisions thereunder without the prior written consent of the
Administrative Agent.
     Section 5.15 Further Assurances.
     (a) Public/Private Designation. The Credit Parties will cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Credit Parties to the
Administrative Agent and Lenders (collectively, “Information Materials”)
pursuant to this Article V or the other Credit Documents and will designate
Information Materials (i) that are either available to the public or not
material with respect to the Credit Parties and their Subsidiaries or any of
their respective securities for purposes of applicable Securities Laws as
“Public Information” and (ii) that are not Public Information as “Private
Information”.
     (b) Additional Information. The Credit Parties shall provide such
information regarding the operations, business affairs and financial condition
of the Credit Parties or any of their Subsidiaries or Affiliates as the
Administrative Agent or any Lender may reasonably request.
     (c) Visits and Inspections. The Credit Parties shall permit representatives
of the Administrative Agent or any Lender, from time to time upon prior
reasonable notice and at such times during normal business hours, to visit and
inspect its Properties; inspect, audit and make extracts from its books, records
and files, including, but not limited to, management letters prepared by
independent accountants; and discuss with its principal officers, and its
independent accountants, its business, assets, liabilities, financial condition,
results of operations and business prospects. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at any time without advance notice.
     (d) Intercreditor Agreement. The Credit Parties shall acknowledge and agree
to the Intercreditor Agreement to the extent the Administrative Agent deems that
such Intercreditor Agreement is necessary.
     Section 5.16 Performance and Compliance with Collateral.
     The Credit Parties shall, at their expense, timely and fully perform and
comply (and shall cause their Consolidated Subsidiaries, the Servicers and the
PSA Servicers to timely and fully perform and comply) with all provisions,
covenants and other promises required to be observed by them under the
Collateral and all other agreements related to such Collateral.

89



--------------------------------------------------------------------------------



 



     Section 5.17 Delivery of Income and Required Payments.
     The Credit Parties shall deposit, and shall cause the other Credit Parties,
each of their Subsidiaries and all other Persons to deposit, all Income,
Required Payments and other amounts payable to the Borrowers in respect of the
Collateral or payable to any Credit Party or Subsidiary or Affiliate in respect
of any Required Payment into the Collection Account within two (2) Business Days
of such Person’s receipt thereof. The Borrowers shall deposit, or cause to be
deposited, into the Collection Account, on or before the date required by the
Credit Documents, all other amounts required by the terms of the Credit
Documents. The Credit Parties shall provide the Administrative Agent with fully
executed copies of all Irrevocable Instructions required by this Agreement. The
Credit Parties shall take steps necessary to enforce such Irrevocable
Instructions and shall immediately inform the Administrative Agent of, and
rectify any default, breach, failure or unwillingness to perform thereunder, any
dispute or controversy in connection therewith or any other matter that may,
could or will result in payments not being made as contemplated under the terms
of such Irrevocable Instructions. The Credit Parties shall not, and shall not
permit any Credit Party or any Subsidiary or Affiliate to, modify or revoke or
permit any modifications or revocations of the Irrevocable Instructions without
the Administrative Agent’s prior written consent in its discretion. The
Borrowers shall deliver such other Irrevocable Instructions as the
Administrative Agent may require in its discretion. All distributions from the
Collection Account and the Homewood Interest Reserve shall be made solely in
accordance with the terms, provisions and conditions of this Agreement, the
Account Control Agreement and the Homewood Account Control Agreement.
     Section 5.18 Exceptions.
     The Borrowers shall promptly correct any and all Exceptions set forth on
any Asset Schedule and Exception Report.
     Section 5.19 Distributions in Respect of Collateral.
     If the Credit Parties or any Subsidiary or Affiliate shall receive any
rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for any Collateral, or otherwise in respect thereof, the Credit Parties
shall accept the same as the Administrative Agent’s agent, hold the same in
trust for the Administrative Agent and deliver the same forthwith to the
Administrative Agent (or its designee) in the exact form received, together with
duly executed instruments of transfer, assignments in blank, executed and
undated stock powers in blank and such other documentation as the Administrative
Agent shall reasonably request. If any sums of money or property are paid or
distributed in respect of the Collateral (other than the Obligor Reserve
Payments) and received by any Credit Party or any Subsidiary or Affiliate, the
Credit Parties shall promptly pay or deliver, or caused to be paid or delivered,
such money or property to the Administrative Agent and, until such money or
property is so paid or delivered to the Administrative Agent, hold such money or
property in trust for the Administrative Agent, segregated from other funds of
the Credit Parties, their Subsidiaries and Affiliates and other Persons.
     Section 5.20 REIT Status.
     (a) ART shall at all times continue to be (i) qualified as a REIT as
defined in Section 856 of the Code without giving any effect to any cure or
corrective periods or allowances, (ii) entitled to a dividends paid deduction
under Section 857 of the Code with respect to dividends paid by it with respect
to each taxable year for which it claims a deduction on its Form 1120-REIT filed
with the United States Internal Revenue Service for such year, or the entering
into by it of any material “prohibited transactions” as defined in
Sections 857(b) and 856(c) of the Code, and (iii) a publicly traded company
listed, quoted or traded on and in good standing in respect of any Stock
Exchange and (b) ARSR shall at all times continue

90



--------------------------------------------------------------------------------



 



to be qualified as a REIT, in each case without giving any effect to any cure or
corrective periods or allowances.
     Section 5.21 Equity Issuances.
     The terms and provisions governing Equity Issuances are set forth in the
Fee Letter and are hereby incorporated by reference.
     Section 5.22 Remittance of Prepayments.
     The Borrowers shall remit or cause to be remitted to the Administrative
Agent, with sufficient detail, via Electronic Transmission, to enable the
Administrative Agent to appropriately identify the Collateral to which any
amount remitted applies, all full or partial principal prepayments (regardless
of the source of repayment) on any Collateral that a Borrower, a Servicer or a
PSA Servicer has received or that have been deposited into the Collection
Account no later than two (2) Business Days following the date such prepayment
was received or deposited.
     Section 5.23 Escrow Imbalance.
     The Borrowers shall (to the extent it is acting as a servicer) or shall
cause the Servicer to, no later than five (5) Business Days after learning (from
any source) of any material imbalance in any reserve or escrow account related
to any Collateral, fully and completely correct and eliminate such imbalance,
including, without limitation, depositing its own funds into such account to
eliminate any overdraw or deficit, to the extent required by the applicable
Servicing Agreement (in the case of a Servicer).
     Section 5.24 Separateness.
     Notwithstanding any term contained in this Agreement or the other Credit
Documents to the contrary, each Borrower (other than Arbor Realty and ARSR)
shall (a) own no assets, and shall not engage in any business, other than the
assets and transactions specifically contemplated by this Agreement and the
Credit Documents; (b) not incur any Indebtedness or obligation, secured or
unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation), other than (i) pursuant hereto and under the agreements and
documents evidencing, securing or in any other way related to the Mortgage
Assets and the related Collateral, (ii) customary representations, warranties,
indemnities and other agreements in connection with the origination,
acquisition, servicing, collection, enforcement, financing, participation,
securitization, sale or other disposition of the Mortgage Assets, and
(iii) obligations under zoning and other governmental regulations, rules,
prohibitions and ordinances and proposed restrictions, covenants, conditions,
limitations, easements, rights–of–way and other matters existing of public
record or proposed to be recorded or filed in the future governing or affecting
mortgaged real Property or that may otherwise require the consent of or joinder
by a mortgagee; (c) not make any loans or advances to any Affiliate other than
loans to a Guarantor which are disclosed in writing to and approved in writing
by the Administrative Agent, and shall not acquire obligations or securities of
its Affiliates; (iv) pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) only from its own assets; (d) comply
with the provisions of its Authority Documents; (vi) do all things necessary to
observe organizational formalities and to preserve its existence, and will not
amend, modify or otherwise change its Authority Documents without the consent of
the Administrative Agent; (e) maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates (except that
such financial statements may be consolidated to the extent consolidation is
required under the GAAP consistently applied or as a matter of the Requirements
of Law) and file its own tax returns (except to the extent consolidation is
required or permitted under Requirements of Law); (f) be, and at all times will
hold itself out to the public as, a legal entity separate and distinct from any
other

91



--------------------------------------------------------------------------------



 



entity (including any Affiliate), shall correct any known misunderstanding
regarding its status as a separate entity, shall conduct business in its own
name, and shall not identify itself or any of its Affiliates as a division of
the other; (g) maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations; (h) not engage in or suffer any change of
ownership, dissolution, winding up, liquidation, consolidation or merger in
whole or in part; (i) not commingle its funds or other assets with those of any
Affiliate or any other Person; (j) maintain its accounts separate from those of
any Affiliate or any other Person; (k) shall not hold itself out to be
responsible for the debts or obligations of any other Person; (l) shall not,
without the vote of its Independent Director, (i) file or consent to the filing
of any Insolvency Proceeding with respect to itself, institute any proceedings
under any applicable Insolvency Law or otherwise seek any relief under any
Requirements of Law relating to the relief from debts or the protection of
debtors generally with respect to itself, (ii) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for itself or a substantial portion of its
properties, or (iii) make any assignment for the benefit of it’s creditors;
(m) shall have at all times at least one (1) Independent Director (or such
greater number as required by the Administrative Agent or the Rating Agencies);
(n) shall maintain an arm’s length relationship with its Affiliates;
(o) maintain a sufficient number of employees in light of contemplated business
operations; (p) use separate stationary, invoices and checks; and (q) allocate
fairly and reasonably any overhead for shared office space.
     Section 5.25 Preferred Equity Interests and Equity Assets.
     The Borrowers shall or shall cause each Preferred Equity Grantor and Equity
Asset Grantor to preserve and maintain its legal and valid existence, rights,
franchises, privileges and good standing in the jurisdiction of its formation
and will qualify and remain qualified in good standing in each other
jurisdiction where, due to the nature of its business or Property, such
qualification is necessary. The Borrowers shall provide evidence to the
Administrative Agent, upon request, of the Preferred Equity Grantor’s and Equity
Asset Grantor’s compliance with the requirements of this subsection.
     Section 5.26 Pledge of Repurchased Debt.
     To the extent that any Credit Party or any Affiliate of a Credit Party
repurchases any Indebtedness of any Credit Party or an Affiliate of any Credit
Party using Liquidity or other cash, Cash Equivalents or other funds of any
Credit Party or an Affiliate of any Credit Party (other than proceeds of an
Equity Issuance), the Borrowers shall notify the Administrative Agent at least
fifteen (15) Business Days in advance thereof, pledge such repurchased
Indebtedness to the Administrative Agent on behalf of the Secured Parties and,
to the extent necessary, execute and deliver any documentation (including,
without limitation, amendments to the Credit Documents and opinions of counsel)
as the Administrative Agent may reasonably request in order to perfect the
Administrative Agent’s interest in such additional collateral. Amounts payable
under such pledged repurchased debt shall constitute Income hereunder and shall
be applied in accordance with Section 2.9 hereof. The Administrative Agent and
the Lenders acknowledge that the Borrowers intend to modify (or replace) the
Original Kodiak Indentures and, in connection therewith, exchange the debt
securities issued thereunder for new debt securities of ARSR. The Administrative
Agent and the Lenders agree that such exchange shall not constitute a repurchase
of Indebtedness by ARSR.
     Section 5.27 REO Property.
     The terms and provisions governing REO Property are set forth in the Fee
Letter and are hereby incorporated by reference.

92



--------------------------------------------------------------------------------



 



     Section 5.28 Warrant Opinion.
     No later than August 7, 2009, the Borrowers shall deliver an Opinion of
Counsel, addressed to the Administrative Agent and the Lenders, in form and
substance acceptable to the Administrative Agent, which includes opinions
addressing the Warrants and the Warrant Shares (each as defined in the Warrant
Agreements) and which shall be substantially of the substance set forth in the
e-mail received from Paul Elenio on July 23, 2009 at 4:32 p.m., with no
additional material assumptions or qualifications.
     Section 5.29 Independence of Covenants.
     All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of an Default or
Event of Default if such action is taken or condition exists.
ARTICLE VI
NEGATIVE COVENANTS
     Each of the Credit Parties hereby covenants and agrees that on the
Restatement Date, and thereafter (a) for so long as this Agreement is in effect,
(b) until the Commitments have terminated, (c) until no Note remains outstanding
and unpaid and the Obligations and all other amounts owing to the Administrative
Agent or any Lender hereunder are paid in full, that:
     Section 6.1 Indebtedness.
     No Borrower (other than Arbor Realty and ARSR) will, nor will it permit any
Subsidiary to, contract, create, incur, assume or permit to exist any
Indebtedness or Guarantee Obligations, except:
     (a) Indebtedness arising or existing under this Agreement and the other
Credit Documents;
     (b) Indebtedness of the Borrowers (other than Arbor Realty and ARSR)
existing as of the Restatement Date as referenced in the financial statements
referenced in Section 3.1 (and set out more specifically in Schedule 6.1(b)
hereto) and any renewals, refinancings or extensions thereof in a principal
amount not in excess of that outstanding as of the date of such renewal,
refinancing or extension; and
     (c) Indebtedness and obligations owing under Interest Rate Protection
Agreements or Derivatives Contract entered into in order to manage existing or
anticipated interest rate, exchange rate or commodity price risks related to the
Mortgage Assets and not for speculative purposes.
     Section 6.2 Liens.
     The Credit Parties and the Subsidiaries and Affiliates shall not sell,
pledge, assign or transfer to any other Person, or grant, create, incur, assume,
suffer or permit to exist any Lien on all or any portion of the Collateral or
the Required Payments, other than Permitted Liens, whether now existing or
hereafter transferred hereunder, or any interest therein, and the Credit Parties
and the Subsidiaries and Affiliates shall not sell, pledge, assign or suffer to
exist any Lien, or any circumstance which, if adversely

93



--------------------------------------------------------------------------------



 



determined, would be reasonably likely to give rise to a Lien, on its interest,
if any, hereunder or under the other Credit Documents. Immediately upon notice
to any Credit Party of a Lien or any circumstance which, if adversely determined
would be reasonably likely to give rise to a Lien (other than in favor of the
Administrative Agent or created by or through the Administrative Agent), on all
or any portion of the Collateral or the Required Payments, the Borrowers shall
notify the Administrative Agent and the Borrowers shall further defend the
Collateral and the Required Payments against, and will take such other action as
is necessary to remove, any Lien or claim on or to the Collateral or the
Required Payments (other than any Permitted Liens created under this Agreement
and the Credit Documents), and the Borrowers shall defend the right, title and
interest of the Credit Parties and their Subsidiaries and Affiliates in and to
any of the Collateral and the Required Payments against the claims and demands
of all Persons whomsoever. Notwithstanding the foregoing, if a Credit Party or
any Subsidiary or Affiliate shall grant a Lien on any of the Collateral or
Required Payments in violation of this Section, then it shall be deemed to have
simultaneously granted an equal and ratable Lien on any such Collateral or
Required Payments in favor of the Administrative Agent for the ratable benefit
of the Secured Parties to the extent such Lien has not already been granted to
the Administrative Agent.
     Section 6.3 Nature of Business.
     No Credit Party will, nor will it permit any Subsidiary to, alter the
character of its business in any material respect from that conducted as of the
Closing Date. The Borrowers shall not engage in any activity other than
activities specifically permitted by this Agreement, including, but not limited
to, investment in mortgage loans, mezzanine loans, participations, preferred
equity and other real estate related assets and the purchasing, financing and
holding of commercial mortgage-backed securities and activities incident
thereto.
     Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.
     No Credit Party shall enter into any transaction of merger or consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) or sell all or substantially all of its
assets (other than in connection with a CDO Issuance); provided, however, that
any Credit Party may merge or consolidate with (i) any wholly owned Subsidiary
of such Credit Party, or (ii) any other Person if a Credit Party is the
surviving entity; and provided, further, that, if after giving effect thereto,
no Default or Event of Default would exist hereunder.
     Section 6.5 Repurchase of Debt.
     For any given calendar quarter, no Credit Party and no Affiliate of a
Credit Party shall use any Liquidity, cash, Cash Equivalents or other funds to
repurchase any outstanding Indebtedness of any Credit Party or any Affiliate of
a Credit Party (other than proceeds of an Equity Issuance) in an amount greater
than the lesser of (a) $7,500,000 in the aggregate for such calendar quarter and
(b) 50% of the CDO Equity Distributions (as defined in the Working Capital
Facility Loan Agreement) received by the Credit Parties or their Affiliates in
connection with any CDO Issuance for the previous calendar quarter.
     Section 6.6 Transactions with Affiliates.
     The Credit Parties will not, nor will they permit any Subsidiary to, enter
into any transaction or series of transactions, whether or not in the ordinary
course of business, with any officer, director, shareholder or Affiliate other
than on terms and conditions substantially as favorable as would be obtainable
in a comparable arm’s-length transaction with a Person that is not an officer,
director, shareholder or Affiliate.

94



--------------------------------------------------------------------------------



 



     Section 6.7 Ownership of Subsidiaries; Restrictions.
     The Borrowers (other than Arbor Realty and ARSR) shall not create or own
Subsidiaries without the Administrative Agent’s consent in its discretion. The
Borrowers (other than Arbor Realty and ARSR) will not sell, transfer, pledge or
otherwise dispose of any Equity Interest or other equity interests in any of
their Subsidiaries, nor will they permit any of their Subsidiaries to issue,
sell, transfer, pledge or otherwise dispose of any of their Equity Interest or
other equity interests, except in a transaction permitted by Section 6.4.
     Section 6.8 Corporate Changes; Material Contracts.
     No Credit Party will, nor will it permit any of its Subsidiaries to,
(a) change its fiscal year, (b) amend, modify or change its Authority Documents
in any respect that would impact, impair or affect the Collateral or any
Required Payment or is otherwise adverse to the interests of the Lenders without
the prior written consent of the Administrative Agent; provided that no Credit
Party shall (i)  to the extent permitted under this Agreement, alter its legal
existence or, in one transaction or a series of transactions, merge into or
consolidate with any other entity, or sell all or substantially all of its
assets, (ii) change its state of incorporation or organization, or (iii) change
its registered legal name, without providing thirty (30) days prior written
notice to the Administrative Agent and without filing (or confirming that the
Administrative Agent has filed) such financing statements and amendments to any
previously filed financing statements as the Administrative Agent may require,
(c) except as provided in Section 6.15, amend, modify, cancel or terminate or
fail to renew or extend or permit the amendment, modification, cancellation or
termination of any of its Material Contracts in any respect adverse to the
interests of the Lenders without the prior written consent of the Required
Lenders, (d) change its state of incorporation, organization or formation
without the consent of the Administrative Agent or have more than one state of
incorporation, organization or formation or (e) change its accounting method
(except in accordance with GAAP) in any manner adverse to the interests of the
Lenders without the prior written consent of the Required Lenders.
     Section 6.9 Limitation on Restricted Actions.
     The Borrowers (other than Arbor Realty and ARSR) will not, nor will they
permit any Subsidiary to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any Lien or restriction on the ability of
any such Person to (a) pay dividends or make any other distributions to any
Credit Party on its Equity Interest or with respect to any other interest or
participation in, or measured by, its profits, (b) pay any Indebtedness or other
obligation owed to any Credit Party, (c) make loans or advances to any Credit
Party, (d) sell, lease or transfer any of its Properties to any Credit Party, or
(e) act as a Borrower or Guarantor, to obtain loans or to pledge its assets
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (a)-(d) above) for such Liens or restrictions existing
under or by reason of (i) this Agreement and the other Credit Documents,
(ii) Requirements of Law, or (iii) the Working Capital Facility.
     Section 6.10 Restricted Payments.
     Except as otherwise required or permitted by the Credit Documents, no
Credit Party shall declare or make any payment on account of, or set apart
assets for, a sinking or other analogous fund for the purchase, redemption,
defeasance, retirement or other acquisition of any Equity Interest of any Credit
Party whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or Property or
in obligations of any Credit Party, except that a Credit Party may (i) declare
and pay dividends in an amount necessary to maintain its status as a REIT

95



--------------------------------------------------------------------------------



 



and, (ii) so long as no Default or Event of Default shall have occurred and the
Financial Covenants are satisfied, (a) in the case of ART only, ART may declare
and pay dividends in the amounts permitted by but subject to the terms and
conditions of Section 5.9(d), (b) the Credit Parties may distribute funds among
the Credit Parties and their Consolidated Subsidiaries, (c) in the case of Arbor
Realty only, Arbor Realty may make distributions, in the ordinary course of
business, to Arbor Commercial Mortgage, LLC in respect of the limited
partnership interest of Arbor Realty which Arbor Commercial Mortgage, LLC holds,
and (d) ART may redeem Equity Interests held by Arbor Commercial Mortgage, LLC
for stock in ART (but not for cash), and (e) the Credit Parties may declare and
pay dividends with respect to Equity Issuances as permitted in the Fee Letter.
     Section 6.11 [Reserved].
     Section 6.12 No Further Negative Pledges.
     None of the Borrowers (other than Arbor Realty and ARSR) or any of their
Subsidiaries shall grant, allow or enter into any agreement or arrangement with
any Person that prohibits or restricts, or purports to prohibit or restrict, the
granting of any Lien or other encumbrance on any of the assets or Properties of
the Borrowers (other than Arbor Realty and ARSR) or their Consolidated
Subsidiaries; provided, however, that the foregoing shall not apply to (i) the
negative pledge contained in Section 6.18, (ii) Indebtedness identified on
Schedule 6.1(b) or (iii) any other negative pledge or grant of any Lien or other
encumbrance approved by the Administrative Agent in its discretion.
     Section 6.13 Collateral Not to be Evidenced by Instruments.
     No Credit Party shall take any action to cause all or any portion of the
Collateral that is not, as of the applicable Borrowing Date, evidenced by an
Instrument to be so evidenced except, with the Administrative Agent’s consent,
in connection with the enforcement or collection of such Collateral.
     Section 6.14 Deposits.
     The Credit Parties will not deposit or otherwise credit, or cause or permit
to be so deposited or credited, to the Collection Account or Homewood Interest
Reserve cash or cash proceeds other than (i) in the case of the Collection
Account, Income in respect of Collateral, Cash Collateral and other payments
required to be deposited therein under the Credit Documents, and (ii) in the
case of the Homewood Interest Reserve, the interest reserve amounts for the
Homewood Mortgage Asset.
     Section 6.15 Servicing Agreements.
     The Credit Parties will not materially amend, modify, waive or terminate
any provision of any Servicing Agreement or Pooling and Servicing Agreement
without the prior written consent of the Administrative Agent. Notwithstanding
the foregoing, but subject to the Administrative Agent’s rights under
Article IX, the Borrowers shall have the right to terminate any of the foregoing
upon the occurrence of a material default (beyond any applicable notice and cure
period) of the other party thereto.
     Section 6.16 Extension or Amendment of Collateral.
     Except as provided in Section 9.7, the Borrowers will not extend, amend,
waive or otherwise modify, or permit any Servicer or PSA Servicer (except as
provided in a Pooling and Servicing Agreement) to extend, amend, waive or
otherwise modify the material terms of any Collateral or the Mortgage Loan
Documents related thereto or to exercise the material rights of a holder of said
Collateral, provided that the foregoing shall not prohibit the Borrowers, a
Servicer or a PSA Servicer from

96



--------------------------------------------------------------------------------



 



permitting, prior to a default thereunder, any Obligor to exercise an extension
option contained in any Mortgage Loan Documents. Unless otherwise agreed to by
the Administrative Agent in its discretion, the Borrowers, the Servicers and the
PSA Servicers (except as provided in a Pooling and Servicing Agreement) shall
have no right to waive, amend, modify or alter the material terms of any
Collateral or the related Mortgage Loan Documents thereto or otherwise exercise
any material right of the holder of any Collateral.
     Section 6.17 Stock Repurchase.
     Except as set forth in the Fee Letter, no Credit Party shall repurchase any
outstanding common stock or operating partnership units of any Credit Party
prior to the later of (a) the Maturity Date and (b) the payment in full of the
Obligations.
     Section 6.18 No Future Liens.
     No Borrower shall grant or permit, or suffer to be granted or permitted,
any Lien on, or any encumbrances upon, any of the assets or Properties of any
Borrower, whether owned now or hereafter acquired, which shall include, without
limitation, but, in the case of Arbor Realty, shall be limited to, any
Collateral and any Required Payment, in favor of any Person, other than Liens in
favor of the Administrative Agent as agent for the Secured Parties.
     Section 6.19 Eligible Subordinated Debt.
     The Credit Parties shall not, nor shall they permit any Subsidiary to,
issue any Trust Preferred Debt that (a) does not have subordination provisions
substantially the same as those in the indentures for the transactions listed in
clause (a) of the definition of “Eligible Subordinated Debt,” (b) does not have
enforceable subordination provisions, (c) has a maturity date earlier than the
date that is six (6) months following the Maturity Date or (d) that is not
approved by the Administrative Agent in its discretion. The Credit Parties shall
deliver an Opinion of Counsel from the counsel to the applicable Credit Party or
the applicable Subsidiary of a Credit Party in connection with the creation of
such Eligible Subordinated Debt as to the enforceability of the subordination
provisions contained in all Eligible Subordinated Debt, each in form and
substance satisfactory to the Administrative Agent in its discretion.
     Section 6.20 Senior and Pari Passu Interests.
     No Credit Party shall acquire or maintain any right or interest in any
Mortgage Asset (or, directly or indirectly, the Underlying Mortgaged Property
with respect thereto) that is senior to or pari passu with the rights and
interests of the Administrative Agent therein under this Agreement and the
Credit Documents unless such interest is also part of the Collateral.
     Section 6.21 [Reserved].
     Section 6.22 Inconsistent Agreements.
     The Credit Parties shall not directly or indirectly, enter into any
agreement containing any provision that would be violated or breached by any
transaction, Loan or pledge of Collateral under the Credit Documents or by the
performance by any Credit Party of its duties, covenants or obligations under
any Credit Document.

97



--------------------------------------------------------------------------------



 



     Section 6.23 Margin Regulations.
     No part of the proceeds of any Loan shall be used for any purpose that
violates or would be inconsistent with the provisions of Regulation T, U or X.
ARTICLE VII
EVENTS OF DEFAULT
     Section 7.1 Events of Default.
     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
     (a) Payment. (i) The Borrowers shall fail to pay any principal or interest
on any Loan or Note when due (whether at maturity, by reason of mandatory or
optional prepayment, by reason of acceleration or otherwise) in accordance with
the terms hereof or thereof; or (ii) the Borrowers shall fail to pay any fee or
other amount payable hereunder or under the Credit Documents when due (whether
at maturity, by reason of mandatory or optional prepayment, by reason of
acceleration or otherwise) in accordance with the terms hereof and such failure
shall continue unremedied for two (2) Business Days after written notice from
the Administrative Agent; or (iii) or any Guarantor shall fail to pay on the
Guaranty in respect of any of the foregoing or in respect of any other
Obligations under the Credit Documents (after giving effect to the grace period
in clause (ii) above; or (iv) any other Credit Party shall fail to pay any
amounts owed by it under the Credit Documents to which it is a party (after
giving effect to the grace period in clause (ii) above); or
     (b) Misrepresentation. Any representation or warranty made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Agreement or the Credit
Documents (in each case other than the representations and warranties contained
in Schedule 1.1(c) to this Agreement unless any Borrower shall have affirmed or
confirmed any such eligibility criteria with actual knowledge that it was not
satisfied in any material respect) shall prove to have been incorrect, false or
misleading on or as of the date made or deemed made and continues to be
unremedied for a period of twenty (20) Business Days after the earlier to occur
of (i) the date on which written notice of such incorrectness requiring the same
to be remedied shall have been given to the Credit Parties by the Administrative
Agent, and (ii) the date on which the Credit Parties become aware thereof; or
     (c) Covenant Default. (i) Any Credit Party shall fail to perform, comply
with or observe any term, covenant or agreement applicable to it contained in
Section 5.9 hereof; or (ii) any Credit Party shall fail to comply with any other
covenant contained in this Agreement or the other Credit Documents or any other
agreement, document or instrument among any Credit Party, the Administrative
Agent and the Lenders or executed by any Credit Party in favor of the
Administrative Agent or the Lenders (other than as described in Sections 7.1(a)
or 7.1(b) above), and such breach or failure to comply is not cured within
twenty (20) days after the earlier to occur of (i) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to the Credit Parties by the Administrative Agent, and (ii) the date on which
the Credit Parties become aware thereof (provided, however, in the case of a
failure which is capable

98



--------------------------------------------------------------------------------



 



of cure but cannot reasonably be cured within such twenty (20) day period (other
than the payment of money), and provided the Credit Parties shall have timely
commenced to cure such failure within such twenty (20) day period (with evidence
of same delivered to the Administrative Agent) and thereafter diligently and
expeditiously proceeds to cure the same, such twenty (20) day period shall be
extended for an additional twenty (20) day period); or
     (d) Indebtedness Cross-Default. (i) Any Credit Party or any Affiliate or
Subsidiary of a Credit Party shall default in any payment of principal of or
interest on any Indebtedness (other than the Loans and the Guaranty) in a
principal amount outstanding of at least $5,000,000 in the aggregate beyond any
applicable grace period (not to exceed thirty (30) days), if any, provided in
the instrument or agreement under which such Indebtedness was created, in each
case regardless of whether the default has been or is waived; or (ii) any Credit
Party or any Affiliate or Subsidiary of a Credit Party shall default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (other than the Loans and the Guaranty) in a principal amount
outstanding of at least $5,000,000 in the aggregate or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to be repurchased, prepaid, deferred or redeemed
(automatically or otherwise), in each case regardless of whether such default
has been or is waived; or (iii) shall fail to make a payment due with respect
to, be in default under or an event or condition that exists or has occurred
that would permit the acceleration of (regardless of whether any of the
foregoing have been or are waived) any Credit Party-Related Obligation; or
     (e) Other Cross-Defaults. Other than as described in Section 7.1(d), the
Credit Parties or any of their Subsidiaries or Affiliate shall default in
(i) the payment when due under any Material Contract or (ii) the performance or
observance, of any obligation or condition of any Material Contract and such
failure to perform or observe such other obligation or condition continues
unremedied for a period of thirty (30) days after notice of the occurrence of
such default unless, but only as long as, the existence of any such default is
being contested by the Credit Parties in good faith by appropriate proceedings
and adequate reserves in respect thereof have been established on the books of
the Credit Parties to the extent required by GAAP; or
     (f) Bankruptcy Default. (i) A Credit Party or any of its Subsidiaries or
Affiliates shall commence any case, proceeding or other action (A) under any
existing or future Requirements of Law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or a Credit Party or any of its Subsidiaries or
Affiliates shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against a Credit Party or any of its Subsidiaries
or Affiliates any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against a Credit Party or any of its Subsidiaries or Affiliates any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
their assets which results in the entry of an order for any such relief which

99



--------------------------------------------------------------------------------



 



shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) a Credit Party or any of
its Subsidiaries or Affiliates shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) a Credit Party or any of its
Subsidiaries or Affiliates shall generally not, or shall be unable to, or shall
admit in writing their inability to, pay its debts as they become due; or
     (g) Judgment Default. One or more final judgments or decrees shall be
entered against a Credit Party or any of its Subsidiaries or Affiliates
involving in the aggregate a liability (to the extent not covered by insurance)
of $1,000,000 or more and all such judgments or decrees shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within ten
(10) Business Days from the entry thereof or any injunction, temporary
restraining order or similar decree shall be issued against a Credit Party or
any of its Subsidiaries or Affiliates that, individually or in the aggregate,
could result in a Material Adverse Effect; or
     (h) ERISA Default. (i) Any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan (other than a Permitted Lien)
shall arise on the assets of the Credit Parties or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Administrative Agent, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) a Credit Party, any of its
Subsidiaries or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Administrative Agent is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, any
Multiemployer Plan or (vi) any other similar event or condition shall occur or
exist with respect to a Plan; or
     (i) Change of Control. There shall occur a Change of Control, unless waived
by the Administrative Agent in its discretion; or
     (j) Invalidity of Credit Documents. (i) Any Credit Document, or any Lien or
security interest granted thereunder, shall (except in accordance with its
terms), in whole or in part, terminate, cease to be effective, be declared null
and void, cease to be in full force and effect or cease to be the legally valid,
binding and/or enforceable obligation of any Credit Party, as applicable,
(ii) any Credit Party or any other Person shall, directly or indirectly, contest
in any manner the effectiveness, validity, binding nature or enforceability of
any Credit Document or any Lien or security interest thereunder or deny or
disaffirm such Person’s obligations under any Credit Document, (iii) the Liens
contemplated under the Credit Documents shall cease or fail to be first priority
perfected Liens on any Collateral in favor of the Administrative Agent or shall
be Liens in favor of any Person other than the Administrative Agent, (iv) any
Credit Party shall grant, or permit or suffer to exist, any Lien on any
Collateral except Permitted Liens, or (v) any Credit Party or any Subsidiary or
Affiliate of the foregoing shall grant, or permit or suffer to exist, any Lien
on any Required Payment; or
     (k) Key Manager. Ivan Kaufman resigns, is removed or otherwise no longer
serves as an officer or director of ART; or

100



--------------------------------------------------------------------------------



 



     (l) Equity Ownership. (i) ARSR shall cease to own 100% of the issued and
outstanding Equity Interests of Arbor Realty Funding, (ii) ART shall cease to
indirectly own not less than 80% of the issued and outstanding Equity Interests
of Arbor Realty, (iii) ARSR TRS Holding LLC shall cease to own 100% of the
Class A membership interest in ARSR Tahoe, LLC, (iv) Arbor Realty and/or ARSR
shall cease to own 100% of the issued and outstanding Capital Stock of ART 450,
(v) Arbor Realty shall cease to own 99% of the issued and outstanding Equity
Interests of ARSR, and/or (vi) Arbor ESH Holdings LLC shall cease to own 100% of
the membership interests in Arbor ESH; or
     (m) 40 Act. Any Credit Party shall become required to register as an
“investment company” within the meaning of the 40 Act or the arrangements
contemplated by the Credit Documents shall require registration as an
“investment company” within the meaning of the 40 Act; or
     (n) Material Adverse Effect. There shall exist any event or occurrence that
has caused a Material Adverse Effect; or
     (o) IRS Lien. The Internal Revenue Service shall file notice of a Lien
pursuant to Section 6323 of the Code with regard to any assets or Property of
any Credit Party, and such Lien shall not have been released within five (5)
Business Days; or
     (p) Cooperation. Any Credit Party fails, within three (3) Business Days, to
pledge Collateral required to be pledged under this Agreement or the other
Credit Documents or fails, within three (3) Business Days, to cooperate with the
Administrative Agent as required by this Agreement or the other Credit Documents
to ensure that the Administrative Agent has or obtains a perfected first
priority security interest in all existing and future Collateral; or
     (q) Irrevocable Instructions. Any Credit Party’s failure to deliver any
Irrevocable Instruction required under this Agreement or any Person’s attempt to
disavow, revoke or act contrary to, the failure of any Person to abide by or
perform, or any Credit Party’s failure to enforce, the terms of any Irrevocable
Instruction; or
     (r) Solvency. Any Credit Party is not Solvent or shall admit its inability
to, or its intentions not to, perform its obligations, covenants, duties or
agreements under any Credit Document, any Obligation or any Credit Party-Related
Document; or
     (s) REIT. Unless waived by the Administrative Agent in its discretion, ART
ceases to qualify as a REIT (without giving any effect to any cure or corrective
periods or allowances), is subject to a ratings downgrade by any Rating Agency
or ceases to be a publicly traded company listed, quoted or traded on or in good
standing in respect of any Stock Exchange, or ARSR fails to qualify as a REIT
(without giving any effect to any cure or corrective periods or allowances); or
     (t) Commitment. The aggregate principal amount of all Revolving Loans
outstanding on any day exceeds the Revolving Commitment and the same continues
unremedied for two (2) Business Days after notice from the Administrative Agent;
provided, however, during the period of time that such event remains unremedied,
no additional Revolving Loans will be made under this Agreement; or
     (u) Servicer Default. A Servicer Default occurs and is continuing; or

101



--------------------------------------------------------------------------------



 



     (v) Income. Any Credit Party’s, any Subsidiary or Affiliate thereof, any
Servicer’s or any PSA Servicer’s failure to deposit to the Collection Account
all Income and other Cash Collateral as required by this Agreement; or
     (w) Working Capital Facility. The discovery by the Administrative Agent of
a breach of any representation made in any Officer’s Certificate delivered
pursuant to Section 8.2(a)(i) of the Working Capital Facility Loan Agreement; or
     (x) Consent. Any Credit Party engages in any conduct or action where the
Administrative Agent’s and/or any Lender’s prior written consent is required by
the terms of this Agreement or the other Credit Documents and any Credit Party
fails to obtain such consent; or
     (y) Merger. Unless waived by the Administrative Agent, to the extent merger
or consolidation is permitted under the Credit Documents, any Credit Party shall
merge or consolidate into any entity and such entity is, in the Administrative
Agent’s determination in its discretion, materially weaker in its financial
condition (in the aggregate) than such Person pre-merger or consolidation; or
     (z) Other Defaults. Any event or occurrence under this Agreement or any of
the other Credit Documents that, by the express terms of this Agreement or the
other Credit Documents, is deemed to constitute an Event of Default; or
     (aa) Instructions; Notices. Any Credit Party shall have failed to give
instructions (including, without limitation, Irrevocable Instructions) or any
notice to the Administrative Agent or any Lender as required by this Agreement
or the other Credit Documents, or to deliver any required reports hereunder, on
or before the date such instruction, notice or report is required to be made or
given, as the case may be, under the terms of this Agreement or the other Credit
Documents and any such failure continues unremedied for a period of two (2)
Business Days after the earlier to occur of (i) the date on which written notice
of such failure requiring the same to be remedied shall have been given to any
Credit Party by the Administrative Agent and (ii) the date on which any Credit
Party becomes aware thereof.
     In making a determination as to whether an Event of Default has occurred,
the Administrative Agent and the Lenders shall be entitled to rely on reports
published or broadcast by media sources believed by the Administrative Agent
and/or any Lender to be generally reliable and on information provided to it by
any other sources believed by it to be generally reliable, provided that the
Administrative Agent and/or the Lender reasonably and in good faith believes
such information to be accurate and has taken such steps as may be reasonable in
the circumstances to attempt to verify such information. Notwithstanding
anything contained in the Credit Documents to the contrary, unless waived by the
Administrative Agent in its discretion, neither the Credit Parties nor any other
Person shall be permitted to cure an Event of Default after the acceleration of
any of the Obligations.
     Section 7.2 Acceleration; Remedies.
     Upon the occurrence and during the continuance of an Event of Default,
then, and in any such event, (a) if such event is a Bankruptcy Event of Default,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all Obligations and other amounts under the
Credit Documents shall immediately become due and payable, and (b) if such event
is any other Event of Default, any or all of the following actions may be taken:
(i) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, declare the Commitments to be terminated forthwith, whereupon

102



--------------------------------------------------------------------------------



 



the Commitments shall immediately terminate; (ii) the Administrative Agent may,
or upon the written request of the Required Lenders, the Administrative Agent
shall, declare the Loans (with accrued interest thereon) and all Obligations and
other amounts owing under this the Credit Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable; and/or
(iii) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, exercise such other rights and remedies as provided under the
Credit Documents and under Requirements of Law.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
     Section 8.1 Appointment and Authority.
     Each of the Lenders hereby irrevocably appoints Wachovia to act on its
behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrowers
nor any other Credit Party shall have rights as a third party beneficiary of any
of such provisions.
     Section 8.2 Nature of Duties.
     Anything herein to the contrary notwithstanding, none of the bookrunners,
Arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender. Without limiting the foregoing, none of the Lenders or other Persons
so identified shall have or be deemed to have any fiduciary relationship with
any Lender. Each Lender acknowledges that it has not relied, and will not rely,
on any of the other Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Credit Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     Section 8.3 Exculpatory Provisions.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

103



--------------------------------------------------------------------------------



 



     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Requirements of Law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 7.2) or (ii) in the absence of
its own gross negligence or willful misconduct.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     Section 8.4 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, which by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
     Section 8.5 Notice of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or one of the
Borrowers referring to this Agreement, describing such Default or Event of

104



--------------------------------------------------------------------------------



 



Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give prompt notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement expressly requires that such action be taken,
or not taken, only with the consent or upon the authorization of the Required
Lenders, or all of the Lenders, as the case may be.
     Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender expressly acknowledges that neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or any of the Related Parties of the foregoing and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or any of the Related Parties of the
foregoing and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document or
any related agreement or any document furnished hereunder or thereunder.
     Section 8.7 Indemnification.
     The Lenders agree to indemnify the Administrative Agent in its capacity
hereunder and its Affiliates and its respective officers, directors, agents and
employees (to the extent not reimbursed by the Borrowers and without limiting
the obligation of the Borrowers to do so), pro rata based on the portion of the
Obligations owed to each Lender on the date on which indemnification is sought
under this Section, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against any such indemnitee in any way relating to or
arising out of any Credit Document or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by any such indemnitee under or in connection with any
of the foregoing; provided, however, that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting from such indemnitee’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction. The provisions of this
Section shall survive the termination of this Agreement and the payment in full
of the Obligations.
     Section 8.8 Administrative Agent in Its Individual Capacity.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender and may exercise the same as
though it were not the Administrative Agent and the term “Lender” and “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the

105



--------------------------------------------------------------------------------



 



Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
     Section 8.9 Successor Administrative Agent.
     The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrowers. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrowers,
to appoint a successor, or an Affiliate of any such bank. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Secured Parties, appoint a successor Administrative Agent meeting
the qualifications set forth above provided that if the Administrative Agent
shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that in the case of any Collateral held by
the Administrative Agent on behalf of the Secured Parties under any of the
Credit Documents, the retiring Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Credit Documents, the provisions of this Article and
Section 10.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
     Section 8.10 Collateral and Guaranty Matters.
     (a) The Lenders irrevocably authorize and direct the Administrative Agent:
     (i) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (A) upon termination of the
Revolving Commitments and payment in full of all Obligations (other than
contingent indemnification obligations for which no claim has been made or
cannot be reasonably identified by an Indemnitee based on the then-known facts
and circumstances), (B) subject to Section 10.1, if approved, authorized or
ratified in writing by the Required Lenders or (C) subject to Sections 2.5(b),
2.5(d) and 2.17, and other restrictions on releases of Collateral, upon a
prepayment in full of all amounts owed under the Credit Documents with respect
to a Pledged Mortgage Asset by the Borrowers pursuant to Section 2.5(b);
provided there is no Default, no Event of Default and no mandatory prepayment is
due or will become due upon such release or upon the expiration of the
applicable time period under Section 2.5.

106



--------------------------------------------------------------------------------



 



     (ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
Collateral that is permitted by Section 6.2; and
     (iii) to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Guarantor because of a transaction
permitted hereunder.
     (d) In connection with a termination or release pursuant to this Section,
the Administrative Agent shall promptly execute and deliver to the applicable
Credit Party, at the Borrowers’ expense, all documents that the applicable
Credit Party shall reasonably request to evidence such termination or release.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section.
ARTICLE IX
ADMINISTRATION AND SERVICING
     Section 9.1 Servicing.
     (a) The Administrative Agent hereby appoints each of the Borrowers as its
agent to service the Collateral and enforce its rights in and under such
Collateral. The Borrowers hereby accept such appointment and agree to perform
the duties and obligations with respect thereto as set forth herein.
     (b) The Borrowers covenants to maintain or cause the servicing of the
Collateral to be maintained in conformity with Accepted Servicing Practices and
in a manner at least equal in quality to the servicing Borrowers provides for
Mortgage Assets that it owns. In the event that the preceding language is
interpreted as constituting one or more servicing contracts, each such servicing
contract shall terminate automatically upon the earliest of (i) an Event of
Default, (ii) the date on which this Agreement terminates or the Administrative
Agent releases its Lien with respect to the related item of Collateral or
(iii) the transfer of servicing approved in writing by the Administrative Agent.
     Section 9.2 Borrowers as Servicer.
     If the Collateral is serviced by the Borrowers, the Borrowers agree that,
until the item of Collateral is released from the Administrative Agent’s Lien,
the Administrative Agent is the owner of all servicing records for the period
that the Administrative Agent has a Lien on the Collateral, including, but not
limited to, any and all servicing agreements, files, documents, records, data
bases, computer tapes, copies of computer tapes, computer programs, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, and any other records relating to or evidencing the
servicing of such Collateral (the “Servicing Records”). The Borrowers covenant
to safeguard such Servicing Records and to deliver them promptly to
Administrative Agent or its designee (including the Custodian) at the
Administrative Agent’s request.

107



--------------------------------------------------------------------------------



 



     Section 9.3 Third Party Servicer.
     The Borrowers shall not cause the Collateral to be serviced by a third
party other than pursuant to the Servicing Agreements or the Pooling and
Servicing Agreements or, if not serviced thereunder, by any Servicer other than
a Servicer expressly approved in writing by the Administrative Agent, which
approval shall be deemed granted by the Administrative Agent with respect to
each Servicer listed on Schedule 9.3 attached hereto, as such schedule may be
amended or supplemented from time to time, after the execution of this
Agreement. If the Collateral is serviced by a Servicer or a PSA Servicer
pursuant to a Servicing Agreement or Pooling and Servicing Agreement, as
applicable, the Borrowers (i) shall, in accordance with Section 4.2, provide to
the Administrative Agent (subject to the last sentence of this Section) a copy
of each Servicing Agreement and Pooling and Servicing Agreement, which
agreements shall be in form and substance acceptable to the Administrative
Agent, and a Servicer Redirection Notice, fully executed by the Borrowers and
the related Servicer or PSA Servicer, and (ii) hereby irrevocably assigns to the
Administrative Agent and the Administrative Agent’s successors and assigns all
right, title and interest of the Borrowers in, to and under, and the benefits of
(but not the obligations of), each Servicing Agreement and each Pooling and
Servicing Agreement with respect to the Collateral. Notwithstanding the fact
that the Borrowers have contracted with the Servicers or PSA Servicers to
service the Collateral, the Borrowers shall remain liable to the Administrative
Agent for the acts of the Servicers and PSA Servicers and for the performance of
the duties and obligations set forth herein. The Borrowers agree that no Person
shall assume the servicing obligations with respect to the Collateral as
successor to a Servicer or PSA Servicer unless such successor is approved in
writing by the Administrative Agent prior to such assumption of servicing
obligations. The Administrative Agent hereby approves Arbor Commercial Mortgage
LLC as a Servicer. Unless otherwise approved in writing by the Administrative
Agent, if the Collateral is serviced by a Servicer or PSA Servicer, such
servicing shall be performed pursuant to a written Servicing Agreement or
Pooling and Servicing Agreement approved by the Administrative Agent.
     Section 9.4 Duties of the Borrowers.
     (a) Duties. The Borrowers shall take or cause to be taken all such actions
as may be necessary or advisable to collect all Income and other amounts due or
recoverable with respect to the Collateral from time to time, all in accordance
with Requirements of Laws, with reasonable care and diligence, and in accordance
with the standard set forth in Section 9.1(b).
     (b) Administrative Agent’s Rights. Notwithstanding anything to the contrary
contained herein, the exercise by the Administrative Agent of its rights
hereunder shall not release the Borrowers from any of its duties or
responsibilities with respect to the Collateral. The Administrative Agent shall
not have any obligation or liability with respect to any Collateral, nor shall
any of them be obligated to perform any of the obligations of the Borrowers
hereunder.
     (c) Servicing Programs. In the event that the Borrowers or the Servicers
use any software program in servicing the Collateral that is licensed from a
third party, the Borrowers shall use their best reasonable efforts to obtain,
either before the Restatement Date or as soon as possible thereafter, whatever
licenses or approvals are necessary to allow the Administrative Agent to use
such programs.
     Section 9.5 Authorization of the Borrowers.
     (a) The Administrative Agent hereby authorizes the Borrowers (including any
successor thereto) to take any and all reasonable steps in its name and on its
behalf necessary or desirable and not inconsistent with the pledge of the
Collateral to the Administrative Agent to collect all amounts due under any and
all Collateral, including, without limitation, endorsing any

108



--------------------------------------------------------------------------------



 



checks and other instruments representing Income, executing and delivering any
and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other comparable instruments, with respect to the
Collateral and, after the delinquency of any Collateral and to the extent
permitted under and in compliance with Requirements of Law, to commence
proceedings with respect to enforcing payment thereof, to the same extent as the
Borrowers could have done if it had continued to own such Collateral free of the
Lien of the Administrative Agent. The Administrative Agent shall furnish the
Borrowers (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Borrowers to carry out their
servicing and administrative duties hereunder and shall cooperate with the
Borrowers to the fullest extent in order to ensure the collectability of the
Collateral. In no event shall the Borrowers be entitled to make the
Administrative Agent a party to any litigation without the Administrative
Agent’s express prior written consent.
     (b) Subject to all other rights of the Administrative Agent contained
herein, after an Event of Default has occurred and is continuing, at the
direction of the Administrative Agent, the Borrowers shall take such action as
the Administrative Agent may deem necessary or advisable to enforce collection
of the Collateral; provided, however, subject to all other rights of the
Administrative Agent contained herein, the Administrative Agent may, at any time
that an Event of Default or Default has occurred and is continuing, notify any
Obligor with respect to any Collateral of the assignment of such Collateral to
the Administrative Agent and direct that payments of all amounts due or to
become due be made directly to the Administrative Agent or any servicer,
collection agent or lock–box or other account designated by the Administrative
Agent and, upon such notification and at the expense of the Borrowers, the
Administrative Agent may enforce collection of any such Collateral and adjust,
settle or compromise the amount or payment thereof.
     Section 9.6 Event of Default.
     If the servicer of the Collateral is any Borrower, upon the occurrence of
an Event of Default, the Administrative Agent shall have the right to terminate
the Borrowers as the servicer of the Collateral and transfer servicing to its
designee, at no cost or expense to the Administrative Agent, at any time
thereafter. If the servicer of the Collateral is not any of the Borrowers, the
Administrative Agent shall have the right, as contemplated in the applicable
Servicer Redirection Notice, upon the occurrence of an Event of Default, to
terminate any Servicer and any applicable Servicing Agreement and any PSA
Servicer and any applicable Pooling and Servicing Agreement to the extent a PSA
Servicer signed a Servicer Redirection Notice and, in each case, to transfer
servicing to its designee, at no cost or expense to the Administrative Agent, it
being agreed that the Borrowers will pay any and all fees required to terminate
each such Servicer, PSA Servicer, Servicing Agreement and Pooling and Servicing
Agreement and to effectuate the transfer of servicing to the designee of the
Administrative Agent. The Borrowers shall cooperate fully and shall cause all
Servicers and applicable PSA Servicers to cooperate fully with the
Administrative Agent in transferring the servicing of the Collateral to the
Administrative Agent’s designee.
     Section 9.7 Modification.
     Unless otherwise agreed to by the Administrative Agent in its discretion
until the Administrative Agent releases its Lien on any item of Collateral,
neither the Borrowers, the Servicers, PSA Servicer (unless otherwise provided in
a Pooling and Servicing Agreement) nor any other Person acting on behalf of the
foregoing shall have any right without the Administrative Agent’s prior written
consent in its discretion to (i) waive, amend, modify or alter the material
terms of any item or Collateral (including, without limitation, the related
Mortgage Loan Documents), the Servicing Agreements or the Pooling and

109



--------------------------------------------------------------------------------



 



Servicing Agreements or (ii) exercise any material rights of a holder of any
item of Collateral under any document or agreement governing or relating to such
Collateral.
     Section 9.8 Inspection.
     In the event the Borrowers or their Affiliates are servicing the
Collateral, the Borrowers shall permit the Administrative Agent to inspect the
Borrowers’ and any of their Affiliates’ servicing facilities, books and records
and related documents and information, as the case may be, for the purpose of
satisfying the Administrative Agent that that Borrowers or their Affiliates, as
the case may be, have the ability to service and are servicing the Collateral as
provided in this Agreement. If a Servicer or PSA Servicer is servicing any
Collateral, the Borrowers shall cooperate with the Administrative Agent in
causing each Servicer and PSA Servicer to permit inspections of the Servicer’s
and PSA Servicer’s facilities, books and records and related documents and
information relating to the Collateral.
     Section 9.9 Servicing Compensation.
     As compensation for their servicing activities hereunder and reimbursement
for its expenses, the Borrowers shall be entitled to receive a servicing fee to
the extent of funds available therefor in the aggregate amount of 25 basis
points per annum calculated on the outstanding principal amount of the Loans
(the “Servicing Fee”), which, prior to an Event of Default, may be netted from
the Income prior to the same being deposited into the Collection Account.
     Section 9.10 Payment of Certain Expenses by Servicer.
     The Borrowers and any Servicer will be required to pay all expenses
incurred by them in connection with their activities under this Agreement and
the other Credit Documents, including fees and disbursements of independent
accountants, Taxes imposed on the Borrowers or the Servicers, expenses incurred
in connection with payments and reports pursuant to this Agreement and the other
Credit Documents, and all other fees and expenses under this Agreement and the
other Credit Documents for the account of the Borrowers. The Borrowers shall be
required to pay all reasonable fees and expenses owing to any bank or trust
company in connection with the maintenance of the Collection Account and all
other collection, reserve or lock–box accounts related to the Collateral. The
Borrowers shall be required to pay such expenses for their own account and shall
not be entitled to any payment therefor other than the Servicing Fee.
     Section 9.11 Pooling and Servicing Agreements.
     Notwithstanding the provisions of this Article IX, to the extent the
Collateral (or portions thereof) are serviced by a PSA Servicer (other than the
Borrowers or any Servicer) under a Pooling and Servicing Agreement, (a) the
standards for servicing such items of Collateral shall be those set forth in the
applicable Pooling and Servicing Agreement, to the extent of the items covered
therein, and otherwise as provided in this Agreement, (b) the Borrowers shall
enforce its rights and interests under such agreements for and on behalf of the
Administrative Agent, (c) the Borrowers shall instruct the applicable PSA
Servicer to deposit all Income received in respect of the Collateral into the
Collection Account in accordance with Section 5.17 of this Agreement, (d) the
Borrowers shall not take any action or fail to take any action or consent to any
action or inaction under any Pooling and Servicing Agreement where the effect of
such action or inaction would prejudice or adversely affect the interests of the
Administrative Agent, (e) the Administrative Agent shall be entitled to exercise
any and all rights of the Borrowers or the holder of any such item of Collateral
under such Pooling and Servicing Agreements as such rights relate to the
Collateral, and (f) the Borrowers shall not consent to any amendment or
modification to any

110



--------------------------------------------------------------------------------



 



Pooling and Servicing Agreement without the prior written consent of the
Administrative Agent in its discretion.
     Section 9.12 Servicer Default.
     Any material breach by the Borrowers, any of their Servicers or any of the
PSA Servicers of the obligations contained in this Article IX or in
Sections 2.9(a) and 5.17 shall constitute a “Servicer Default”.
ARTICLE X
MISCELLANEOUS
     Section 10.1 Amendments, Waivers and Release of Collateral.
     Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, waived, extended, restated,
replaced, or supplemented (by amendment, waiver, consent or otherwise) except in
accordance with the provisions of this Section nor may Collateral be released
except as specifically provided herein or in the Security Documents or in
accordance with the provisions of this Section. The Required Lenders may or,
with the written consent of the Required Lenders, the Administrative Agent may,
from time to time, (a) enter into with the Borrowers written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Borrowers
hereunder or thereunder or (b) waive or consent to the departure from, on such
terms and conditions as the Required Lenders may specify in such instrument, any
of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such amendment, supplement, modification, release, waiver or consent shall:
     (i) reduce the amount or extend the scheduled date of maturity of any Loan
or Note or any installment thereon (except in accordance with Section 2.1(g) or
Section 2.2(e)), or reduce the stated rate of any interest or fee payable
hereunder (except in connection with a waiver of interest at the increased
post-default rate set forth in Section 2.6 which shall be determined by a vote
of the Required Lenders) or extend the scheduled date of any payment thereof or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby;
provided that, it is understood and agreed that (A) no waiver, reduction or
deferral of a mandatory prepayment required pursuant to Section 2.5(b), nor any
amendment of Section 2.5(b) or the definitions of Asset Value or Extraordinary
Receipt, shall constitute a reduction of the amount of, or an extension of the
scheduled date of, the scheduled date of maturity of, or any installment of, any
Loan or Note, (B) any reduction in the stated rate of interest on Revolving
Loans shall only require the written consent of each Lender holding a Revolving
Commitment and (C) any reduction in the stated rate of interest on the Term Loan
shall only require the written consent of each Lender holding a portion of the
outstanding Term Loan; or
     (ii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

111



--------------------------------------------------------------------------------



 



     (iii) release any Borrower or all or substantially all of the Guarantors
from obligations under the Guaranty, without the written consent of all of the
Lenders; or
     (iv) release all or substantially all of the Collateral without the written
consent of all of the Lenders; or
     (v) subordinate the Loans to any other Indebtedness without the written
consent of all of the Lenders; or
     (vi) permit any Borrower to assign or transfer any of its rights or
obligations under this Agreement or other Credit Documents without the written
consent of all of the Lenders; or
     (vii) amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders
without the written consent of the Required Lenders or all the Lenders as
appropriate; or
     (viii) without the consent of Revolving Lenders holding in the aggregate
more than 50% of the outstanding Revolving Commitments (or if the Revolving
Commitments have been terminated, the aggregate principal amount of outstanding
Revolving Loans), amend, modify or waive any provision in Section 4.2 or waive
any Default or Event of Default (or amend any Credit Document to effectively
waive any Default or Event of Default) if the effect of such amendment,
modification or waiver is that the Revolving Lenders shall be required to fund
Revolving Loans when such Lenders would otherwise not be required to do so; or
     (ix) amend, modify or waive the order in which Obligations are paid or in a
manner that would alter the pro rata sharing of payments by and among the
Lenders in Section 2.9 without the written consent of each Lender directly
affected thereby; or
     (x) amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or
     (xi) amend, modify or waive any provision in Sections 3.3 through 3.6
without the written consent of the Custodian; or
     (xii) amend or modify the definition of Obligations to delete or exclude
any obligation or liability described therein without the written consent of
each Lender directly affected thereby;
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action. Unless
otherwise expressly provided herein, waivers shall be effective only in the
specific instance and for the specific purpose for which given.
     Any such waiver, any such amendment, supplement or modification and any
such release shall apply equally to each of the Lenders and shall be binding
upon the Borrowers, the other Credit Parties, the Lenders, the Administrative
Agent and all future holders of the Notes. In the case of any waiver, the
Borrowers, the other Credit Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
outstanding Loans and Notes and other Credit

112



--------------------------------------------------------------------------------



 



Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
     Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9).
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
     For the avoidance of doubt and notwithstanding any provision to the
contrary contained in this Section 10.1, this Agreement may be amended (or
amended and restated) with the written consent of the Credit Parties and the
Required Lenders (i) to increase the aggregate Commitments of the Lenders
(provided that no Lender shall be required to increase its commitment without
its consent), (ii) to add one or more additional borrowing Tranches to this
Agreement and to provide for the ratable sharing of the benefits of this
Agreement and the other Credit Documents with the other then outstanding
Obligations in respect of the extensions of credit from time to time outstanding
under such additional borrowing Tranche(s) and the accrued interest and fees in
respect thereof and (iii) to include appropriately the lenders under such
additional borrowing Tranches in any determination of the Required Lenders
and/or to provide consent rights to such lenders under subsections (ix) and/or
(x) of Section 10.1 corresponding to the consent rights of the other Lenders
thereunder.
     Section 10.2 Notices.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

                  (i)   If to the Borrowers or any other Credit Party:          
  c/o Arbor Commercial Mortgage LLC         333 Earle Ovington Boulevard        
Uniondale, New York 11553
 
      Attention:   Guy Milone, Esq.
 
      Phone No.:   (516) 832–7431
 
      Facsimile No.:   (516) 832–6431
 
           
 
      With a copy to:    
 
                    Arbor Commercial Mortgage LLC         333 Earle Ovington
Boulevard         Uniondale, New York 11553
 
      Attention:   John Natalone
 
      Phone No.:   (516) 832–7409

113



--------------------------------------------------------------------------------



 



             
 
      Facsimile No.:   (516) 832-6409
 
                (ii)   If to the Administrative Agent:
 
                    Wachovia Bank, National Association         One Wachovia
Center, NC0166         301 South College Street         Charlotte, North
Carolina 28288
 
      Attention:   John Nelson
 
      Phone No.:   (704) 383–8238
 
      Facsimile No.:   (704) 715–0066

     (iii) if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
     Section 10.3 No Waiver; Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies,

114



--------------------------------------------------------------------------------



 



powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Requirements of Law.
     Section 10.4 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
Obligations owing under any Notes or the other Credit Documents have been paid
in full.
     Section 10.5 Payment of Expenses and Taxes; Indemnity.
     (a) Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender, (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Loans made, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, (iii) the Borrowers shall pay on demand
any and all stamp, sales, excise and other taxes and fees payable or determined
to be payable in connection with the execution, delivery, filing and recording
of this Agreement, the Credit Documents or the other documents to be delivered
hereunder or thereunder or the funding or maintenance of Loans hereunder and
(iv) all reasonable due diligence, inspection, audit, testing, review,
recording, travel, lodging or other administrative expenses and costs incurred
by the Administrative Agent or any Lender in connection with the review,
consideration, pledge or proposed pledge of any Mortgage Asset or other
Collateral or proposed Collateral (including any costs necessary or incidental
to the pledge of the Mortgage Assets or other Collateral or the making of any
Loan in connection therewith). The provisions of this Section shall survive the
termination of this Agreement and the payment in full of the Obligations.
     (b) Indemnification by the Borrowers.
     (i) The Borrowers shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, fines, damages,
liabilities and related reasonable expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrowers or any other Credit Party (collectively, the “Indemnified Amounts”)
arising out of, in connection with, or as a result of (A) this Agreement, the
Credit Documents, any Loan, any Collateral, the Mortgage Loan Documents, any
transaction or Extension of Credit contemplated hereby or thereby, or any
amendment, supplement, extension or modification of, or any waiver or consent
under or in respect of this Agreement, the Credit Documents, any Loan, any
Collateral,

115



--------------------------------------------------------------------------------



 



the Mortgage Loan Documents or any transaction or Extension of Credit
contemplated hereby or thereby, (B) any Mortgage Asset or any other Collateral
under the Credit Documents, (C) any violation or alleged violation of,
non–compliance with or liability under any Requirement of Law (including,
without limitation, violation of Securities Laws and Environmental Laws),
(D) ownership of, Liens on, security interests in or the exercise of rights
and/or remedies under the Credit Documents, the Mortgage Loan Documents, the
Collateral, any other collateral under the Credit Documents, the Underlying
Mortgaged Property, any other related Property or collateral or any part thereof
or any interest therein or receipt of any Income or rents, (E) any accident,
injury to or death of any person or loss of or damage to Property occurring in,
on or about any Underlying Mortgaged Property, any other related Property or
collateral or any part thereof, the related Collateral or on the adjoining
sidewalks, curbs, parking areas, streets or ways, (F) any use, nonuse or
condition in, on or about, or possession, alteration, repair, operation,
maintenance or management of, any Underlying Mortgaged Property, any other
related Property or collateral or any part thereof or on the adjoining
sidewalks, curbs, parking areas, streets or ways, (G) any failure on the part of
the Credit Parties to perform or comply with any of the terms of the Mortgage
Loan Documents, the Credit Documents, the Collateral or any other collateral
under the Credit Documents, (H) performance of any labor or services or the
furnishing of any materials or other Property in respect of the Underlying
Mortgaged Property, any other related Property or collateral, the Collateral or
any part thereof, (I) any claim by brokers, finders or similar Persons claiming
to be entitled to a commission in connection with any lease or other transaction
involving any Underlying Mortgaged Property, any other related Property or
collateral, the Collateral or any part thereof or the Credit Documents, (J) any
Taxes including, without limitation, any Taxes attributable to the execution,
delivery, filing or recording of any Credit Document, any Mortgage Loan Document
or any memorandum of any of the foregoing, (K) any Lien or claim arising on or
against the Underlying Mortgaged Property, any other related Property or
collateral, the Collateral or any part thereof under any Requirement of Law or
any liability asserted against the Administrative Agent or any Lender with
respect thereto, (L) the claims of any lessee or any Person acting through or
under any lessee or otherwise arising under or as a consequence of any leases
with respect to any Underlying Mortgaged Property, related Property or
collateral, or any claims of an Obligor, (M) any civil penalty or fine assessed
by OFAC against, and all reasonable costs and expenses (including counsel fees
and disbursements) incurred in connection with the defense thereof, by any
Indemnitee as a result of conduct of any Credit Party that violates any sanction
enforced by OFAC, (N) any and all Indemnified Amounts arising out of,
attributable or relating to, accruing out of, or resulting from (1) a past,
present or future violation or alleged violation of any Environmental Laws in
connection with any Property or Underlying Mortgaged Property by any Person or
other source, whether related or unrelated to any other Credit Party or any
Obligor, (2) any presence of any Materials of Environmental Concern in, on,
within, above, under, near, affecting or emanating from any Property or
Underlying Mortgaged Property, (3) the failure to timely perform any Remedial
Work, (4) any past, present or future activity by any Person or other source,
whether related or unrelated to any Credit Party or any Obligor in connection
with any actual, proposed or threatened use, treatment, storage, holding,
existence, disposition or other release, generation, production, manufacturing,
processing, refining, control, management, abatement, removal, handling,
transfer or transportation to or from any Property or Underlying Mortgaged
Property of any Materials of Environmental Concern at any time located in,
under, on, above or affecting any Property or Underlying Mortgaged Property,
(5) any past, present or future actual Release (whether intentional or
unintentional, direct or indirect, foreseeable or

116



--------------------------------------------------------------------------------



 



unforeseeable) to, from, on, within, in, under, near or affecting any Property
or Underlying Mortgaged Property by any Person or other source, whether related
or unrelated to any Credit Party or any Obligor, (6) the imposition, recording
or filing or the threatened imposition, recording or filing of any Lien on any
Property or Underlying Mortgaged Property with regard to, or as a result of, any
Materials of Environmental Concern or pursuant to any Environmental Law, or
(7) any misrepresentation or inaccuracy in any representation or warranty in any
material respect or material breach or failure to perform any covenants or other
obligations pursuant to this Agreement, the other Credit Documents or any of the
Mortgage Loan Documents or relating to environmental matters in any way
including, without limitation, under any of the Mortgage Loan Documents or
(O) any Credit Party’s conduct, activities, actions and/or inactions in
connection with, relating to or arising out of any of the foregoing clauses of
this Section that, in each case, results from anything other than any
Indemnitee’s gross negligence or willful misconduct. In any suit, proceeding or
action brought by an Indemnitee in connection with any Collateral or any other
collateral under the Credit Documents for any sum owing thereunder, or to
enforce any provisions of any Collateral or any other collateral under the
Credit Documents, the Credit Parties shall save, indemnify and hold such
Indemnitee harmless from and against all expense, loss or damage suffered by
reason of any defense, set–off, counterclaim, recoupment or reduction of
liability whatsoever of the account debtor, obligor or Obligor thereunder
arising out of a breach by any Credit Party of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to or in favor of such account debtor, obligor or Obligor or its successors from
any Credit Party. Each of the Credit Parties also agrees to reimburse an
Indemnitee as and when billed by such Indemnitee for all such Indemnitee’s
costs, expenses and fees incurred in connection with the enforcement or the
preservation of such Indemnitee’s rights under this Agreement, the Credit
Documents, the Mortgage Loan Documents and any transaction or Extension of
Credit contemplated hereby or thereby, including, without limitation, the
reasonable fees and disbursements of its counsel. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Credit Party and/or
any of their officers, directors, shareholders, employees or creditors, an
Indemnitee or any other Person or any Indemnitee is otherwise a party thereto
and whether or not any transaction contemplated hereby is consummated.
     (ii) Any amounts subject to the indemnification provisions of this Section
shall be paid by the Credit Parties to the Indemnitee within five (5) Business
Days following such Person’s demand therefor. For the avoidance of doubt, an
Indemnitee may seek payment of any Indemnified Amount at any time and regardless
of whether a Default or an Event of Default then exists or is continuing.
     (iii) If for any reason the indemnification provided in this Section is
unavailable to the Indemnitee or is insufficient to hold an Indemnitee harmless,
then the Credit Parties shall contribute to the amount paid or payable by such
Indemnitee as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnitee on the one hand and the Credit Parties on the other hand but
also the relative fault of such Indemnitee as well as any other relevant
equitable considerations.
     (iv) The obligations of the Credit Parties under this Article X are joint
and several and shall survive the termination of this Agreement.

117



--------------------------------------------------------------------------------



 



     (v) Indemnification under this Section shall be in an amount necessary to
make the Indemnitee whole after taking into account any tax consequences to the
Indemnitee of the receipt of the indemnity provided hereunder, including the
effect of such tax or refund on the amount of tax measured by net income or
profits that is or was payable by the Indemnitee.
     (c) Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Requirements of Law, the Credit Parties shall not assert, and hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby. The provisions of this Section shall survive the termination of this
Agreement and the payment in full of the Obligations.
     Section 10.6 Successors and Assigns; Participations.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

118



--------------------------------------------------------------------------------



 



     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate principal amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $1,000,000, in the case of any assignment
in respect of a revolving facility, or $1,000,000, in the case of any assignment
in respect of a term facility (provided, however, that simultaneous assignments
shall be aggregated in respect of a Lender and its Approved Funds) unless the
Administrative Agent consents.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrowers (such consent not to be unreasonably
conditioned, withheld or delayed) shall be required unless (x) a Default or an
Event of Default has occurred and is continuing at the time of such assignment
or (y) such assignment is to an Eligible Assignee; and
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect of (i) a Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of such facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (ii) a Term Loan
Commitment to a Person who is not an Eligible Assignee.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 and the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

119



--------------------------------------------------------------------------------



 



     (v) No Assignment to Credit Parties. No such assignment shall be made to
any Credit Party or any of the Credit Parties’ Affiliates or Subsidiaries of a
Credit Party.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12 and 10.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at one of its offices in Charlotte,
North Carolina a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. With the consent of the Administrative Agent, any
Lender may at any time, without the consent of, or notice to, the Borrowers,
sell participations to any Person (other than a natural person or the Credit
Parties or any of the Credit Parties’ Affiliates or Subsidiaries of a Credit
Party) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the
Lenders, shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. Subject
to paragraph (e) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.12 and 2.13 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by Requirements of Law,
each Participant also shall be entitled to the benefits of

120



--------------------------------------------------------------------------------



 



Section 10.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.9 as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.12 and 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.14 as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     Section 10.7 Right of Set-off; Sharing of Payments.
     (a) If an Event of Default shall have occurred and be continuing, each
Lender, and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Requirements of Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrowers or any other
Credit Party against any and all of the obligations of the Borrowers or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Credit Document and although
such obligations of the Borrowers or such Credit Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
foregoing right shall not apply to Excluded Accounts. The rights of each Lender
and its respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or its
respective Affiliates may have. Each Lender agrees to notify the Borrowers and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
     (b) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate principal amount of its Loans and
accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

121



--------------------------------------------------------------------------------



 



     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (ii) the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Credit Parties or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).
     (c) Each Credit Party consents to the foregoing and agrees, to the extent
it may effectively do so under Requirements of Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
     Section 10.8 Table of Contents and Section Headings.
     The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.
     Section 10.9 Counterparts; Integration; Effectiveness; Electronic
Execution.
     (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
email shall be effective as delivery of a manually executed counterpart of this
Agreement.
     (b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Requirement of Law, including the Federal Electronic Signatures in Global
and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
     Section 10.10 Severability.
     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without

122



--------------------------------------------------------------------------------



 



invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 10.11 Integration.
     This Agreement and the other Credit Documents represent the agreement of
the Borrowers, the other Credit Parties, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrowers, the other Credit Parties, or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or therein.
     Section 10.12 Governing Law.
     This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.
     Section 10.13 Consent to Jurisdiction; Service of Process and Venue.
     (a) Consent to Jurisdiction. Each of the Borrowers and each other Credit
Party irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of New York and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York sitting State court or,
to the fullest extent permitted by Requirements of Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Requirements of Law.
Nothing in this Agreement or in any other Credit Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Credit Document
against the Borrowers or any other Credit Party or its properties in the courts
of any jurisdiction.
     (b) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 10.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Requirements of Law.
     (c) Venue. The Borrowers and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Requirements of Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by Requirements of Law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
     The provisions of this Section shall survive the termination of this
Agreement and the payment in full of the Obligations.

123



--------------------------------------------------------------------------------



 



     Section 10.14 Confidentiality.
     Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Requirements of Law or by any
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder, under any other Credit
Document or any action or proceeding relating to this Agreement, any other
Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement and/or the other Credit Documents, (g) (i) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Credit Parties and their obligations, (ii) an investor or prospective
investor in securities issued by an Approved Fund that also agrees that
Information shall be used solely for the purpose of evaluating an investment in
such securities issued by the Approved Fund, (iii) a trustee, collateral
manager, custodian, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by an Approved Fund, or (iv) a
nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund (in each
case, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential), (h) with the consent of the applicable
Credit Parties or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Credit
Parties.
     For purposes of this Section, “Information” means all information received
from the Credit Parties or any of their Subsidiaries relating to the Credit
Parties or any of their Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Credit Parties
or any of their Subsidiaries, provided that, in the case of information received
from the Credit Parties or any of their Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     The provisions of this Section shall survive the termination of this
Agreement and the payment in full of the Obligations.
     Section 10.15 Acknowledgments.
     The Borrowers and the other Credit Parties each hereby acknowledge that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

124



--------------------------------------------------------------------------------



 



     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrowers and the
other Credit Parties, on the other hand, in connection herewith is solely that
of debtor and creditor; and
     (c) no joint venture exists among the Lenders or among the Borrowers or the
other Credit Parties, the Lenders and the Administrative Agent.
     Section 10.16 Waivers of Jury Trial.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     The provisions of this Section shall survive the termination of this
Agreement and the payment in full of the Obligations.
     Section 10.17 Patriot Act Notice.
     Each Lender and the Administrative Agent (for itself and not on behalf of
any other party) hereby notifies the Borrowers that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers and the other Credit Parties, which
information includes the name and address of the Borrowers and the other Credit
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrowers and the other Credit Parties in
accordance with the Patriot Act.
     Section 10.18 Resolution of Drafting Ambiguities.
     Each Credit Party acknowledges and agrees that it was represented by
counsel in connection with the execution and delivery of this Agreement and the
other Credit Documents to which it is a party, that it and its counsel reviewed
and participated in the preparation and negotiation hereof and thereof and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation hereof or
thereof.
     Section 10.19 Continuing Agreement.
     This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, interest, fees and other Obligations
(other than those obligations that expressly survive the termination of this
Credit Agreement) have been paid in full and all Commitments have been
terminated. Upon termination, the Credit Parties shall have no further
obligations (other than those obligations that expressly survive the termination
of this Credit Agreement) under the Credit Documents and the

125



--------------------------------------------------------------------------------



 



Administrative Agent shall, at the request and expense of the Borrowers, deliver
all the Collateral in its possession to the Borrowers and release all Liens on
the Collateral; provided that should any payment, in whole or in part, of the
Obligations be rescinded or otherwise required to be restored or returned by the
Administrative Agent or any Lender, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, then the Credit Documents shall
automatically be reinstated and all Liens of the Administrative Agent shall
reattach to the Collateral and all amounts required to be restored or returned
and all costs and expenses incurred by the Administrative Agent or any Lender in
connection therewith shall be deemed included as part of the Obligations.
     Section 10.20 Lender Consent.
     Each Person signing a Lender Consent (a) approves of this Agreement and the
other Credit Documents, (b) authorizes and appoints the Administrative Agent as
its agent in accordance with the terms of Article VIII, (c) authorizes the
Administrative Agent to execute and deliver this Agreement on its behalf, and
(d) is a Lender hereunder and therefore shall have all the rights and
obligations of a Lender under this Agreement as if such Person had directly
executed and delivered a signature page to this Agreement.
     Section 10.21 Appointment of the Administrative Borrower.
     Each of the Borrowers hereby appoint the Administrative Borrower to act as
its agent for all purposes under this Agreement (including, without limitation,
with respect to all matters related to the borrowing and repayment of Loans) and
agree that (a) the Administrative Borrower may execute such documents on behalf
of such Borrower as the Administrative Borrower deems appropriate in its sole
discretion and each Borrower shall be obligated by all of the terms of any such
document executed on its behalf, (b) any notice or communication delivered by
the Administrative Agent or the Lender to the Administrative Borrower shall be
deemed delivered to each Borrower and (c) the Administrative Agent or the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by the Administrative Borrower on behalf of each Borrower.
     Section 10.22 Counterclaims.
     The Credit Parties each hereby knowingly, voluntarily and intentionally
waives any right to assert a counterclaim, other than a compulsory counterclaim,
in any action or proceeding brought against it by the Administrative Agent, the
Lenders or any of the Affiliates or agents of the foregoing. The provisions of
this Section shall survive the termination of this Agreement and the payment in
full of the Obligations.
     Section 10.23 Legal Matters.
     In the event of any conflict between the terms of this Agreement, any other
Credit Document or any Confirmation with respect to any Collateral, the
documents shall control in the following order of priority: first, the terms of
the related Confirmation shall prevail, then the terms of this Agreement shall
prevail, and then the terms of the other Credit Documents shall prevail.
     Section 10.24 Recourse Against Certain Parties.
     No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders, or the Credit Parties, as
contained in this Agreement, the Credit Documents or any other agreement,
instrument or document entered into by the Administrative Agent, the Lenders,
the Credit Parties or any such party pursuant hereto or thereto or in connection
herewith or therewith shall be had against any

126



--------------------------------------------------------------------------------



 



administrator of the Administrative Agent, the Lenders, or the Credit Parties or
any incorporator, Affiliate (direct or indirect), owner, member, partner,
stockholder, officer, director, employee, agent or attorney of the
Administrative Agent, the Lenders, or the Credit Parties or of any such
administrator, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that the agreements of the Administrative Agent, the
Lenders or the Credit Parties contained in this Agreement, the Credit Documents
and all of the other agreements, instruments and documents entered into by it
pursuant hereto or thereto or in connection herewith or therewith are, in each
case, solely the corporate obligations of the Administrative Agent, the Lenders
or the Credit Parties and that no personal liability whatsoever shall attach to
or be incurred by any administrator of the Administrative Agent, the Lenders or
the Credit Parties or any incorporator, owner, member, partner, stockholder,
Affiliate (direct or indirect), officer, director, employee, agent or attorney
of the Administrative Agent, the Lenders or the Credit Parties or of any such
administrator, as such, or any other of them, under or by reason of any of the
obligations, covenants or agreements of the Administrative Agent, the Lenders or
the Credit Parties contained in this Agreement, the Credit Documents or in any
other such instruments, documents or agreements, or that are implied therefrom,
and that any and all personal liability of every such administrator of the
Administrative Agent, the Lenders or the Credit Parties and each incorporator,
owner, member, partner, stockholder, Affiliate (direct or indirect), officer,
director, employee, agent or attorney of the Administrative Agent, the Lenders,
the Credit Parties or of any such administrator, or any of them, for breaches by
the Administrative Agent, the Lenders, or the Credit Parties of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement. The provisions of this Section shall survive the termination of this
Agreement and the payment in full of the Obligations.

    Section 10.25 Protection of Right, Title and Interest in the Collateral;
Further Action Evidencing Loans.

     (a) The Credit Parties shall cause all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of the Administrative Agent to the Collateral to be promptly
recorded, registered and filed, and at all times to be kept recorded, registered
and filed, all in such manner and in such places as may be required by
Requirements of Law fully to preserve and protect the right, title and interest
of the Administrative Agent (on behalf of the Secured Parties) hereunder to all
Property comprising the Collateral. The Credit Parties shall deliver to the
Administrative Agent file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing. The Credit Parties shall
execute any and all documents reasonably required to fulfill the intent of this
Section.
     (b) The Credit Parties agree that from time to time, at their expense, they
will promptly execute and deliver all instruments and documents, and take all
actions, that the Administrative Agent or any Lender may reasonably request in
order to perfect, protect or more fully evidence the Loans hereunder and the
security interest granted in the Collateral, or to enable the Administrative
Agent to exercise and enforce their rights and remedies hereunder or under any
Credit Document.
     (c) If the Credit Parties fail to perform any of their obligations
hereunder, the Administrative Agent may (but shall not be required to) perform,
or cause performance of, such obligation; and the Administrative Agent’s costs
and expenses incurred in connection therewith shall be payable by the Borrowers.
The Credit Parties irrevocably appoint the Administrative Agent as their
attorney-in-fact and authorize the Administrative Agent to act on behalf of the
Credit Parties (i) to execute on behalf of the Credit Parties as debtor and to
file financing

127



--------------------------------------------------------------------------------



 



statements necessary or desirable in the Administrative Agent’s discretion to
perfect and to maintain the perfection and priority of the interest in the
Collateral, and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Collateral as a
financing statement in such offices as the Administrative Agent in its
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests in the Collateral. This appointment is
coupled with an interest and is irrevocable.
     (d) Without limiting the generality of the foregoing, the Credit Parties
will not earlier than six (6) months and not later than three (3) months prior
to the fifth anniversary of the date of filing of the financing statement
referred to in Section 4.1(d) or any other financing statement filed pursuant to
this Agreement, the Credit Documents or in connection with any Loan hereunder,
unless this Agreement has terminated in accordance with the provisions hereof:
     (i) execute and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and
     (ii) deliver or cause to be delivered to the Administrative Agent an
Opinion of Counsel for the Credit Parties, confirming and updating the opinion
delivered pursuant to Section 4.1(c) with respect to perfection and otherwise to
the effect that the security interest hereunder continues to be an enforceable
and perfected security interest, subject to no other Liens of record except as
provided herein or otherwise permitted hereunder, which opinion may contain
usual and customary assumptions, limitations and exceptions.
     Section 10.26 Credit Parties’ Waiver of Setoff.
     Each Credit Party hereby waives any right of setoff it may have or to which
it may be entitled under this Agreement, the other Credit Documents or otherwise
from time to time against the Administrative Agent, any Lender, or any Property
or assets, or any of the foregoing.
     Section 10.27 Periodic Due Diligence Review.
     Each Credit Party acknowledges that the Administrative Agent and each
Lender has the right to perform continuing due diligence reviews with respect to
the Collateral (including, but not limited to, appraisals of the Underlying
Mortgaged Property) and the Credit Parties and Consolidated Subsidiaries of the
foregoing for purposes of verifying compliance with the representations,
warranties, covenants, agreements and specifications made hereunder, or
otherwise, and each Credit Party agrees that upon reasonable (but no less than
three (3) Business Day) prior notice, unless an Event of Default shall have
occurred, in which case no notice is required, to the Credit Parties, as
applicable, the Administrative Agent, the Lenders or their authorized
representatives shall be permitted during normal business hours to examine,
inspect, and make copies and extracts of, the Collateral and any and all
documents, records, agreements, instruments or information relating to such
Collateral, the Credit Parties and the Consolidated Subsidiaries of the
foregoing in the possession or under the control of any Credit Party. Each
Credit Party also shall make available to the Administrative Agent a
knowledgeable financial or accounting officer for the purpose of answering
questions respecting the Collateral, the Credit Parties and the Consolidated
Subsidiaries of the foregoing. Each Credit Party shall also make available to
the Administrative Agent and the Lenders any accountants or auditors of any
Credit Party to answer any questions or provide any documents as the
Administrative Agent or the Lenders may require. The Borrowers shall pay all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
and/or the Lenders in connection with the Administrative Agent’s and the
Lenders’ activities pursuant to this Section (“Due Diligence Costs”); provided
however, that the Borrowers’ obligations to pay for any appraisals of the
Underlying Mortgaged Property shall be limited to the cost of two appraisals per
Underlying Property in

128



--------------------------------------------------------------------------------



 



any three year period. The Credit Parties acknowledge that the Administrative
Agent has the right at any time to review all aspects of the Collateral and the
Asset Value thereof, which review shall occur no less than quarterly and such
reviews may result in mandatory prepayments under Section 2.5.
     Section 10.28 Character of Loans for Income Tax Purposes.
     The Lenders and the Borrowers shall treat all Loans hereunder as
indebtedness of the Borrowers for United States federal income tax purposes.
     Section 10.29 Joint and Several Liability; Full Recourse Obligations.
     (a) At all times during which there is more than one (1) Borrower under
this Agreement, each Borrower hereby acknowledges and agrees that (i) such
Borrower shall be jointly and severally liable to the Administrative Agent and
the Lenders to the maximum extent permitted by the Requirements of Law for all
representations, warranties, covenants, duties and indemnities of the Borrowers,
arising under this Agreement and the other Credit Documents, as applicable, and
the Obligations, (ii) such Borrower has consented to the Administrative Borrower
delivering all Notices of Borrowing on behalf of all Borrowers and any such
Notice of Borrowing delivered by the Administrative Borrower on behalf of the
Borrowers is binding upon and enforceable against each Borrower, (iii) the
liability of each Borrower (A) shall be absolute and unconditional and shall
remain in full force and effect (or be reinstated) until all the Obligations
shall have been paid in full and the expiration of any applicable preference or
similar period pursuant to any bankruptcy, insolvency, reorganization,
moratorium or similar law, or at law or in equity, without any claim having been
made before the expiration of such period asserting an interest in all or any
part of any payment(s) received by the Administrative Agent, and (B) until such
payment has been made, shall not be discharged, affected, modified or impaired
on the happening from time to time of any event, including, without limitation,
any of the following, whether or not with notice to or the consent of the Credit
Parties or any other Person, (1) the waiver, compromise, settlement, release,
termination or amendment (including, without limitation, any extension or
postponement of the time for payment or performance or renewal or refinancing)
of any or all of the obligations or agreements of any Credit Party under this
Agreement or any Credit Document, (2) the failure to give notice to the Credit
Parties of the occurrence of an Event of Default under any of the Credit
Documents, (3) the release, substitution or exchange by the Administrative Agent
of any or all of the Collateral (whether with or without consideration) or the
acceptance by the Administrative Agent of any additional collateral or the
availability or claimed availability of any other collateral or source of
repayment or any nonperfection or other impairment of collateral, (4) the
release of any Person primarily or secondarily liable for all or any part of the
Obligations, whether by the Administrative Agent or in connection with any
voluntary or involuntary liquidation, dissolution, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors or similar event or
proceeding affecting any or all of the Credit Parties or any other Person who,
or any of whose Property, shall at the time in question be obligated in respect
of the Obligations or any part thereof, or (5) to the extent permitted by
Requirements of Law, any other event, occurrence, action or circumstance that
would, in the absence of this Section, result in the release or discharge of any
or all of the Borrowers from the performance or observance of any obligation,
covenant or agreement contained in this Agreement or the Credit Documents,
(iv) the Administrative Agent shall not be required first to initiate any suit
or to exhaust its remedies against the Credit Parties or any other Person to
become liable, or against any of the Collateral, in order to enforce this
Agreement or the Credit Documents and the Credit Parties expressly agree that,
notwithstanding the occurrence of any of the foregoing, each Borrower shall be
and remain directly and primarily liable for all sums due under this Agreement
or any of the other Credit Documents, (v) when making any demand hereunder
against any Borrower, the Administrative Agent or the Lenders may, but shall be
under no obligation to, make a similar

129



--------------------------------------------------------------------------------



 



demand on the other Borrowers, and any failure by the Administrative Agent or
Lenders to make any such demand or to collect any payments from the other
Borrowers, or any release of such other Borrowers, shall not relieve any
Borrower in respect of which a demand or collection is not made or the Borrowers
not so released of their obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Administrative Agent or the Lenders against the Borrowers and
(vi) on disposition by the Administrative Agent of any Property encumbered by
any Collateral, each Borrower shall be and shall remain jointly and severally
liable for any deficiency.
     (b) Each Borrower hereby agrees that, to the extent another Borrower shall
have paid more than its proportionate share of any payment made hereunder, the
Borrowers shall be entitled to seek and receive contribution from and against
any other Borrowers which have not paid their proportionate share of such
payment; provided however, that the provisions of this Section shall in no
respect limit the obligations and liabilities of each Borrower to the
Administrative Agent and the Lenders and, notwithstanding any payment or
payments made by a Borrower (the “paying Borrower”) hereunder or any set-off or
application of funds of the paying Borrower by the Administrative Agent or the
Lenders, the paying Borrower shall not be entitled to be subrogated to any of
the rights of the Administrative Agent or the Lenders against any other
Borrowers or any collateral security or guarantee or right of offset held by the
Administrative Agent or the Lenders, nor shall the paying Borrower seek or be
entitled to seek any contribution or reimbursement from the other Borrowers in
respect of payments made by the paying Borrower hereunder, until all amounts
owing to the Administrative Agent and the Lenders by the Borrowers under the
Credit Documents and the Obligations (but only to the extent that an event of
default, an event that, with the notice or the lapse of time, would become an
event of default, or any acceleration has occurred with respect to such other
Obligations) are paid in full. If any amount shall be paid to the paying
Borrower on account of such subrogation rights at any time when all such amounts
shall not have been paid in full, such amount shall be held by the paying
Borrower in trust for the Administrative Agent, segregated from other funds of
the paying Borrower, and shall, forthwith upon receipt by the paying Borrower,
be turned over to the Administrative Agent in the exact form received by the
paying Borrower (duly indorsed by the paying Borrower to the Administrative
Agent, if required), to be applied against amounts owing to the Administrative
Agent and the Lenders by the Borrowers under the Credit Documents and the
Obligations (but only to the extent that an event of default, an event that,
with the notice or the lapse of time, would become an event of default, or any
acceleration has occurred with respect to such other Obligations) in such order
as the Administrative Agent may determine in its discretion.
     (c) The obligations of the Borrowers and the Guarantors under the Credit
Documents are full recourse obligations to each Borrower and each Guarantor and
the Borrowers and the Guarantors hereby forever waive, demise, acquit and
discharge any and all defenses, and shall at no time assert or allege any
defense, to the contrary.
     Section 10.30 Amendment and Restatement.
     This Agreement amends, restates and supersedes in its entirety the Existing
Agreement. Notwithstanding the amendment and restatement of the Existing
Agreement by this Agreement: (a) unless modified by the express terms of this
Agreement, the other Credit Documents or the Confirmations delivered in
connection with this Agreement, each Loan outstanding on the date hereof under
the Existing Agreement shall continue in effect as a Loan hereunder, without any
transfer, conveyance, diminution, forbearance, forgiveness or other modification
thereto or effect thereon occurring or being deemed to occur by reason of the
amendment and restatement of the Existing Agreement hereby and (b) the Existing
Borrower shall continue to be liable to the Lenders for (i) all

130



--------------------------------------------------------------------------------



 



“Obligations” (under and as defined in the Existing Agreement) accrued to the
date hereof under the Existing Agreement and (ii) all agreements on the part of
the Existing Borrower under the Existing Agreement to indemnify the Lenders or
any Secured Party in connection with events or conditions arising or existing
prior to the effective date of this Agreement, including, but not limited to,
those events and conditions set forth in Section 10.5 thereof. This Agreement is
given in substitution for the Existing Agreement and not as payment of any of
the obligations of the Existing Borrower thereunder, and is in no way intended
to constitute a novation of the Existing Agreement. Nothing contained herein is
intended to amend, modify or otherwise affect any obligation of the Existing
Borrower, the Guarantor or the Pledgor existing prior to the date hereof. Upon
the effectiveness of this Agreement, each reference to the Existing Agreement in
any other Credit Document, or document, instrument or agreement executed and/or
delivered in connection therewith, shall mean and be a reference to this
Agreement unless the context otherwise requires. Upon the effectiveness of this
Agreement, the terms of this Agreement shall govern all aspects of the facility
represented by the Existing Agreement, including, without limitation, the
eligibility of Collateral financed under the Existing Agreement and any
settlements to be made with respect thereto.
     Section 10.31 Modification of Other Credit Documents.
     The amendments and modifications to this Agreement shall amend and modify
the other Credit Documents to the extent such other Credit Documents are not
separately amended or modified on the Restatement Date. The Credit Parties agree
that all other Credit Documents that are not separately amended or modified on
the Restatement Date are binding and enforceable obligations and are in full
force and effect, as modified and amended by this Agreement.
[Signature Pages Follow]

131



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

          BORROWERS:   ARBOR REALTY FUNDING, LLC, a Delaware limited liability
company
 
       
 
  By:   /s/ John Natalone, Executive Vice President
 
       
 
  Name:   John Natalone
 
  Title:   Executive Vice President
 
            ARSR TAHOE, LLC, a Delaware limited liability company
 
       
 
  By:   /s/ John Natalone, Executive Vice President
 
       
 
  Name:   John Natalone
 
  Title:   Executive Vice President
 
            ARBOR REALTY LIMITED PARTNERSHIP, a Delaware limited partnership
 
       
 
  By:   /s/ John Natalone, Executive Vice President
 
       
 
  Name:   John Natalone
 
  Title:   Executive Vice President
 
            ART 450 LLC, a Delaware limited liability company
 
       
 
  By:   /s/ John Natalone, Executive Vice President
 
       
 
  Name:   John Natalone
 
  Title:   Executive Vice President
 
            ARBOR REALTY SR, INC., a Maryland corporation
 
       
 
  By:   /s/ John Natalone, Executive Vice President
 
       
 
  Name:   John Natalone
 
  Title:   Executive Vice President
 
            ARBOR ESH II LLC, a Delaware limited liability company
 
       
 
  By:   /s/ John Natalone, Executive Vice President
 
       
 
  Name:   John Natalone
 
  Title:   Executive Vice President

[Signatures Continued on the Following Page]
First Amended and Restated Credit Agreement

S-1



--------------------------------------------------------------------------------



 



          GUARANTORS:   ARBOR REALTY TRUST, INC,
a Maryland corporation
 
       
 
  By:   /s/ John Natalone, Executive Vice President
 
       
 
  Name:   John Natalone
 
  Title:   Executive Vice President
 
            ARBOR REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
 
       
 
  By:   /s/ John Natalone, Executive Vice President
 
       
 
  Name:   John Natalone
 
  Title:   Executive Vice President
 
            ARBOR REALTY SR, INC.,
a Maryland corporation
 
       
 
  By:   /s/ John Natalone, Executive Vice President
 
       
 
  Name:   John Natalone
 
  Title:   Executive Vice President

[Signatures Continued on the Following Page]
First Amended and Restated Credit Agreement

S-2



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:   WACHOVIA BANK, NATIONAL     ASSOCIATION, as
Administrative Agent on behalf of the Secured Parties
 
       
 
  By:   /s/ John Nelson, Managing Director
 
       
 
  Name:   John Nelson
 
  Title:   Managing Director

[Signatures Continued on the Following Page]
First Amended and Restated Credit Agreement

S-3



--------------------------------------------------------------------------------



 



              LENDER:   WACHOVIA BANK, NATIONAL         ASSOCIATION, as Lender  
 
 
           
 
  By:
Name:   /s/ John Nelson, Managing Director
 
John Nelson    
 
  Title:   Managing Director    

First Amended and Restated Credit Agreement

S-4